Exhibit 10.1

EXECUTION VERSION

 

 

 

$500,000,000

CREDIT AGREEMENT

dated as of

August 17, 2017,

among

SHUTTERFLY, INC.,

The Lenders and Issuing Banks Party Hereto,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

MORGAN STANLEY SENIOR FUNDING, INC.,

SUNTRUST ROBINSON HUMPHREY, INC.,

BMO CAPITAL MARKETS CORP.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

U.S. BANK NATIONAL ASSOCIATION, and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

 

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Terms Generally

     43  

Section 1.03

 

Accounting Terms; GAAP

     44  

Section 1.04

 

Classification of Loans and Borrowings

     44  

Section 1.05

 

Pro Forma Calculations

     44   ARTICLE II    THE CREDITS   

Section 2.01

 

Commitments

     46  

Section 2.02

 

Loans and Borrowings

     46  

Section 2.03

 

Requests for Borrowings

     47  

Section 2.04

 

Funding of Borrowings

     48  

Section 2.05

 

Interest Elections

     48  

Section 2.06

 

Termination and Reduction of Commitments

     49  

Section 2.07

 

Repayment of Loans; Evidence of Debt

     50  

Section 2.08

 

Prepayment of Loans

     51  

Section 2.09

 

Fees

     53  

Section 2.10

 

Interest

     54  

Section 2.11

 

Alternate Rate of Interest

     55  

Section 2.12

 

Increased Costs

     56  

Section 2.13

 

Break Funding Payments

     57  

Section 2.14

 

Taxes

     57  

Section 2.15

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     60  

Section 2.16

 

Mitigation Obligations; Replacement of Lenders

     62  

Section 2.17

 

Incremental Commitments

     63  

Section 2.18

 

Defaulting Lenders

     66  

Section 2.19

 

Extensions of Loans and Commitments

     68  

Section 2.20

 

Refinancing Amendments

     70  

Section 2.21

 

Issuance of Letters of Credit and Purchase of Participations Therein

     73   ARTICLE III    REPRESENTATIONS AND WARRANTIES   

Section 3.01

 

Organization

     78  

Section 3.02

 

Authorization; Enforceability

     78  

Section 3.03

 

Governmental Approvals; No Conflicts

     78  

Section 3.04

 

Financial Statements; No Material Adverse Change

     79  

Section 3.05

 

Properties

     79  

Section 3.06

 

Litigation and Environmental Matters

     79  

Section 3.07

 

Compliance with Laws

     80  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 3.08

 

Intellectual Property

     80  

Section 3.09

 

Investment Company Status

     80  

Section 3.10

 

Taxes

     80  

Section 3.11

 

ERISA

     80  

Section 3.12

 

Labor Matters

     80  

Section 3.13

 

Insurance

     81  

Section 3.14

 

Solvency

     81  

Section 3.15

 

Subsidiaries

     81  

Section 3.16

 

Disclosure

     81  

Section 3.17

 

Federal Reserve Regulations

     82  

Section 3.18

 

Use of Proceeds

     82  

Section 3.19

 

Anti-Corruption Laws; Sanctions

     82  

Section 3.20

 

Security Documents

     82  

Section 3.21

 

Non-Loan Party Subsidiaries

     83   ARTICLE IV    CONDITIONS   

Section 4.01

 

Effective Date

     83  

Section 4.02

 

Each Credit Event On and After the Effective Date

     84   ARTICLE V    AFFIRMATIVE COVENANTS   

Section 5.01

 

Financial Statements and Other Information

     85  

Section 5.02

 

Notices of Material Events

     86  

Section 5.03

 

Information Regarding Collateral

     87  

Section 5.04

 

Existence; Conduct of Business

     87  

Section 5.05

 

Payment of Taxes

     87  

Section 5.06

 

Maintenance of Properties

     87  

Section 5.07

 

Insurance

     87  

Section 5.08

 

Books and Records; Inspection and Audit Rights

     88  

Section 5.09

 

Compliance with Laws

     88  

Section 5.10

 

Use of Proceeds

     89  

Section 5.11

 

Further Assurances

     89  

Section 5.12

 

Maintenance of Ratings

     89  

Section 5.13

  Annual Lender Calls      89   ARTICLE VI    NEGATIVE COVENANTS   

Section 6.01

 

Indebtedness

     90  

Section 6.02

 

Liens

     92  

Section 6.03

 

Fundamental Changes

     93  

Section 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     94  

Section 6.05

 

Asset Sales

     97  

Section 6.06

 

Restricted Payments; Certain Payments in Respect of Indebtedness

     98  

Section 6.07

 

Transactions with Affiliates

     100  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 6.08

 

Restrictive Agreements

     100  

Section 6.09

 

Change in Fiscal Year

     101  

Section 6.10

 

Limitation on Amendment

     101  

Section 6.11

 

Secured Leverage Ratio

     101  

Section 6.12

 

Interest Expense Coverage Ratio

     101  

Section 6.14

 

Use of Proceeds

     102   ARTICLE VII    EVENTS OF DEFAULT AND REMEDIES   

Section 7.01

 

Events of Default

     102   ARTICLE VIII    THE AGENTS   

Section 8.01

 

Appointment

     104  

Section 8.02

 

Exculpatory Provisions

     105  

Section 8.03

 

Reliance by Agents

     106  

Section 8.04

 

Delegation of Duties

     106  

Section 8.05

 

Indemnification

     106  

Section 8.06

 

Withholding Tax

     106  

Section 8.07

 

Successor Administrative Agent

     107  

Section 8.08

 

Non-Reliance on Agents and Other Lenders

     107  

Section 8.09

 

Credit Bidding

     107  

Section 8.10

 

Security Documents and Collateral Agent

     108  

Section 8.11

 

No Liability of Lead Arrangers

     109   ARTICLE IX    MISCELLANEOUS   

Section 9.01

 

Notices

     110  

Section 9.02

 

Waivers; Amendments

     111  

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     114  

Section 9.04

 

Successors and Assigns

     116  

Section 9.05

 

Survival

     121  

Section 9.06

 

Counterparts; Integration; Effectiveness

     121  

Section 9.07

 

Severability

     121  

Section 9.08

 

Right of Setoff

     121  

Section 9.09

 

Governing Law; Consent to Service of Process

     122  

Section 9.10

 

WAIVER OF JURY TRIAL

     122  

Section 9.11

 

Headings

     123  

Section 9.12

 

Confidentiality

     123  

Section 9.13

 

Material Non-Public Information

     124  

Section 9.14

 

Interest Rate Limitation

     124  

Section 9.15

 

Release of Liens and Guarantees

     124  

Section 9.16

 

Platform; Borrower Materials

     125  

Section 9.17

 

USA PATRIOT Act

     125  

Section 9.18

 

No Advisory or Fiduciary Responsibility

     125  

Section 9.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     126  

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:       Schedule 1.01A    –      Commitments Schedule 1.01B    –     
Principal Office Schedule 1.01C    –      Auction Procedures Schedule 2.15   
–      Payment Instructions EXHIBITS:       Exhibit A    –      Form of
Assignment and Assumption Exhibit B    –      Form of Borrowing Request Exhibit
C    –      Form of Security Agreement Exhibit D    –      Form of Guarantee
Agreement Exhibit E    –      Form of Perfection Certificate Exhibit F    –     
Form of Interest Election Request Exhibit G-1    –      U.S. Tax Compliance
Certificate (For Foreign Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit G-2    –      U.S. Tax Compliance Certificate (For
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit G-3    –      U.S. Tax Compliance Certificate (For Foreign
Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit
G-4    –      U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit H    –      Form of
Solvency Certificate Exhibit I    –      Issuance Notice Exhibit J    –     
Compliance Certificate

 

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 17, 2017 (as amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), among Shutterfly, Inc., a Delaware corporation
(the “Borrower”), the Lenders (such term and each other capitalized term used
and not otherwise defined herein having the meaning assigned to it in Article 1)
and Issuing Banks party hereto from time to time and Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Initial Revolving Credit Commitments on the Effective
Date in an aggregate principal amount of $200,000,000.

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Initial Term B Loan Commitments on the Effective Date in an aggregate
principal amount of $300,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition-Related Incremental Commitments” has the meaning assigned to such
term in Section 2.17(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 2.22.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and “Agent” means any one of them.

“Agreed L/C Cash Collateral Amount” means 103% of the total outstanding Letter
of Credit Usage.

“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the interest rate, margin, original issue
discount, upfront fees and “LIBOR floors” or “base rate floors”; provided that
(i) original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity of such Indebtedness, (ii) customary
arrangement, structuring, ticking, underwriting, amendment or commitment fees
paid solely to the applicable arrangers or agents with respect to such
Indebtedness and, if applicable, consent fees for an amendment paid generally to
consenting Lenders, shall each be excluded and (iii) for the purpose of
Section 2.17, if the “LIBOR floor” for the Incremental Term Loans exceeds 0
basis points, such excess shall be equated to interest rate margins for the
purpose of this definition.

“Allocation Date” mean the date on which the Lead Arrangers have syndicated the
Initial Term B Loan Commitments to the Initial Term B Lenders and provided each
Initial Term B Lender with its respective allocation thereto (which date may
have occurred prior to the Effective Date).

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively; provided that, if determined
pursuant to the foregoing, the Alternate Base Rate is below zero, the Alternate
Base Rate will be deemed to be zero.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption.

“Anti-Money Laundering Laws” means the applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable the money laundering statutes of all
jurisdictions in which the Borrower and its Subsidiaries operate, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority.

“Applicable Date” has the meaning assigned to such term in Section 9.02(h).

“Applicable Margin” means, for any day, (i) with respect to any Initial Term B
Loan, 2.50% per annum in the case of any Eurodollar Loan and 1.50% per annum in
the case of any ABR Loan, (ii) with respect to any Initial Revolving Loan, 1.75%
per annum in the case of any Eurodollar Loan and 0.75% per annum in the case of
any ABR Loan and (iii) with respect to any Incremental Loan, Extended Revolving
Loan, Extended Term Loan, Replacement Revolving Loans or Refinancing Term Loan,
the “Applicable Margin” set forth in the Incremental Assumption Agreement,
Incremental Term Loan Amendment, Extension Amendment or Refinancing Amendment
(as applicable) relating thereto; provided that solely with respect to the
Initial Revolving Loans, following the date of the delivery of financial
statements for the first full Fiscal Quarter following the Effective Date
pursuant to Section 5.01(a) or (b), the Applicable Margin shall be determined in
accordance with the Pricing Grid.

 

-2-



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.

“Applicable Period” has the meaning assigned to such term in the definition of
“Pricing Grid”.

“Applicable Revolving Commitment Fee Rate” means (a) with respect to only
Initial Revolving Credit Commitment, the Initial Revolving Commitment Fee Rate
and (b) with respect to any Incremental Revolving Credit Commitment, Extended
Revolving Credit Commitment or Replacement Revolving Credit Commitment, the
“Applicable Revolving Commitment Fee Rate” set forth in the Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment (as
applicable) relating thereto.

“Application” means the Letter of Credit application in the form as may approved
by the applicable Issuing Bank and executed and delivered by the Borrower to the
Administrative Agent and the applicable Issuing Bank, requesting such Issuing
Bank issue a Letter of Credit.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Auction Procedures” means the auction procedures with respect to Dutch Auctions
set forth in Schedule 1.01C hereto.

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:

(a) $50,000,000, plus

(b) the Available ECF Amount at such time, plus

(c) the aggregate amount of net cash proceeds received by the Borrower from the
sale or issuance of Equity Interests of the Borrower after the Effective Date
and on or prior to such time (including upon exercise of warrants or options)
(other than Disqualified Stock), plus

(d) the amounts received in cash or Permitted Investments by the Borrower or any
Restricted Subsidiary from any distribution, dividend, profit, return of
capital, repayment of loans or upon the Disposition of any Investment, or
otherwise received from an Unrestricted Subsidiary (including the amounts
received in cash or Permitted Investments from any Disposition or issuance of
Equity Interests of an Unrestricted Subsidiary), in each case to the extent
received in respect of an Investment (including the designation of an
Unrestricted Subsidiary) made in reliance on the Available Amount and, in each
case, not to exceed the original amount of such Investment, plus

 

-3-



--------------------------------------------------------------------------------

(e) the fair market value of the Investments by the Borrower and its Restricted
Subsidiaries made in any Unrestricted Subsidiary pursuant to Section 6.04(w) at
the time it is redesignated as or merged into a Restricted Subsidiary (in each
case, not to exceed the lesser of (i) the fair market value (as determined in
good faith by the Borrower) of such Investments made in such Unrestricted
Subsidiary at the time of such redesignation or merger and (ii) the fair market
value (as determined in good faith by the Borrower) of such Investments in such
Unrestricted Subsidiary at the time such Investments were made), minus

(f) the aggregate amount of any Investment made pursuant to Section 6.04(w), any
Restricted Payments made pursuant to Section 6.06(a)(vi), or any prepayment made
pursuant to Section 6.06(b)(vi) after the Effective Date and on or prior to such
time.

“Available ECF Amount” means, on any date, an amount not less than zero
determined on a cumulative basis equal to Excess Cash Flow for each fiscal year,
commencing with the fiscal year ending December 31, 2018 and ending with the
fiscal year of the Borrower most recently ended prior to the date of
determination for which financial statements and a Compliance Certificate have
been delivered pursuant to Section 5.01(h) to the extent such Excess Cash Flow
has not been applied or required to be applied to prepay Initial Term B Loans
pursuant to Section 2.08(c) (without regard to any credit against such
obligation).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to act on behalf of such board, (b) in the case of any
exempted or limited liability company, the board of managers, board of
directors, manager or managing member of such Person or the functional
equivalent of the foregoing, (c) in the case of any partnership, the board of
directors, board of managers, manager or managing member of a general partner of
such Person or the functional equivalent of the foregoing and (d) in any other
case, the functional equivalent of the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 9.16.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures
on the consolidated statement of cash flows of the Borrower.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or tangible personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to the Effective Date (whether or not such operating lease obligations
were in effect on such date) shall continue to be accounted for as operating
lease obligations that would not otherwise be required to be reflected on such
Person’s balance sheet (and not as Capital Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP or change in the application of
GAAP following the date that would otherwise require such obligations to be
reflected on such Person’s balance sheet or characterized as Capital Lease
Obligations.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services) any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

 

-5-



--------------------------------------------------------------------------------

“Cash Management Bank” means (i) any Person that, at the time it enters into a
Cash Management Agreement is an Agent, a Lender or an Affiliate of any such
Person and (ii) any Person that is an Agent, a Lender or an Affiliate of such
Person as of the Effective Date and that is party to a Cash Management Agreement
as of the Effective Date, in each case, in its capacity as a party to such Cash
Management Agreement.

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

“CFC Holdco” means a Subsidiary that has no material assets other than Equity
Interests (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) of one or more other CFC Holdcos or
Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the Board of Directors of the Borrower
by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the current Board of Directors of
the Borrower nor (ii) nominated, appointed or approved for consideration by
shareholders for election by directors so nominated, appointed or approved; or
(c) a Change in Control or similar event, however denominated, under any
Material Indebtedness.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (ii) all requests, rules, guidelines, or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Other Revolving Loans, Initial Term B Loans or Other Term Loans and (b) any
Commitment refers to whether such Commitment is a Term Loan Commitment to make
Initial Term B Loans or Other Term Loans, or a Revolving Credit Commitment to
make Initial Revolving Loans or Other Revolving Loans. Other Term Loans or Other
Revolving Loans that have different terms and conditions (together with the
Commitments in respect thereof) from the Initial Term B Loans, Initial Revolving
Loans, or from Other Term Loans or Other Revolving Loans, as applicable, shall
be construed to be in separate and distinct Classes.

“Class Loans” has the meaning assigned to such term in Section 9.02(h).

“Code” means the Internal Revenue Code of 1986, as amended.

 

-6-



--------------------------------------------------------------------------------

“Collateral” means any and all “Collateral,” “Pledged Collateral” or similar
term as defined in any applicable Security Document and all other property of
any Loan Party that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Document; provided
that, notwithstanding anything herein or in any Security Document or other Loan
Document, the “Collateral” shall exclude any Excluded Property.

“Collateral Agent” means Morgan Stanley Senior Funding, Inc. or any successor
thereto in its capacity as collateral agent for the Secured Parties.

“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time):

(i) on the Effective Date, the Collateral Agent shall have received (A) from the
Borrower and each Guarantor, a counterpart of the Security Agreement, (B) from
the Borrower and each Guarantor, a counterpart of the Perfection Certificate and
(C) from each Guarantor, a counterpart of the Guarantee Agreement, in each case,
duly executed and delivered on behalf of such Person;

(ii) on the Effective Date, (A)(x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes to the extent required under the
Security Documents and (B) the Collateral Agent shall have received certificates
or other instruments (if any) representing such Equity Interests and any notes
or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;

(iii) in the case of any Person that becomes a Guarantor after the Effective
Date, subject to Section 5.11, the Collateral Agent shall have received (A) a
supplement to the Guarantee Agreement and (B) supplements to the Security
Agreement and any other Security Documents, if applicable, in the form specified
therefor or otherwise reasonably acceptable to the Collateral Agent, in each
case, duly executed and delivered on behalf of such Guarantor;

(iv) after the Effective Date, subject to Section 5.11, all outstanding Equity
Interests of any Person (other than Excluded Property) that are directly held or
acquired by a Loan Party after the Effective Date and all Indebtedness owing to
any Loan Party (other than Excluded Property) that are directly acquired by a
Loan Party after the Effective Date shall have been pledged pursuant to the
Security Documents and the Collateral Agent shall have received certificates or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

(v) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Collateral Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Security Document;

 

-7-



--------------------------------------------------------------------------------

(vi) on the Effective Date, evidence of the insurance (if any) required by the
terms of Section 5.07 hereof shall have been received by the Collateral Agent;
and

(vii) after the Effective Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of
Section 5.11; provided, that notwithstanding anything herein to the contrary, no
actions required by the laws of any non-U.S. jurisdiction to create or perfect
any security interest in assets located or titled outside the U.S., including
any Intellectual Property registered in any non-U.S. jurisdiction, shall be
required or requested to be delivered, filed, registered or recorded (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).

Notwithstanding anything to the contrary in this Agreement, the Security
Documents or any other Loan Document, (i) the Collateral Agent may grant
extensions of time or waiver of requirement for the creation or perfection of
security interests in or the obtaining of insurance with respect to particular
assets (including extensions beyond the Effective Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the other Loan Documents, (ii) there shall be no control, lockbox or similar
arrangements nor any control agreements relating to the Borrower’s and its
Subsidiaries’ bank accounts (including deposit, securities or commodities
accounts), (iii) there shall be no landlord, mortgagee or bailee waivers
required, and (iv) no actions required by the laws of any non-U.S. jurisdiction
shall be required to be taken to create or perfect any security interests in
assets located or titled outside of the United States (including any Equity
Interests of any Foreign Subsidiary and any non U.S. Intellectual Property) or
to perfect or make enforceable any security interests in such assets.

“Commitment” means, as applicable, a Revolving Credit Commitment and/or a Term
Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit J.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, the sum of, without
duplication, (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense of the
Borrower for such period in accordance with GAAP and (iii) all cash dividends
paid or payable during such period in respect of Disqualified Stock of the
Borrower; provided that such dividends shall be multiplied by a fraction the
numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the Borrower (expressed as a decimal) for such
period (as estimated by a Responsible Officer in good faith).

 

-8-



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and cash equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any Long-Term
Indebtedness.

“Consolidated Depreciation and Amortization Expense” means, with respect to the
Borrower and its Restricted Subsidiaries for any Test Period, the total amount
of depreciation and amortization expense, including the amortization of goodwill
and other intangibles, for such Test Period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, for any Test Period, an amount determined for
Borrower and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income, for such Test Period:

(a) increased by (without duplication) in each case only to the extent the same
was deducted (and not added back) in determining such Consolidated Net Income
(other than with respect to clause (ix) below) and without duplication:

(i) Consolidated Depreciation and Amortization Expense of such Person for such
Test Period; plus

(ii) interest expense for such Test Period; plus

(iii) any provision for taxes based on income or profits or capital (including
federal, state and local taxes, franchise taxes, excise taxes and similar taxes,
including any penalties or interest with respect thereto) for such Test Period;
plus

(iv) any fees, commissions, costs, expenses or other charges or any amortization
related to any issuance of Equity Interests, Investment not prohibited
hereunder, acquisition (including earn-out provisions), Disposition,
recapitalization or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness permitted by this Agreement or
occurring prior to the Effective Date (whether or not successful) for such Test
Period, including (A) such fees, costs, expenses or charges related to the
Facilities and the other Transactions and (B) any amendment or other
modification to the terms of any such transactions; plus

(v) the amount of any cash restructuring charge and related charges, business
optimization expenses, or reserve or related items incurred during such Test
Period; plus

(vi) any other non-cash losses, charges and expenses (including non-cash
compensation charges) reducing Consolidated Net Income for such Test Period
except to the extent reserved for a cash expense or charge in any future period;
plus

(vii) any net loss from disposed, abandoned, transferred, closed or discontinued
operations (excluding held for sale discontinued operations until actually
disposed of); plus

 

-9-



--------------------------------------------------------------------------------

(viii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
during such Test Period; plus

(ix) the amount of expected cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies had been realized on the first day of such Test Period) related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost saving and other similar initiatives which are, in each
case, factually supportable and reasonably identifiable, in each case net of the
amount of actual benefits realized during such Test Period from such actions;
provided that (x) such cost savings, operating expense reductions, restructuring
charges and expense and cost-saving synergies are expected to be realized (in
the good faith determination of the Borrower) within twenty-four (24) months
after such transaction or initiative has been consummated, (y) no cost savings,
operating expense reductions, restructuring charges and expense and cost-saving
synergies may be added pursuant to this clause (ix) to the extent duplicative of
any expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such Test Period and (z) the aggregate add-backs pursuant to this
clause (ix) (plus any adjustments made in respect of anticipated synergies and
cost savings pursuant to clause (y) of the definition of “Pro Forma Basis”)
shall not exceed 25% of Consolidated EBITDA for such Test Period (calculated on
a Pro Forma Basis but prior to giving effect to any add back under this clause
(ix) or such adjustments made pursuant to clause (y) of the definition of “Pro
Forma Basis”); plus

(x) expenses relating to changes in GAAP; plus

(b) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such Test Period from currency translation
gains or losses related to currency hedges or remeasurements of Indebtedness
(including any net loss or gain resulting from currency exchange risk), plus or
minus, as applicable;

(ii) any net after-tax income (loss) from the early extinguishment of
Indebtedness, plus or minus, as applicable; and

(iii) extraordinary, unusual or non-recurring losses, charges or expenses;

all as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries during such period, calculated on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) gains or losses attributable to property sales not in the
ordinary course of business (as determined in good faith by the Borrower), (b)
the cumulative effect of a change in accounting principles and any gains or
losses attributable to write-ups or write-downs of assets, (c) the net income
(or loss) of any Person that is not the Borrower or a Restricted Subsidiary or
that is accounted for by the equity method of accounting, provided that the
income of such Person will be included to the extent of the amount of dividends
or similar distributions paid in cash (or converted to cash) to the Borrower or
a Restricted Subsidiary.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries at such date.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing or has made a public statement to the effect that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied or generally under other agreements in which it commits to extend
credit), (c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a Bankruptcy Event or (ii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(A) an Undisclosed Administration or (B) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of the courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Disclosure Letter” means the disclosure letter and schedules attached thereto,
dated as of the Effective Date, as amended or supplemented from time to time
pursuant to the terms of this Agreement, delivered by Borrower to the
Administrative Agent for the benefit of the Lenders.

“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, license or other disposition (including any sale and leaseback
transaction) of any property of such Person.

 

-11-



--------------------------------------------------------------------------------

“Disqualified Institution” means (a) any Person identified in writing upon three
(3) Business Days’ notice by the Borrower to the Administrative Agent that is at
the time a competitor of the Borrower or any of its Subsidiaries or (b) any
Affiliate of any Person described in clause (a) to the extent such Affiliate is
clearly identifiable solely on the basis of the similarity of such Affiliate’s
name to any Person described in clause (a) (but excluding any Affiliate of such
Person that is a bona fide debt fund or investment vehicle that is primarily
engaged, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course and with
respect to which such Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity), in
each case, solely to the extent the list of Disqualified Institutions described
in clause (a) is made available to all Lenders (either by the Borrower or by the
Administrative Agent with the Borrower’s express authorization) on the Platform;
it being understood that to the extent the Borrower provides such list (or any
supplement thereto) to the Administrative Agent, the Administrative Agent is
authorized to and shall post such list (and any such supplement thereto) on the
Platform; provided that no supplement to the list of Disqualified Institutions
described in clause (a) shall apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation interest in the Loans.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
exchangeable), or upon the happening of any event or condition (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable (other than solely for Qualified Equity
Interests of the Borrower and cash in lieu of fractional shares of such Equity
Interests), pursuant to a sinking fund obligation or otherwise, (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), in whole or in part, (c) provide for scheduled, mandatory payments
of dividends in cash, or (d) are or become convertible into or exchangeable,
either mandatorily or at the option of the holder thereof, for Indebtedness or
any other Equity Interests that would constitute Disqualified Stock, in the case
of each of the foregoing clauses (a), (b), (c) and (d), (A) prior to the date
that is ninety-one (91) days after the Latest Maturity Date in effect at the
time of issuance thereof and (B) except as a result of a change of control or
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control or asset sale event or similar event shall
be subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments (provided,
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or any of its Subsidiaries or by any such plan to such employees shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employees’ termination, death or
disability, (ii) any class of Equity Interests of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Qualified Equity Interests shall not be deemed to be Disqualified Stock, and
(iii) Permitted Call Spread Hedging Agreements shall not be deemed to be
Disqualified Stock.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries that are organized under the laws
of the United States, any state thereof or the District of Columbia.

 

-12-



--------------------------------------------------------------------------------

“Dutch Auction” means an auction conducted by the Borrower or any Subsidiary in
order to purchase Term Loans as contemplated by Section 9.04(f), as applicable,
in accordance with the Auction Procedures.

“ECF Percentage” means, as of the date of determination, (a) if the Secured
Leverage Ratio (determined without giving effect to the proviso in the
definition of “Unrestricted Cash”) as of the last day of the applicable fiscal
year of the Borrower is greater than 2.50:1.00, 50%, (b) if the Secured Leverage
Ratio (determined without giving effect to the proviso in the definition of
“Unrestricted Cash”) as of the last day of the applicable fiscal year of the
Borrower is less than or equal to 2.50:1.00 but greater than 2.00:1.00, 25% and
(c) otherwise, 0%.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any degree) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which is
August 17, 2017.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a natural
person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Engagement Letter” means the amended and restated engagement letter, dated as
of July 27, 2017, between the Borrower and the Lead Arrangers.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, or injunctions issued or promulgated by any
Governmental Authority, governing pollution, protection of the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Materials or human health or safety matters.

 

-13-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
other than the Borrower, that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any failure to make a required contribution;
(c) a determination that any Plan is, or is expected to be, in “at-risk” status;
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) from
any Plan or Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or is in
“endangered” or “critical” or “critical and declining” status, within the
meaning of Section 432 of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such period;

 

-14-



--------------------------------------------------------------------------------

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization and non-cash compensation expense arising from
equity awards) to the extent deducted in arriving at the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(iv) cash receipts in respect of Swap Agreements during such period to the
extent not otherwise included in Consolidated Net Income of the Borrower and its
Restricted Subsidiaries; and

(v) the amount of tax expense deducted in determining Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such period to the extent it
exceeds the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period; minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income of the Borrower and its Restricted Subsidiaries
and non-cash gains to the extent included in arriving at such Consolidated Net
Income of the Borrower and its Restricted Subsidiaries;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Indebtedness (other than extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness);

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capital Lease Obligations, (B) prepayments of Loans pursuant to
Section 2.08(b) to the extent required due to a Disposition that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase and (C) the amount of scheduled amortization payments in respect of the
Term Loans, but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments in respect of any revolving credit facility available to the
Borrower or any of its Restricted Subsidiaries except, in the case of this
clause (Y), to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of an incurrence of Indebtedness (other than extensions of
credit under any revolving credit facility or similar facility or other short
term Indebtedness);

(iv) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

 

-15-



--------------------------------------------------------------------------------

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness;

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior periods, the amount of Investments made under clauses (g), (m), (r), (w)
(solely with respect to clause (a) of the definition of “Available Amount”), (x)
and (y) of Section 6.04, except to the extent that such Investments and
acquisitions were financed with the proceeds of an incurrence of Indebtedness
(other than extensions of credit under any other revolving credit facility or
similar facility or other short term Indebtedness);

(viii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income;

(ix) the aggregate amount of any premium, make-whole or penalty payments paid in
cash by the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness except to
the extent that such amounts were financed with the proceeds of an incurrence of
Indebtedness (other than extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness);

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the option of the Borrower, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments permitted by Section 6.04, Permitted
Acquisitions, Capital Expenditures or acquisitions to be consummated or made
during the period of four consecutive Fiscal Quarters of the Borrower following
the end of such period except to the extent intended to be financed with the
proceeds of an incurrence of other Indebtedness (other than extensions of credit
under any other revolving credit facility or similar facility or other short
term Indebtedness); provided that to the extent the aggregate amount utilized to
finance such Investments permitted by Section 6.04, Permitted Acquisitions,
Capital Expenditures or acquisitions during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall, shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive Fiscal Quarters;

(xi) the aggregate amount of all cash Restricted Payments of the Borrower and
its Restricted Subsidiaries made during such period; and

(xii) cash payments during such period in respect of non-cash items expensed in
a prior period but not reducing Excess Cash Flow as calculated for such prior
period.

“Excluded Property” means (i) any leasehold interest in real property and any
fee owned real property, (ii) motor vehicles and other assets subject to
certificates of title, except to the extent a security interest therein can be
perfected by the filing of a UCC financing statement, (iii) letter of credit
rights, except the extent perfection can be accomplished by filing of a UCC
financing statement, and commercial tort claims in an amount reasonably
estimated by the Borrower to be less than $10,000,000, (iv) pledges and security
interests prohibited by applicable law, rule or regulation including the
requirement to obtain consent of any governmental authority after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition, (v) Equity
Interests in any Person other than Wholly Owned Subsidiaries, to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents after giving effect to the applicable anti-assignment provisions of
the Uniform

 

-16-



--------------------------------------------------------------------------------

Commercial Code or other applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition,
(vi) any lease, permit, license or agreement, any property subject to a purchase
money security interest, Capital Lease Obligations or similar arrangement
permitted under this Agreement, and any deposit or cash collateral account
securing Liens of a type described in Section 6.02(j) and paragraphs (c) and (d)
of the definition of Permitted Encumbrances, in each case, to the extent the
grant of a security interest therein would violate or invalidate such lease,
permit, license or agreement, purchase money or similar arrangement, or
agreement governing such deposit or cash collateral account or create a right of
termination in favor of any other party thereto (other than the Borrower or any
of its Restricted Subsidiaries) after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition, (vii) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining such security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security afforded thereby, (viii) (a) voting Equity Interests in excess of
65% of the voting Equity Interests of any first tier CFC or CFC Holdco or
(b) any of the assets of a CFC or CFC Holdco (including any of the Equity
Interests of a Subsidiary of a CFC or CFC Holdco), (ix) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted by the terms thereof after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other applicable law, (x) any U.S. trademark application filed on the
basis of an intent-to-use such trademark prior to the filing with and acceptance
by the United States Patent and Trademark Office of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. §1051, et seq.), to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (xi) (a)
payroll and other employee wage and benefit accounts, (b) sales tax accounts,
(c) escrow accounts for the benefit of unaffiliated third parties and
(d) fiduciary or trust accounts for the benefit of unaffiliated third parties,
and, in the case of clauses (a) through (d), the funds or other property held in
or maintained in any such account, in each case, other than to the extent
perfection may be accomplished by filing of a UCC financing statement and other
than proceeds of Collateral, (xii) any acquired property (including property
acquired through acquisition or merger of another entity), if at the time of
such acquisition the granting of a security interest therein or the pledge
thereof is prohibited by contract or other agreement binding on such acquired
property (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition, (xiii) Equity Interests issued by, or assets of, Unrestricted
Subsidiaries, Immaterial Subsidiaries, not for profit subsidiaries, Special
Purpose Entities and Captive Insurance Subsidiaries, (xiv) Margin Stock, and
(xv) assets to the extent the granting of a security interest in such assets
would result in a material adverse tax consequence to the Borrower or its
Subsidiaries (as reasonably determined by the Administrative Agent and the
Borrower).

“Excluded Subsidiary” means any of the following:

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

 

-17-



--------------------------------------------------------------------------------

(c) each Domestic Subsidiary that is prohibited but only for so long as such
Domestic Subsidiary is prohibited from guaranteeing or granting Lien to secure
the Secured Obligations by any applicable law, rule or regulation or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited but only for so long as such
Domestic Subsidiary by any applicable contractual requirement from guaranteeing
or granting Liens to secure the Secured Obligations existing on the Effective
Date or existing at the time such Subsidiary becomes a Subsidiary, so long as
such prohibition did not arise as part of such acquisition (and for so long as
such restriction or any replacement or renewal thereof is in effect),

(e) any Foreign Subsidiary,

(f) any Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a direct or
indirect Subsidiary of a CFC Holdco or of a Foreign Subsidiary that is a CFC,

(g) any other Domestic Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost (or material adverse Tax
consequences) of providing a Guarantee of or granting Liens to secure the
Secured Obligations would be excessive in relation to the benefit to be afforded
thereby,

(h) each Unrestricted Subsidiary,

(i) any not-for-profit Subsidiary,

(j) any Special Purpose Entity, and

(k) any Captive Insurance Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time such
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Obligation is guaranteed by such Loan Party or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the

 

-18-



--------------------------------------------------------------------------------

case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment, pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment, or, in the case of
an applicable interest in a Loan not funded pursuant to a prior Commitment, such
Lender acquires such interest in such Loan; provided that this clause (b)(i)
shall not apply to an assignee pursuant to a request by the Borrower under
Section 2.16(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired such applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.14(f) and (d) any Taxes
imposed under FATCA.

“Existing Class Loans” has the meaning assigned to such term in Section 9.02(h).

“Existing Convertible Notes” means, the Borrower’s 0.25% Convertible Senior
Notes due 2018 issued pursuant to the Indenture, dated May 20, 2013, by and
between the Borrower and Wells Fargo Bank, National Association, as trustee, and
the Indebtedness represented thereby.

“Existing Credit Agreement” means, that certain Credit Agreement, dated as of
November 22, 2011, as amended as of May 10, 2013, as amended and restated as of
June 10 2016, among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents and lenders party thereto.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loan” has the meaning assigned to such term in
Section 2.19(a).

“Extended Term Loan” has the meaning assigned to such term in Section 2.19(a).

“Extending Lender” has the meaning assigned to such term in Section 2.19(a).

“Extension” has the meaning assigned to such term in Section 2.19(a).

“Extension Amendment” has the meaning assigned to such term in Section 2.19(b).

“Extension Election” has the meaning assigned to such term in Section 2.19(a).

“Facility” means the respective facility and commitments utilized in making
Loans hereunder, it being understood that, as of the Effective Date there are
two Facilities (i.e., the Initial Term B Facility and the Initial Revolving
Facility) and thereafter, the term “Facility” may include any other Class of
Commitments and the extensions of credit thereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to the
foregoing (or any amended or successor version described above), and any
intergovernmental agreements entered into in connection with the foregoing and
any law, regulations, or official rules adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

-19-



--------------------------------------------------------------------------------

“Financial Covenant Event of Default” has the meaning assigned to such term in
Section 7.01.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fiscal Quarter” means the fiscal quarter of the Borrower, ending on the last
day of each March, June, September and December of each year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means a guarantee agreement substantially in the form of
Exhibit D, made by the Guarantors in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Guarantors” means each Restricted Subsidiary that becomes party to a Guarantee
Agreement as a Guarantor, and the permitted successors and assigns of each such
Person (except to the extent such Restricted Subsidiary or successor or assign
thereof is relieved from its obligations under the Guarantee Agreement pursuant
to the provisions of this Agreement).

 

-20-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Agent, Lender or an Affiliate thereof that is a party to
a Swap Agreement with the Borrower or a Restricted Subsidiary and any Person
that was an Agent, a Lender or an Affiliate thereof at the time it entered into
a Swap Agreement with a Loan Party.

“Immaterial Subsidiaries” means all Subsidiaries other than the Material
Subsidiaries.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Loan Parties, the Administrative Agent and, if applicable,
one or more Incremental Term Loan Lenders, Incremental Revolving Lenders and/or
Issuing Banks.

“Incremental Commitment” means any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment.

“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by any Loan Party in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement in
lieu of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor)) or junior lien or unsecured (but not senior secured first lien) loans
that, in each case, if secured, will be secured by Liens on the Collateral on a
pari passu basis (but without regard to the control of remedies) or a junior
priority basis with the Liens on Collateral securing the Secured Obligations,
and that are issued or made in lieu of Incremental Loans; provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt at the time of
issuance or incurrence shall not exceed the amount that would be permitted to be
incurred as Incremental Loans under Section 2.17(a) at such time (with any
Incremental Equivalent Debt being deemed to constitute Indebtedness that is
secured on a pari passu basis with the Term Facilities for the purposes of
calculating the Secured Leverage Ratio set forth in Section 2.17(a) even if not
so secured), (ii) such Incremental Equivalent Debt shall not be subject to any
Guarantee by any Person other than a Loan Party, (iii) in the case of
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of any Person other than any asset
constituting Collateral, (iv) if such Incremental Equivalent Debt is secured,
such Incremental Equivalent Debt shall be subject to an applicable Intercreditor
Agreement and if such Incremental Equivalent Debt is payment subordinated, shall
be subject to a subordination agreement on terms that are reasonably acceptable
to the Administrative Agent and (v) at the time of incurrence, such Incremental
Equivalent Debt has a final maturity date equal to or later than the Latest
Maturity Date then in effect with respect to, and has a Weighted Average Life to
Maturity equal to or longer than, the Weighted Average Life to Maturity of, the
Class of outstanding Term Loans with the then Latest Maturity Date or Weighted
Average Life to Maturity, as the case may be.

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

“Incremental Revolving Credit Commitment” means any incremental revolving credit
commitment provided pursuant to Section 2.17.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means Revolving Loans made by one or more
Revolving Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment to make additional Revolving Loans.

 

-21-



--------------------------------------------------------------------------------

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.17(a).

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loans” means any additional term loans made pursuant to
Section 2.17.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts and trade payables payable incurred in the ordinary course of business
and (ii) any bona-fide earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Stock in such Person, valued, as of the
date of determination, at the greater of (i) the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Stock or Indebtedness into which such Disqualified Stock
convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that the term
“Indebtedness” shall not include (i) deferred or prepaid revenue, (ii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the seller, or
(iii) financing, construction or other similar liabilities arising pursuant to
EITF 97-10 (ASC 840) or any successor accounting pronouncement and not
reflecting any obligation to any other Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. For all purposes hereof, the Indebtedness of the Borrower and the
Restricted Subsidiaries shall exclude intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business.

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

-22-



--------------------------------------------------------------------------------

“Initial Revolving Availability Period” means, as to the Initial Revolving
Credit Commitments, the period from (but not including) the Effective Date to
(but not including) the Initial Revolving Maturity Date, or such earlier date as
the Initial Revolving Credit Commitments shall terminate as provided herein.

“Initial Revolving Commitment Fee Rate” means the Initial Revolving Commitment
Fee Rate determined in accordance with the Pricing Grid.

“Initial Revolving Credit Commitment” means, as to any Initial Revolving Lender,
its obligation to make Initial Revolving Loans to, and/or issue or participate
in Letters of Credit issued on behalf of, the Borrower in an aggregate amount
not to exceed at any one time outstanding the amount set forth opposite such
Revolving Lender’s name in Schedule 1.01A under the heading “Initial Revolving
Credit Commitment”; collectively, as to all the Initial Revolving Lenders, the
“Initial Revolving Credit Commitments”. The original amount of the aggregate
Initial Revolving Credit Commitments of the Revolving Lenders is $200,000,000.

“Initial Revolving Facility” means the Initial Revolving Credit Commitments and
the Initial Revolving Loans made hereunder.

“Initial Revolving Loans” means the revolving loans made by the Initial
Revolving Lenders to the Borrower during the Initial Revolving Availability
Period pursuant to Section 2.01(a).

“Initial Revolving Lenders” means a Lender with an Initial Revolving Credit
Commitment or an outstanding Initial Revolving Loan.

“Initial Revolving Maturity Date” means the fifth anniversary of the Effective
Date.

“Initial Term B Availability Period” means the period from and including the
Effective Date to and including the date that is six months following the
Effective Date or such earlier date as the Initial Term B Loan Commitments shall
terminate as provided herein.

“Initial Term B Borrowing” means any Borrowing comprised of Initial Term B
Loans.

“Initial Term B Commitment Fee Rate” means, (a) for the period beginning on the
Effective Date and ending on the day that is 30 days after the Allocation Date,
0%, (b) for the period beginning on the day that is 31 days after the Allocation
Date and ending on the day that is 60 days after the Allocation Date, 50% of the
Applicable Margin for Eurodollar Initial Term B Loans and (c) for the period
beginning on the day that is 61 days after the Allocation Date and ending on the
Initial Term B Termination Date, the Applicable Margin for Eurodollar Initial
Term B Loans plus the Adjusted LIBO Rate for an Interest Period of three months.

“Initial Term B Facility” means the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.

“Initial Term B Facility Maturity Date” means the seventh anniversary of the
Effective Date.

“Initial Term B Lender” means a Lender with an Initial Term B Loan Commitment or
an outstanding Initial Term B Loan.

“Initial Term B Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term B Loans hereunder.
The amount of each Term Loan Lender’s Initial Term B Loan Commitment as of the
Effective Date is set forth on Schedule 1.01A. The aggregate amount of the
Initial Term B Loan Commitments as of the Effective Date is $300,000,000.

 

-23-



--------------------------------------------------------------------------------

“Initial Term B Loans” means the term loans made by the Term Loan Lenders to the
Borrower during the Initial Term B Availability Period pursuant to
Section 2.01(b).

“Initial Term B Termination Date” the date that is the earlier of (i) the final
day of the Initial Term B Availability Period and (ii) the date on which the
Initial Term B Loan Commitment has been fully drawn.

“Intellectual Property” means the following: (a) copyrights, mask works
(including integrated circuit designs) and rights in works of authorship,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom, and all inventions,
discoveries and designs claimed or described therein, (d) trade secrets, and
other confidential information, including ideas, designs, concepts, compilations
of information, databases and rights in data, methods, techniques, procedures,
processes and other know-how, whether or not patentable and (e) all other
intellectual property or industrial property.

“Intercompany Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary owed to and held by the Borrower or any Restricted
Subsidiary; provided that the occurrence of any event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any subsequent
transfer of such Indebtedness (other than to the Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to constitute a new incurrence of
Indebtedness other than Intercompany Indebtedness by the issuer thereof.

“Intercreditor Agreement” means a Permitted Pari Passu Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the last day
of each March, June, September and December and (ii) the applicable Maturity
Date and (b) with respect to any Eurodollar Loan, (i) the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (ii) the applicable Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent agreed to by all Lenders with Commitments or Loans
under the applicable Class, twelve months, a period shorter than one month, or
any other period as is satisfactory to the Administrative Agent), as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

-24-



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“ISP 98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be reasonably acceptable to
the applicable Issuing Bank and in effect at the time of issuance of such Letter
of Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
I.

“Issuing Bank” means each Initial Revolving Lender (or affiliate thereof) with a
Letter of Credit Issuer Sublimit on Schedule 1.01A, as an Issuing Bank
hereunder, and any other Revolving Lender (or affiliate thereof) that shall
agree in writing, at the request of the Borrower and with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
to become an “Issuing Bank”, in each case together with its permitted successors
and assigns in such capacity. Any Issuing Bank may issue Letters of Credit
through any of its branch offices or through any of its affiliates or any of the
branch offices of its affiliates.

“Joint Venture” means a corporation, partnership or other Person (other than a
Restricted Subsidiary) jointly owned by the Borrower or a Restricted Subsidiary
and one or more Persons that are not Affiliates of the Borrower for the purpose
of engaging in any business in which the Borrower would be permitted to engage
under Section 6.03(b).

“Junior Debt” has the meaning assigned to such term in Section 6.06(b).

“Junior Debt Prepayment” has the meaning assigned to such term in
Section 6.06(b).

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
then in effect on such date of determination.

“LCA Election” has the meaning assigned to such term in Section 1.05(b).

“LCA Test Date” has the meaning assigned to such term in Section 1.05(b).

“Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunner listed on
the cover page.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person
(excluding Disqualified Institutions) that shall have become a Lender hereto
pursuant to an Assignment and Assumption, Incremental Assumption Agreement,
Incremental Term Loan Amendment, Extension Amendment or Refinancing Amendment,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means a standby letter of credit issued or to be issued by an
Issuing Bank pursuant to this Agreement in such form as may be approved from
time to time by the applicable Issuing Bank. Letters of Credit shall be issued
in dollars.

 

-25-



--------------------------------------------------------------------------------

“Letter of Credit Issuer Sublimit” means (a) with respect to each Issuing Bank
as of the Effective Date, as set forth on Schedule 1.01A and (b) with respect to
any other Issuing Bank, an amount as shall be agreed to by the Administrative
Agent, such Issuing Bank and the Borrower.

“Letter of Credit Sublimit” means the lesser of (a) $15,000,000 and (b) the
aggregate unused amount of the Revolving Credit Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (b) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower or with the
proceeds of a Revolving Loan. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired without being drawn by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.13 or 3.14 of the ISP 98 or because a drawing was presented under such Letter
of Credit on or prior to the last date permitted for presentation thereunder but
has not yet been honored or dishonored, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“LIBO Rate” means:

(a) with respect to any Eurodollar Borrowings for any Interest Period, the rate
appearing on Bloomberg screen LIBOR01 (or any successor to or substitute for
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that in the event such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in dollars are offered for such relevant Interest Period
to major banks in the London interbank market by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period; and

(b) for any rate calculation with respect to a ABR Loan on any date, the rate
per annum equal to the LIBO Rate described in paragraph (a) above, at or about
11:00 a.m., London time, determined two Business Days prior to such date for
dollar deposits with a term of one month commencing that day;

provided that to the extent that any such rate is below zero, the LIBO Rate
described in paragraph (a) above will be deemed to be zero; provided, further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities; provided that “Lien” shall not include any
non-exclusive licenses or covenants not to assert under Intellectual Property
that do not (i) interfere in any material respect with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole or (ii) secure any
Indebtedness.

 

-26-



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the Equity Interests or
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person (a) that is permitted by this
Agreement and (b) the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.

“Limited Condition Acquisition Agreement” means, with respect to any Limited
Condition Acquisition, the definitive acquisition documentation in respect
thereof.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, each Refinancing Amendment, each Incremental Assumption Agreement,
each Incremental Term Loan Amendment, each Extension Amendment, any
Intercreditor Agreement to the extent then in effect, the Notes, any documents
or certificates executed by the Borrower in favor of an Issuing Bank relating to
Letters of Credit and any other document designated in writing by the
Administrative Agent with Borrower’s consent (such consent not to be
unreasonably withheld) as a Loan Document.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents, taken as a whole, or the rights or remedies of the
Administrative Agent, the Issuing Banks, or the Lenders thereunder, taken as a
whole.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means a Restricted Subsidiary that when combined with all
other Immaterial Subsidiaries either (a) generates in the aggregate 5% or more
of the Consolidated EBITDA of the Borrower or (b) holds in the aggregate assets
that constitute 5% or more of all consolidated assets of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent Fiscal Quarter for
which financial statements of the Borrower are available; provided that, if the
Consolidated EBITDA or consolidated assets of all Restricted Subsidiaries that
would otherwise be excluded from being a “Material Subsidiary” pursuant to
clauses (a) and (b) above exceeds the applicable thresholds set forth in clause
(a) or (b) above, then the Borrower shall designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries to be “Material
Subsidiaries” to the extent necessary so that the Consolidated EBITDA and
consolidated assets of all Restricted Subsidiaries that are not Material
Subsidiaries do not exceed the applicable thresholds set forth in clause (a) or
(b) above.

 

-27-



--------------------------------------------------------------------------------

“Maturity Date” means the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, the cash proceeds received by
the Borrower or any Restricted Subsidiary in respect of such event net of
(a) all Taxes paid (or reasonably estimated to be payable) by the Borrower or
any of its Restricted Subsidiaries to third parties in connection with such
event and the amount of any reserves established by the Borrower and its
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event (provided that any
determination by the Borrower that Taxes estimated to be payable are not payable
and any reduction at any time in the amount of any such reserves (other than as
a result of payments made in respect thereof) shall be deemed to constitute the
receipt by the Borrower at such time of Net Proceeds in the amount of the
estimated Taxes not payable or such reduction, as applicable), (b) all brokerage
commissions and fees, attorneys’ fees, accountants’ fees, investment banking
fees, underwriting discounts and other fees and out-of-pocket expenses
(including survey costs, title insurance premiums and related search and
recording charges) paid by the Borrower or any of its Restricted Subsidiaries to
third parties in connection with such event, (c) in the case of a Disposition of
an asset, (w) any funded escrow established pursuant to the documents evidencing
any Disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such Disposition, (x) the amount of all
payments that are permitted hereunder and are made by the Borrower and its
Restricted Subsidiaries (or to establish an escrow for the future repayment
thereof) as a result of such event to repay Indebtedness (other than the Initial
Term B Loans) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower and the Restricted Subsidiaries as a result thereof and (z) the amount
of any liabilities directly associated with such asset and retained by the
Borrower or its Restricted Subsidiaries.

“New Class Loans” has the meaning assigned to such term in Section 9.02(h).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means any promissory notes issued pursuant to Section 2.07(e).

“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including reimbursement
amounts drawn on Letters of Credit fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar

 

-28-



--------------------------------------------------------------------------------

proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Lenders or Issuing Banks under this Agreement and the
other Loan Documents and (b) the due and punctual payment and performance of all
covenants, agreements, obligations and liabilities of the Loan Parties, monetary
or otherwise, under or pursuant to this Agreement and the other Loan Documents.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Convertible Notes” means Indebtedness of the Borrower (other than the
Existing Convertible Notes) that is convertible into common stock of the
Borrower (and cash in lieu of fractional shares), cash (in an amount determined
by reference to the price of such common stock), or a combination thereof.

“Other Incremental Term Loans” has the meaning assigned to such term in
Section 2.17(b)(iii).

“Other Revolving Credit Commitments” means, collectively, (a) Incremental
Revolving Credit Commitments to make Incremental Revolving Loans, (b) Extended
Revolving Credit Commitments to make Extended Revolving Loans and
(c) Replacement Revolving Credit Commitments.

“Other Revolving Loans” means, collectively, (a) Incremental Revolving Loans,
(b) Extended Revolving Loans and (c) Replacement Revolving Loans.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

“Other Term Facilities” means the Other Term Loan Commitments and the Other Term
Loans made thereunder.

 

-29-



--------------------------------------------------------------------------------

“Other Term Loan Commitments” means, collectively, (a) Incremental Term Loan
Commitments and (b) commitments to make Refinancing Term Loans.

“Other Term Loans” means, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in the form attached hereto as Exhibit E, or such other form as is
reasonably satisfactory to the Administrative Agent.

“Permitted Acquisition” has the meaning set forth in Section 6.04(g).

“Permitted Call Spread Hedging Agreement” means (a) an agreement pursuant to
which the Borrower acquires a call or a capped call option requiring the
counterparty thereto to deliver to the Borrower shares of common stock in the
Borrower, the cash value of such shares or cash representing the termination
value of such option or a combination thereof from time to time upon settlement,
exercise or early termination of such option and (b) an agreement pursuant to
which, among other things, the Borrower issues to the counterparty thereto
warrants to acquire common stock of the Borrower, cash in lieu of delivering
shares of common stock or cash representing the termination value of such
option, or a combination thereof upon settlement, exercise or early termination
thereof, in each case, under clauses (a) and (b), entered into by the Borrower
in connection with the Existing Convertible Notes or any issuance of Other
Convertible Notes (including, without limitation, the exercise of any
over-allotment or initial purchaser’s or underwriter’s option); provided that
(i) the terms, conditions and covenants of each such agreement shall be such as
are typical and customary for agreements of such type (as determined by the
Borrower in good faith) and (ii) in the case of clause (b) above, such agreement
would be customarily structured to be classified as an equity instrument under
GAAP.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet overdue for a period of more
than thirty (30) days or which are being contested in compliance with
Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, health, disability, unemployment insurance and other
social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, reimbursement
obligations in respect of letters of credit, and other obligations of a like
nature, in each case in the ordinary course of business;

 

-30-



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(g) any obligations or duties affecting any of the property of the Borrower or
the Restricted Subsidiaries to any municipality or public authority with respect
to any franchise, grant, license or permit which do not materially impair the
use of such property for the purposes for which it is held;

(h) Liens arising from precautionary UCC financing statements regarding
operating leases; and

(i) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Foreign Investments” means any of the following, to the extent held
in the ordinary course of business and not for speculative purposes;
(i) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any office of any commercial bank organized under the laws of any
jurisdiction outside of the United States of America, (ii) euros and Sterling,
(iii) investments of the type and maturity described in clauses (a) through (g)
of the definition of “Permitted Investments” of foreign obligors, which
investments are reasonably appropriate in connection with any business conducted
by the Borrower or its Subsidiaries (as determined by the Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iv) other short term investments utilized by the Borrower
and its Subsidiaries in accordance with normal investment practices for cash
management in such country in investments analogous to the investments described
in clauses (a) through (g) of the definition of “Permitted Investments” below
and in this paragraph and which are reasonably appropriate in connection with
any business conducted by the Borrower or its Subsidiaries in such country (as
determined by the Borrower in good faith).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 24 months with an aggregate
portfolio weighted-average maturity of 12 months or less from the date of
acquisition thereof and having, at such date of acquisition, short-term credit
ratings of at least A-1 and P-1 by S&P and Moody’s, respectively, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;

 

-31-



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P and
Aaa by Moody’s or invest solely in the assets described in clauses (a) through
(d) above

(f) municipal (tax-exempt) investments with a maximum maturity of 24 months with
an aggregate portfolio weighted-average maturity of 12 months or less (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the interest rate reset date will be used to determine the maturity
date);

(g) variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 24 months with an aggregate portfolio weighted-average maturity
of 12 months or less from the date of acquisition (the interest rate reset date
will be used to determine the maturity date); and

(h) investments made pursuant to and in accordance with the Borrower’s
investment policy as approved by the Borrower’s Board of Directors, as in effect
on the Effective Date and as may be amended, supplemented or otherwise modified
from time to time with the approval of the Borrower’s Board of Directors.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Secured
Obligations, one or more intercreditor agreements, each of which shall be on
terms which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Borrower and the Collateral
Agent in the exercise of reasonable judgment.

“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Secured Obligations, one or more intercreditor agreements, each of which
shall be on terms which are consistent with market terms governing security
arrangements for the sharing of liens on a pari passu basis at the time such
intercreditor agreement is proposed to be established, as determined by the
Borrower and the Collateral Agent in the exercise of reasonable judgment.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, exchanges, replacements or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, exchanged, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees, premiums, penalties and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
exchanges, replacements or extension, (b) Indebtedness (other than purchase
money Indebtedness and Capital Lease Obligations) resulting from such
modification, refinancing, refunding, renewal, exchanges, replacements or
extension has a final maturity date equal to or later than the final maturity
date of, and

 

-32-



--------------------------------------------------------------------------------

has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed, exchanged, replaced or extended, (c) immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing,
(d) if the Indebtedness being modified, refinanced, refunded, renewed,
exchanged, replaced or extended is subordinated in right of payment to the
Obligations, the Indebtedness resulting from such modification, refinancing,
refunding, renewal, exchange, replacement or extension is subordinated in right
of payment to the Obligations on terms at least as favorable to the Lenders,
taken as a whole, as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, exchanged, replaced
or extended, (e) if the Indebtedness being modified, refinanced, refunded,
renewed, exchanged, replaced or extended is secured, (i) the Indebtedness
resulting from such modification refinancing, refunding, renewal, extension,
replacement or extension shall only be secured on the same basis (including
relative priority) as the Indebtedness being modified, refinanced, refunded,
renewed, exchanged, replaced or extended and shall be subject to the applicable
Intercreditor Agreement and (ii) no Lien relating thereto shall be expanded to
cover any additional property of the Borrower or any Restricted Subsidiary,
(f) there shall be no refinancing, refunding, renewal, exchange, replacement or
extension of any Existing Convertible Notes and (g) such Permitted Refinancing
Indebtedness is not recourse to any Restricted Subsidiary (other than a Loan
Party) that is not an obligor of the Indebtedness being so modified, refinanced,
refunded, renewed, exchanged, replaced or extended. For the avoidance of doubt,
it is understood that a Permitted Refinancing Indebtedness may constitute a
portion of an issuance of Indebtedness in excess of the amount of such Permitted
Refinancing Indebtedness; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.16.

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

“Prepayment Event” means:

(a) any Disposition of any asset of the Borrower or any Restricted Subsidiary,
including any sale or issuance to a Person other than the Borrower or any
Restricted Subsidiary of Equity Interests in any Subsidiary, other than
(i) Dispositions described in clause (a), (c), (d), (e), (f), (g), (h), (i),
(k), (l) or (m) of Section 6.05, and (ii) other Dispositions resulting in Net
Proceeds not exceeding $5,000,000 for any individual transaction or series of
related transactions;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in Net Proceeds of $5,000,000 or
more with respect to such event; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01 (other than Refinancing Term Loans and Refinancing Notes).

 

-33-



--------------------------------------------------------------------------------

“Pricing Grid” means, with respect to Revolving Loans, the table set forth
below:

 

Secured

Leverage Ratio

   Applicable Margin for
ABR Loans     Applicable Margin for
Eurodollar Loans     Initial Revolving
Commitment Fee
Rate  

Greater than 1.25:1.00

     0.75 %      1.75 %      0.40 % 

Equal to or less than 1.25:1.00

     0.50 %      1.50 %      0.25 % 

Each change in the Applicable Margin and Initial Revolving Commitment Fee Rate
shall be effective on and after the date of delivery to the Administrative Agent
of financial statements pursuant to Section 5.01(a) or Section 5.01(b) and a
Compliance Certificate pursuant to Section 5.01(h) evidencing the related change
in the Secured Leverage Ratio. The Applicable Margin and Initial Revolving
Commitment Fee Rate shall be determined as if the Secured Leverage Ratio were in
excess of 1:25:1.00 at any time (i) the Borrower has not submitted to the
Administrative Agent the applicable information as and when required under
Section 5.01(h) and (ii) the Consolidated EBITDA (as set forth in the most
recent Compliance Certificate delivered pursuant to Section 5.01(h)) is not
greater than $0. Within three (3) Business Days of receipt of the applicable
information under Section 5.01(h), the Administrative Agent shall notify the
Lenders of the Applicable Margin and Initial Revolving Commitment Fee Rate in
effect from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.01 is shown to be inaccurate at a time when this
Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than indemnities and other contingent obligations not yet due
and payable), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Initial Revolving Commitment Fee
Rate for any period (an “Applicable Period”) than the Applicable Margin or
Initial Revolving Commitment Fee Rate actually applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a correct certificate required by Section 5.01(h) for such Applicable Period and
(ii) (A) the Applicable Margin or Initial Revolving Commitment Fee Rate shall be
deemed to be such higher Applicable Margin or Initial Revolving Commitment Fee
Rate and (B) the Borrower shall immediately pay to the Administrative Agent the
accrued additional interest or fees owing as a result of such increased
Applicable Margin or Initial Revolving Commitment Fee Rate for such Applicable
Period. Nothing in this paragraph shall limit the right of the Administrative
Agent, any Issuing Bank or any Lender under Section 2.07 or Article VII.

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.

“Principal Office” means the Administrative Agent’s “Principal Office” as set
forth on Schedule 1.01B, or such other office or office of a third party or
sub-agent, as appropriate, as the Administrative Agent may from time to time
designate in writing to the Borrower and each Lender.

“Pro Forma Basis” means, as to any Person, (a) for all Specified Transactions
that occur subsequent to the commencement of an applicable measurement period
except as set forth in Section 1.05(a), all calculations of the Secured Leverage
Ratio, Consolidated EBITDA, Consolidated Cash Interest Expense and the Total
Leverage Ratio will give pro forma effect to such Specified Transactions as if
such Specified Transactions occurred on the first day of such measurement period
and (b) for purposes of calculating the financial covenants set forth in
Section 6.11 and Section 6.12, the Secured Leverage Ratio, Consolidated Cash
Interest Expense, Consolidated EBITDA or Total Leverage Ratio or

 

-34-



--------------------------------------------------------------------------------

any other financial ratio or test, such calculation shall be made in accordance
with Section 1.05. Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate. Whenever any calculation is made on a
Pro Forma Basis hereunder, such calculation shall be made in good faith by a
Financial Officer; provided that no such calculation shall include cost savings
or synergies unless such cost savings and synergies are (i) either (x) in
compliance with Regulation S-X under the Securities Act of 1933, as amended or
(y) based on actions taken or to be taken within 24 months of the relevant
transaction or otherwise consistent with clause (a)(ix) of the definition of
“Consolidated EBITDA” and (ii) in an amount for any Test Period, when aggregated
with the amount of any increase to Consolidated EBITDA for such Test Period
pursuant to clause (a)(ix) of the definition of “Consolidated EBITDA,” that does
not exceed 25% of Consolidated EBITDA for such Test Period (calculated on a Pro
Forma Basis but prior to giving effect to any increase pursuant to this clause
(y) or clause (a)(ix) of the definition of “Consolidated EBITDA”).

“Pro Rata Extension Offers” has the meaning assigned to such term in
Section 2.19(a).

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

“Proposed Change” shall have the meaning assigned to such term in
Section 9.02(d).

“Public Lender” has the meaning assigned to such term in Section 9.16.

“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinancing” has the meaning assigned to that term in Section 4.01(k).

“Refinancing Amendment” has the meaning assigned to that term in
Section 2.20(e).

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise (other than this Agreement)) and the Indebtedness represented thereby;
provided that (a) 100% of the Net Proceeds of such Refinancing Notes are used to
permanently repay Term Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Term
Loans so repaid and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Latest Maturity Date; (d) the
Weighted Average Life to Maturity of such Refinancing Notes is greater than or
equal to the Weighted Average Life to Maturity of the Term Loans so repaid or
the Revolving Credit Commitments so replaced, as applicable; (e) the terms of
such Refinancing Notes do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced or the Revolving Facility Maturity Date of the
Revolving Credit Commitments so replaced, as applicable (other than (x) in the
case of Refinancing Notes in the form of notes, customary offers to repurchase
or mandatory prepayment provisions upon a

 

-35-



--------------------------------------------------------------------------------

change of control, asset sale or event of loss and customary acceleration rights
after an event of default and (y) in the case of Refinancing Notes in the form
of loans, customary amortization and mandatory and voluntary prepayment
provisions which are, when taken as a whole, consistent in all material respects
with, or not materially less favorable to the Loan Parties than, those
applicable to the Term Loans repaid and/or Commitments replaced, as the case may
be, with such Indebtedness to provide that any such mandatory prepayments as a
result of asset sales, events of loss, or excess cash flow, shall be allocated
on a pro rata basis or a less than pro rata basis (but not a greater than pro
rata basis) with the other Term Loans outstanding pursuant to this Agreement);
(f) there shall be no obligor with respect thereto that is not a Loan Party;
(g) if such Refinancing Notes are secured, the security agreements relating to
such assets shall not extend to any assets not constituting Collateral and shall
be no more favorable to the secured party or party, taken as a whole (determined
by the Borrower in good faith) than the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and such
Refinancing Notes shall be subject to the provisions of a Permitted Pari Passu
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, as
applicable; and (h) all other terms applicable to such Refinancing Notes other
than provisions relating to pricing, rate floors, discounts, fees, interest rate
margins, optional prepayment, optional redemption and any other pricing terms
(which pricing, rate floors, discounts, fees, interest rate margins, optional
prepayment, optional redemption and other pricing terms shall not be subject to
the provisions set forth in this clause (h)) taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or not
materially more favorable to the investors in respect of such Refinancing Notes
than, the terms, taken as a whole (determined by the Borrower in good faith),
applicable to the Term Loans so reduced or the Revolving Credit Commitments so
replaced (except (i) to the extent such covenants and other terms apply solely
to any period after the Latest Maturity Date in effect at the time such
Refinancing Notes are issued or are otherwise reasonably acceptable to the
Administrative Agent, (ii) to the extent Lenders under the corresponding Term
Loans or the Revolving Credit Commitments also receive the benefit of such more
favorable terms and (iii) that any such Refinancing Notes may contain any
financial maintenance covenants, so long as any such covenant shall not be
tighter than (or in addition to) those applicable to the Term Loans or Revolving
Credit Commitments then outstanding (unless such covenants are also added for
the benefit of the Lenders holding the Term Loans or Revolving Credit
Commitments then outstanding, which shall not require consent of the Lenders
holding the Term Loans or Revolving Credit Commitments then outstanding and
which the Administrative Agent shall add upon the issuance of such Refinancing
Notes)).

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Register” has the meaning set forth in Section 9.04(b)(F)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reimbursement Date” has the meaning set forth in Section 2.21(d).

 

-36-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Revolving Credit Commitments” has the meaning assigned to such term
in Section 2.20(c).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.20(c).

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(c).

“Repricing Event” means (a) any prepayment or repayment of any Initial Term B
Loan with the proceeds of any Indebtedness in the form of term loans, or any
conversion of any Initial Term B Loan into any new or replacement tranche of
term loans, in each case having an All-in Yield lower than the All-in Yield
(excluding for this purpose, upfront fees and original discount on the Initial
Term B Loans) of such Initial Term B Loan at the time of such prepayment or
repayment or conversion, but excluding any prepayment, repayment or conversion
in connection with a Change in Control or Transformative Acquisition, and
(b) any amendment or other modification of this Agreement that, directly or
indirectly, reduces the All-in Yield of any Initial Term B Loan, but excluding
any amendment or modification in connection with a Change in Control or
Transformative Acquisition.

“Required Lenders” means, at any time, Lenders having Total Credit Exposure and
unfunded Commitments representing greater than 50% of the aggregate amount of
the Total Credit Exposure and unused Commitments at such time. The Total Credit
Exposure and unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Commitments or (if the Revolving Credit Commitments have
terminated, Revolving Loans) that, taken together, represent more than 50% of
the sum of all Revolving Credit Commitments (or, if the Revolving Credit
Commitments have terminated, Revolving Loans at such time). The Revolving Loans
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer of the
Borrower.

“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower and (b) any payment or distribution (whether in cash,
securities or other property) of outstanding principal of the Existing
Convertible Notes and the Other Convertible Notes; provided, for the avoidance
of doubt, that any payment of interest with respect to Existing Convertible
Notes or Other Convertible Notes shall not constitute a Restricted Payment.

 

-37-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Applicable Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Credit Commitments represented by such
Revolving Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Revolving Applicable Percentages
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

“Revolving Availability Period” means (a) with respect to the Initial Revolving
Loans, the Initial Revolving Availability Period or (b) with respect to the
other Revolving Loans, the “Revolving Availability Period” set forth in any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
Initial Revolving Credit Commitments and of such Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Revolving
Lender’s Revolving Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06, (b) increased from time to time pursuant
to Section 2.17 and (c) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 9.04. After the
Effective Date, Classes of Revolving Credit Commitments may be added or created
pursuant to Extension Amendments, Incremental Assumption Agreements or
Refinancing Amendments pursuant to which such Revolving Lender shall have
assumed its Revolving Credit Commitment as stated therein, as applicable.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, an
amount equal to (a) the aggregate principal amount of such Revolving Lender’s
Revolving Loans plus (b) such Revolving Lender’s Revolving Applicable Percentage
of the Letter of Credit Usage.

“Revolving Facility” means (a) the Initial Revolving Facility and (b) the
Revolving Credit Commitments of any Class and the extensions of credit made
hereunder by the Revolving Lenders of such Class and, for purposes of
Section 9.02(b), shall refer to the Revolving Credit Commitment in clause
(a) and (b) as a single Class.

“Revolving Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Revolving Credit Commitments, the Initial Revolving
Maturity Date and (b) with respect to any other Class of Revolving Credit
Commitments, the maturity date specified therefor in the applicable Extension
Amendment, Incremental Assumption Agreement or Refinancing Amendment.

“Revolving Lender” means a Lender with a Revolving Credit Commitment.

“Revolving Loan” means the Initial Revolving Loans and the Other Revolving
Loans, as the context shall require.

“Revolving Pro Rata Share” means with respect to all payments, computations and
other matters relating to the Revolving Credit Commitments or Revolving Loans of
any Revolving Lender or any Letters of Credit issued or participations purchased
therein by any Revolving Lender, the percentage obtained by dividing (a) the
Revolving Credit Exposure of that Revolving Lender by (b) Total Revolving Credit
Exposure.

 

-38-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means a country, region or territory that at any time is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the U.S. Department of Commerce or by the United Nations
Security Council, the European Union, any European Union Member State, Canada or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person directly or indirectly
owned or controlled by any such Person or Persons described in the foregoing
clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury or the United Nations Security
Council, the European Union, any European Union Member State, Canada or Her
Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank, including any such Cash Management Agreement that is in
effect on the Effective Date.

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between the Borrower or any Restricted Subsidiary and any Hedge Bank, including
any such Swap Agreement that is in effect on the Effective Date. Notwithstanding
the foregoing, for all purposes of the Loan Documents, any Guarantee of, or
grant of any Lien to secure, any obligations in respect of a Secured Hedge
Agreement by a Guarantor shall not include any Excluded Swap Obligations with
respect to such Guarantor.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) the greater of (i) the aggregate outstanding principal amount of
Indebtedness under clauses (a), (b), (g) or (j) of the definition thereof
(including any unused Initial Term B Loan Commitments in respect thereof as if
they were fully drawn but only to the extent the Initial Term B Loan Commitments
remain outstanding) of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, that is secured by Liens on property or assets of the
Borrower or any of its Restricted Subsidiaries (after giving effect to any
incurrence or repayment of any such Indebtedness on such date) minus
Unrestricted Cash and (ii) $0 to (b) Consolidated EBITDA for the Test Period
ending on such date.

“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
of the Borrower and its Restricted Subsidiaries in respect of any Secured Cash
Management Agreement and (c) obligations of the Borrower and its Restricted
Subsidiaries in respect of any Secured Hedge Agreement; provided that the
Secured Obligations of any Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party, including, in the case of clauses
(a) through (c), all interest and other monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding.

 

-39-



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Issuing Bank, each Hedge Bank that is party to any
Secured Hedge Agreement, each Cash Management Bank that is party to any Secured
Cash Management Agreement, each sub-agent appointed pursuant to Article VIII
hereof by the Administrative Agent with respect to matters relating to the Loan
Documents or by the Collateral Agent with respect to matters relating to any
Security Document and each other Person to which any of the Secured Obligations
is owed.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit C dated as of the Effective Date among the Borrower, each Guarantor and
the Collateral Agent.

“Security Documents” means the Security Agreement and each other security
document or pledge agreement delivered by any Loan Party pursuant to
Section 5.11 to secure any of the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement or
any security agreement to be filed with respect to the security interests in
personal property created pursuant to the Security Agreement and any other
document or instrument utilized to pledge as collateral for the Secured
Obligations any property of whatever kind or nature.

“Special Purpose Entity” means a direct or indirect subsidiary of the Borrower,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
the Borrower and/or one or more Subsidiaries of the Borrower.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transaction” means (i) any Disposition and any asset acquisition,
Investment (or series of related Investments), in each case, in excess of
$20,000,000 (or any similar transaction or transactions), any dividend,
distribution or other similar payment, (ii) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary or of any Unrestricted Subsidiary as a
Restricted Subsidiary and (iii) any incurrence, repayment, repurchase or
redemption of Indebtedness.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

-40-



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies or commodities.

“Target Person” has the meaning assigned to such term in the last paragraph of
Section 6.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means each of the Initial Term B Facility and any Other Term
Facility.

“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Term B Facility, the Initial Term B Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Term Loan Amendment, Extension
Amendment or Refinancing Amendment.

“Term Loan” means the Initial Term B Loans and/or the Other Term Loans.

“Term Loan Borrowing” means any Initial Term B Borrowing or any Borrowing of
Other Term Loans.

“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans, including Initial Term B Loans and/or Other Term Loans, in each case, as
set forth on Schedule 1.01A or the applicable Incremental Term Loan Amendment or
Refinancing Amendment.

“Term Loan Credit Exposure” means, as to any Term Loan Lender at any time, an
amount equal to the aggregate principal amount of such Term Loan Lender’s Term
Loans outstanding at such time.

“Term Loan Lender” means a Lender having a Term Loan Commitment or that holds
Term Loans.

“Test Period” means each period of four consecutive Fiscal Quarters of the
Borrower then last ended (in each case taken as one accounting period).

“Total Credit Exposure” means, as applicable, the Revolving Credit Exposure
and/or a Term Loan Credit Exposure.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) the greater of (i) the outstanding principal amount of Indebtedness under
clauses (a), (b), (g) or (j) of the definition thereof (including any unused
Initial Term B Loan Commitments in respect thereof as if they were fully drawn
but only to the extent the Initial Term B Loan Commitments remain outstanding)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, as of
such date (after giving effect to any incurrence or prepayment of Indebtedness
on such date) minus Unrestricted Cash and (ii) $0 to (b) Consolidated EBITDA for
the Test Period ending on such date.

“Total Revolving Credit Exposure” means, as at any date of determination, the
sum of (a) the aggregate principal amount of all outstanding Revolving Loans and
(b) the Letter of Credit Usage.

“Transactions” means the Refinancing and the entering into the Facilities as of
the Effective Date.

 

-41-



--------------------------------------------------------------------------------

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” has the meaning set forth in Section 2.21(d).

“Unrestricted Cash” means, as of any date of determination, such cash or
Permitted Investments that (a) does not appear (and is not required to appear)
as “restricted” on the consolidated balance sheet of the Borrower (unless such
appearance is related to the Liens granted to the Collateral Agent to secure the
Obligations), (b) is not subject to any Lien in favor of any Person other than
(i) the Collateral Agent for the benefit of the Secured Parties and (ii) Liens
permitted under Section 6.02(k) and (c) is otherwise generally available for use
by the Borrower and its Restricted Subsidiaries; provided that the aggregate
amount of Unrestricted Cash for purposes of this Agreement shall not exceed
$100,000,000.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, as provided below); and (2) any Subsidiary of an Unrestricted
Subsidiary. The Borrower may designate: (a) any Subsidiary of the Borrower
(including any existing Subsidiary and any Subsidiary acquired or formed after
the Effective Date) to be an Unrestricted Subsidiary; provided that: (i) such
designation shall be deemed an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s (or
its Restricted Subsidiaries’) Investments therein, which shall be required to be
permitted on such date in accordance with Section 6.04 (and not as an Investment
permitted thereby in a Restricted Subsidiary); (ii) the Borrower could incur at
least $1.00 of additional Indebtedness pursuant to the Total Leverage Ratio test
set forth in clause (iv) of Section 6.01(i); and (iii) immediately after giving
effect to such designation, no Event of Default will have occurred and be
continuing; and (b) any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that: (i) immediately after giving effect to such designation, no Event
of Default will have occurred and be continuing; and (ii) the Borrower could
incur at least $1.00 of additional Indebtedness pursuant to the Total Leverage
Ratio test set forth in clause (iv) of Section 6.01(i). Any such designation by
the Borrower will be notified by the Borrower to the Administrative Agent and
the Borrower shall promptly provide to the Administrative Agent a certificate of
a Responsible Officer certifying that such designation complied with the
applicable foregoing provisions. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness and Liens of such Subsidiary existing at such
time.

“USA PATRIOT Act” has the meaning set forth in Section 9.17.

 

-42-



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(b)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided, for the avoidance of doubt, that clause (i) shall not
include any payment (whether in cash, securities or other property) on account
of the redemption, repurchase, conversion or settlement with respect to any
Other Convertible Notes as a result of a change of control, asset sale or other
fundamental change or any early conversion in accordance with the terms of such
Other Convertible Notes.

“Wholly Owned Subsidiary” means any Subsidiary of the Borrower all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other Persons to the extent such Equity Interests are required by
applicable law to be held by a Person other than the Borrower or one of its
Subsidiaries) is owned by the Borrower or one or more Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-down and Conversion Powers” means:

(a) in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in EU Bail-In Legislation Schedule; and

(b) in relation to any other applicable Bail-In Legislation:

(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii) any similar or analogous powers under that Bail-In Legislation.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise

 

-43-



--------------------------------------------------------------------------------

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further,
that if GAAP requires the Borrower subsequent to the Effective Date to cause
operating leases to be treated as capitalized leases or otherwise to be
reflected on such Person’s balance sheet, then such change shall not be given
effect hereunder, and those types of leases which were treated as operating
leases as of the Effective Date shall continue to be treated as operating leases
that would not otherwise be required to be reflected on such Person’s balance
sheet. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

Section 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.05 Pro Forma Calculations; Covenant Calculations.

(a) For purposes of any calculation of the Secured Leverage Ratio, Consolidated
Cash Interest Expense, Consolidated EBITDA or Total Leverage Ratio, in the event
that any Specified Transaction has occurred during the Test Period for which the
Secured Leverage Ratio, Consolidated Cash Interest Expense, Consolidated EBITDA
or Total Leverage Ratio is being calculated or following the end of such Test
Period and on or prior to the date of determination, such calculation shall be
made on a Pro Forma Basis.

 

-44-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with a
Specified Transaction undertaken in connection with the consummation of a
Limited Condition Acquisition, the date of determination of such ratio and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness) as if they
occurred at the beginning of the four consecutive fiscal quarter period being
used to calculate such financial ratio ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower or the target of such
Limited Condition Acquisition) at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

(c) Notwithstanding the foregoing, when calculating (i) the Secured Leverage
Ratio for purposes of the definition of “Applicable Margin” and (ii) the Secured
Leverage Ratio for purposes of Section 6.11, the events described in
Section 1.05(b) above that occurred subsequent to the end of the period shall
not be made on a Pro Forma Basis.

(d) Any pro forma calculation requiring compliance with Section 6.11 required at
any time prior to September 30, 2017, shall be made assuming compliance with the
Secured Leverage Ratio set forth in Section 6.11 for the period ending on
September 30, 2017.

(e) Notwithstanding anything to the contrary herein, at any time Consolidated
EBITDA is less than $0, there shall be no availability under any Secured
Leverage Ratio or the Total Leverage Ratio test when determining if the Borrower
may take any action permitted hereunder (including any incurrence of
Indebtedness).

 

-45-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Initial
Revolving Lender holding an Initial Revolving Credit Commitment severally agrees
to make Initial Revolving Loans to the Borrower in dollars from time to time
during the Initial Revolving Availability Period in an aggregate principal
amount that will not result in such Initial Revolving Lender’s aggregate Initial
Revolving Loans exceeding such Initial Revolving Lender’s Initial Revolving
Credit Commitment and (ii) each Extending Lender severally agrees to make
Extended Revolving Loans to the Borrower in dollars from time to time during the
applicable Revolving Availability Period in an aggregate principal amount that
will not result in such Extending Lender’s aggregate Extended Revolving Loans
exceeding such Extending Lender’s Extended Revolving Credit Commitment and
(iii) each Incremental Revolving Lender severally agrees to make Incremental
Revolving Loans to the Borrower in dollars from time to time during the
applicable Revolving Availability Period in an aggregate principal amount that
will not result in such Incremental Revolving Lender’s aggregate Incremental
Revolving Loans exceeding such Incremental Revolving Lender’s Incremental
Revolving Credit Commitment; provided, that after giving effect to the making of
any Revolving Loans, in no event shall the Total Revolving Credit Exposure
exceed the Revolving Credit Commitments then in effect. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. Each Revolving Lender’s
Revolving Credit Commitment shall expire on the applicable Revolving Facility
Maturity Date, and all Revolving Loans and all other amounts owed hereunder with
respect to the Revolving Loans and the Revolving Credit Commitments shall be
paid in full no later than such date.

(b) Subject to the terms and conditions set forth herein (i) each Initial Term B
Lender severally agrees to make Initial Term B Loans to the Borrower in dollars
during the Initial Term B Availability Period in an amount not to exceed such
Initial Term B Lender’s Initial Term B Loan Commitment, and (ii) each
Incremental Term Loan Lender with an Incremental Term Loan Commitment agrees to
make Incremental Term Loans to the Borrower in dollars on the relevant borrowing
date or during the relevant availability period in an amount equal to such
Lender’s applicable Incremental Term Loan Commitment. All such Term Loans shall
be made on the applicable date by making immediately available funds available
to the Administrative Agent’s designated account or to such other account or
accounts as may be designated in writing to the Administrative Agent by the
Borrower, not later than the time specified by the Administrative Agent. The
full amount of the Initial Term B Loan Commitments may be drawn in three
separate drawings during the Initial Term B Availability Period. Amounts repaid
or prepaid in respect of Term Loans may not be reborrowed. On each date of
incurrence of any Initial Term B Loans (and after giving effect to the
incurrence thereof), the Initial Term B Loan Commitment of each Initial Term B
Lender shall be reduced by the aggregate principal amount of the Initial Term B
Loan made by such Initial Term B Lender on such date. In addition, on the last
day of the Initial Term B Availability Period (after giving effect to any
incurrence of Initial Term B Loans on such day), the Initial Term B Loan
Commitment of each Initial Term B Lender shall terminate (to the extent not
theretofore terminated).

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under such Facility. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.

 

-46-



--------------------------------------------------------------------------------

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.11, 2.12, 2.13, 2.14, 2.16 and
2.18 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
twelve Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing (other than a
continuation or conversion, which is governed by Section 2.05), the Borrower
shall notify the Administrative Agent of such request by telephone (or, by
e-mail in accordance with Section 9.01): (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by e-mail, hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit B and signed by the Borrower. Each such telephonic, electronic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Class of such Borrowing;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account or such other account or
accounts designated in writing by the Borrower to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

-47-



--------------------------------------------------------------------------------

Section 2.04 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, at the Principal Office of the Administrative Agent. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
at the Principal Office designated by the Administrative Agent or to such other
account or accounts as may be designated in writing to the Administrative Agent
by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.05 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.05, the Borrower shall notify
the Administrative Agent of such election by telephone (or, by e-mail in
accordance with Section 9.01) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic (or electronic) Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit F and signed by the Borrower.

(c) Each telephonic, electronic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

-48-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.06 Termination and Reduction of Commitments.

(a) Unless previously terminated in accordance with the terms of this Agreement,
(a) the Initial Revolving Credit Commitments shall terminate on the Initial
Revolving Maturity Date, (b) the other Revolving Credit Commitments shall
terminate on the applicable Revolving Facility Maturity Date, and (c) the
Initial Term B Loan Commitments shall terminate on the Initial Term B
Termination Date.

(b) The Borrower may at any time terminate or from time to time reduce the
Revolving Credit Commitments and/or the Initial Term B Loan Commitments;
provided that (i) each partial reduction of such Commitments shall be in an
aggregate minimum amount and integral multiples of $5,000,000 and (ii) the
Borrower shall only terminate or reduce the Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.08, the Revolving Credit Commitments would be equal to
or exceed the Total Revolving Credit Exposure at the time of such proposed
termination or reduction.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.06 at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. A notice of termination of the Revolving Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or consummation of any other
transaction, in which case such notice may be revoked by the Borrower (by

 

-49-



--------------------------------------------------------------------------------

notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of such
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the applicable Lenders in accordance with their respective
Commitments.

(d) If, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit exceeds the amount of the Revolving
Credit Commitments, such sublimit shall be automatically reduced by the amount
of such excess (including a corresponding reduction to each Issuing Bank’s
Letter of Credit Issuer Sublimit (ratably) unless otherwise agreed by the
Borrower and each applicable Issuing Bank).

Section 2.07 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the accounts of the applicable Lenders the then unpaid principal
amount of each Borrowing no later than the applicable Maturity Date. Subject to
adjustment pursuant to Section 2.08(h), the Borrower shall repay the Initial
Term B Loans on each March 31, June 30, September 30 and December 31 to occur
during the term of this Agreement (commencing on the last day of the first full
Fiscal Quarter ending after the date of the initial Borrowing of the Initial
Term B Loans) and on the Initial Term B Facility Maturity Date or, if any such
date is not a Business Day, on the next succeeding Business Day, in an aggregate
principal amount of the then outstanding Initial Term B Loans equal to 0.25% of
the aggregate principal amount of such Initial Term B Loans with the balance of
all Initial Term B Loans incurred during the Initial Term B Availability Period
payable on the Initial Term B Facility Maturity Date. In the event that any
Other Term Loans are made, the Borrower shall repay such Other Term Loans on the
dates and in the amounts set forth in the related Incremental Term Loan
Amendment, Extension Amendment or Refinancing Amendment.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal and
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request by written notice to the Borrower (with a copy to the
Administrative Agent) that Loans made by it be evidenced by a promissory note.
In such event, the Borrower shall prepare, execute and deliver to such Lender
(promptly after the Borrower’s receipt of such notice) a promissory note payable
to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

-50-



--------------------------------------------------------------------------------

Section 2.08 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay (without premium or penalty except with respect to Initial Term B Loans
as provided in Section 2.08(f), if applicable) any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (i) of this
Section 2.08, in a minimum amount equal to $1,000,000 or any integral multiple
of $500,000 in excess thereof; provided that the foregoing shall not prohibit
prepayment in an amount less than the denominations specified above if the
amount of such prepayment constitutes the remaining outstanding balance of the
Borrowing being prepaid.

(b) In the event and on each occasion that any Net Proceeds are received by the
Borrower or any Restricted Subsidiary in respect of any Prepayment Event, the
Borrower shall, on the day such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” within five (5) Business Days after such Net Proceeds are
received by the Borrower or such Restricted Subsidiary), prepay the Initial Term
B Loans in an amount equal to 100% of such Net Proceeds; provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” the Borrower or any Restricted Subsidiary may cause the Net
Proceeds from such event (or a portion thereof) to be invested within 365 days
after receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds
in the business of the Borrower and its Restricted Subsidiaries (including to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder), in which case no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds from such event (or
such portion of such Net Proceeds so invested) except to the extent of any such
Net Proceeds that have not been so invested by the end of such 365-day period
(or within a period of 180 days thereafter if by the end of such initial 365-day
period the Borrower or one or more Restricted Subsidiaries shall have entered
into an agreement or binding commitment to invest such Net Proceeds), at which
time a prepayment shall be required in an amount equal to the Net Proceeds that
have not been so invested (and no prepayment shall be required to the extent the
aggregate amount of such Net Proceeds that are not reinvested in accordance with
this Section 2.08(b) does not exceed $10,000,000 in any fiscal year of
Borrower); provided, further, that the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any other Indebtedness that is secured by the
Collateral on a pari passu basis with the Loans to the extent such other
Indebtedness and the Liens securing the same are permitted hereunder and the
documentation governing such other Indebtedness requires such a prepayment or
repurchase thereof with the proceeds of such Prepayment Event, in each case in
an amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, the numerator of which is the outstanding principal amount of
such other Indebtedness and the denominator of which is the aggregate
outstanding principal amount of Initial Term B Loans and such other
Indebtedness.

(c) In the event that the Borrower has Excess Cash Flow for any fiscal year of
the Borrower, commencing with the fiscal year ending December 31, 2018, the
Borrower shall, within five (5) Business Days after the date financial
statements are required to be delivered pursuant to Section 5.01(a) for such
fiscal year, prepay an aggregate principal amount of Initial Term B Loans in an
amount equal to the excess of (x) the ECF Percentage of Excess Cash Flow for
such fiscal year over (y) the aggregate amount of (i) prepayments of Loans
pursuant to Section 2.08(a) during such fiscal year and (ii) purchases of Loans
pursuant to Section 9.04(f) by the Borrower or any Restricted Subsidiary during
such fiscal year (determined by the actual cash purchase price paid by such
Person for any such purchase and not the par value of the Loans purchased by
such Person) (in each case other than with the proceeds of Indebtedness and, in
the case of any prepayment of Revolving Loans pursuant to Section 2.08(a), only
to the extent accompanied by a permanent reduction of Revolving Credit
Commitments on a dollar-for-dollar basis).

 

-51-



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Prior to any optional or mandatory prepayment of Borrowings under this
Section 2.08, the Borrower shall, subject to the next sentence, specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (g) of this Section 2.08. Mandatory prepayments shall be
applied without premium or penalty. Notwithstanding the foregoing, any Initial
Term B Lender may elect, by notice to the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) at least one Business Day (or such
shorter period as may be established by the Administrative Agent) prior to the
required prepayment date, to decline all or any portion of any prepayment of its
Loans pursuant to this Section 2.08 (other than an optional prepayment pursuant
to paragraph (a) of this Section 2.08 or a prepayment pursuant to clause (c) of
the definition of “Prepayment Event,” which may not be declined), in which case
the aggregate amount of the payment that would have been applied to prepay Loans
but was so declined may be retained by the Borrower.

(f) In the event any Initial Term B Loans are subject to a Repricing Event prior
to the date that is six months after the Initial Term B Termination Date, then
each Lender whose Initial Term B Loans are prepaid or repaid in whole or in
part, or which is required to assign any of its Initial Term B Loans pursuant to
Section 2.16, in each case in connection with such Repricing Event or which
holds an Initial Term B Loan the All-in Yield (excluding for this purpose
upfront fees and original issue discount on the Initial Term B Loans) of which
is reduced as a result of a Repricing Event shall be paid an amount equal to
1.00% of the aggregate principal amount of such Lender’s Initial Term B Loans so
prepaid, repaid, assigned or repriced.

(g) If at any time, the Total Revolving Credit Exposure exceeds the aggregate
Revolving Credit Commitments then in effect, the Borrower shall forthwith prepay
first, Revolving Loans, and second Cash Collateralize the outstanding amount of
Letter of Credit Usage at the Agreed L/C Cash Collateral Amount, to the extent
necessary so that the Total Revolving Credit Exposure shall not exceed the
Revolving Credit Commitments then in effect (or, in the case of Letter of Credit
Usage, such amounts are fully Cash Collateralized in compliance with the Agreed
L/C Cash Collateral Amount).

(h) If, after giving effect to any prepayment of the Revolving Credit
Commitments that results in a reduction of the Revolving Credit Commitments, the
Letter of Credit Sublimit exceeds the amount of the Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess (including a corresponding reduction to each Issuing Bank’s Letter of
Credit Issuer Sublimit (ratably) unless otherwise agreed by the Borrower and
each applicable Issuing Bank).

(i) The Borrower shall notify the Administrative Agent by telephone (or by
e-mail in accordance with Section 9.01 and in any event as confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of such prepayment (or such later
time as the Administrative Agent may agree), and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid. If a notice of optional prepayment is conditioned upon the
effectiveness of other credit facilities or consummation of any other
transaction, then such notice of prepayment may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing and
each prepayment of a Term Loan Borrowing pursuant to Section 2.08(a) shall be
applied to the remaining scheduled payments of the applicable Term Loans
included in the prepaid Term Loan Borrowing in such

 

-52-



--------------------------------------------------------------------------------

order as directed by the Borrower, but absent such direction, in direct order of
maturity. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and in the case of any prepayment of Eurodollar Loans
pursuant to this Section 2.08 on any day prior to the last day of an Interest
Period applicable thereto, the Borrower shall, promptly after receipt of a
written request by any applicable Lender (which request shall set forth in
reasonable detail the basis for requesting such amount) pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.13. Each prepayment of Initial Term B Loans pursuant to
Sections 2.08(b) and (c) shall be applied to the remaining scheduled
amortization payments of the Initial Term B Loans in direct order of maturity.

(j) Notwithstanding the foregoing, if the Borrower reasonably determines in good
faith that the payment of any amounts attributable to Foreign Subsidiaries that
are required to be prepaid pursuant to Section 2.08(b) or (c) would result in
material adverse tax consequences or are prohibited or delayed by any
Requirement of Law (including financial assistance and corporate benefit
restrictions and fiduciary and statutory duties of the relevant directors) from
being repatriated to the Borrower, then the Borrower and its Restricted
Subsidiaries shall not be required to prepay such amounts as required under
Section 2.08(b) and (c) for so long as such material tax consequences exist or
the applicable Requirement of Law will not permit repatriation to the Borrower,
as applicable.

Section 2.09 Fees.

(a) The Borrower agrees to pay to Revolving Lenders (other than any Defaulting
Lender):

(i) unused commitment fees equal to (A) the average of the daily difference
between (1) the Revolving Credit Commitments and (2) the aggregate principal
amount of (x) all outstanding Revolving Loans plus (y) the Letter of Credit
Usage, multiplied by (B) the Applicable Revolving Commitment Fee Rate; and

(ii) a Letter of Credit participation fee equal to the Applicable Revolving
Commitment Fee Rate, multiplied by the average daily undrawn amount of the
outstanding Letters of Credit (regardless of whether any conditions for drawing
could then be met and determined as of the close of business on any date of
determination).

All fees referred to in this Section 2.09(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Revolving Lender its Revolving Pro Rata Share
thereof.

(b) The Borrower agrees to pay directly to the applicable Issuing Bank, for its
own account, the following fees:

(i) a fronting fee equal to 0.125%, per annum, multiplied by the face amount of
such Letters of Credit issued during such year without regard to whether any
such Letter of Credit remains outstanding; and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with the
applicable Issuing Bank’s standard schedule for such charges and as in effect at
the time of such issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Section 2.09(a) and Section 2.09(b) shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day) and
shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Availability Period, commencing on
the first such date to occur after the Effective Date, and on the Revolving
Facility Maturity Date.

 

-53-



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay, or cause to be paid, to the Administrative
Agent, for the account of each Initial Term B Lender, a unused commitment fee
equal to the amount of the unutilized Initial Term B Loan Commitment multiplied
by the Initial Term B Commitment Fee Rate.

(e) All fees referred to in Section 2.09(d) shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day) and shall be payable
quarterly in arrears on March 31, June 30, September 30 and December 31 of each
year during the Initial Term B Availability Period, commencing on the Effective
Date, and on the Initial Term B Termination Date.

(f) On the Effective Date, the Borrower agrees to pay, or cause to be paid, to
the Administrative Agent, for the account of each Initial Term B Lender, 0.50%
of the aggregate principal amount of the Initial Term B Loan Commitment of such
Initial Term B Lender.

(g) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(h) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.10 Interest.

(a) The Revolving Loans comprising each ABR Revolving Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin for ABR Revolving
Loans. The Initial Term B Loans comprising each ABR Term Loan Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin for ABR
Initial Term B Loans.

(b) The Revolving Loans comprising each Eurodollar Revolving Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Revolving Loans. The
Initial Term B Loans comprising each Eurodollar Term Loan Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin for Eurodollar Initial Term B Loans.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
(a) and (b) of this Section 2.10 or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Initial Term B Loans as provided in paragraph
(a) of this Section 2.10.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Credit Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section 2.10 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

-54-



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) The Borrower agrees to pay to the applicable Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by such
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Borrower at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to ABR Revolving Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect ABR Loans.

(g) Interest payable pursuant to Section 2.10(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by the applicable Issuing Bank of any payment of
interest pursuant to Section 2.10(f), such Issuing Bank shall distribute to the
Administrative Agent, for the account of each Revolving Lender, out of the
interest received by such Issuing Bank in respect of the period from the date
such drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event an Issuing Bank shall
have been reimbursed by the Lenders for all or any portion of such honored
drawing, such Issuing Bank shall distribute to the Administrative Agent, for the
account of each Revolving Lender which has paid all amounts payable by it under
Section 2.21(e) with respect to such honored drawing such Revolving Lender’s
Revolving Pro Rata Share of any interest received by such Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Revolving
Lenders for the period from the date on which such Issuing Bank was so
reimbursed by the Revolving Lenders to but excluding the date on which such
portion of such honored drawing is reimbursed by the Borrower.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

-55-



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) with respect to its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or to such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount),
then, within 10 days following request of such Lender or such other Recipient,
the Borrower will pay to such Lender or such other Recipient (accompanied by a
certificate in accordance with paragraph (c) of this Section 2.12), as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered; provided that such Person shall only be entitled to seek
such additional amounts if such Person is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent it is entitled to do so.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered within 10 days following request
of such Lender (accompanied by a certificate in accordance with paragraph (c) of
this Section 2.12); provided that such Person shall only be entitled to seek
such additional amounts if such Person is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent it is entitled to do so.

 

-56-



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and computation of the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.12 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(h) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (but not lost profits)
within 10 days following request of such Lender (accompanied by a certificate
described below in this Section 2.13). In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth in reasonable detail the basis for and computation of
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

Section 2.14 Taxes.

(a) Payments Free of Taxes. All payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirements of Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding for
Indemnified Taxes has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section 2.14)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

-57-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

(c) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) [Reserved].

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

-58-



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party executed copies of IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax;

(2) an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed copy of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner (e.g., where the
Lender is a partnership or a participating Lender), executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of such direct and indirect partner(s);

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Requirements
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” shall include any amendments made to FATCA after the Effective
Date.

 

-59-



--------------------------------------------------------------------------------

Each Lender agrees that if any documentation it previously delivered pursuant to
this Section 2.14(f) expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender pursuant to this Section 2.14(f).

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any of the Loan
Parties or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 2.14, it shall pay to the indemnifying Loan Party an
amount equal to such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
indemnifying Loan Party, upon the request of the Administrative Agent or such
Lender agrees to repay the amount paid over to indemnifying Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying Loan Party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payment s or additional amounts
with respect to such Tax had never been paid. This Section 2.14 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the indemnifying Loan Party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.14, the term “Lender” includes
any Issuing Bank and the term “Requirements of Law” includes FATCA.

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) prior to the time expressly required hereunder for
such payment or, if no such time is expressly required, prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim at the Principal Office of the Administrative Agent for
the account of Lenders. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day solely for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
applicable account

 

-60-



--------------------------------------------------------------------------------

specified in Schedule 2.15 or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower, except that payments pursuant to Sections 2.12, 2.13, 2.14 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. For purposes of subclause (b) of the definition of
“Excluded Taxes,” a Lender that acquires a participation pursuant to this
Section 2.15(c) shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

-61-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.15(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f) Any proceeds of any Collateral securing the Secured Obligations in
connection with any enforcement or any bankruptcy or insolvency proceeding shall
be applied, subject to any applicable Intercreditor Agreement, ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest and commitment fees then due and payable hereunder ratably, fourth, to
prepay principal on the Loans and to pay any amounts owing with respect to the
Secured Cash Management Agreements and Secured Hedge Agreements, ratably (with
amounts applied to any such Term Loans applied to installments of the Term Loans
ratably in accordance with the then outstanding amounts thereof), fifth, to the
payment of any other Secured Obligation due to any Secured Party, and sixth,
after all of the Secured Obligations (other than contingent indemnification
obligations not yet due and owing) have been paid in full (including the payment
of amounts that would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code), to the Borrower.

Notwithstanding the foregoing in this Section 2.15(f), amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment within 10 days following request of such Lender
(accompanied by reasonable back-up documentation relating thereto).

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.14, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) above, or
if any Lender is a Defaulting Lender, a Non-Consenting Lender or any Lender
refuses to make an Extension Election pursuant to Section 2.19, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments made pursuant to Sections 2.12 and 2.14) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of the applicable Loans or Commitments, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including,
if applicable, the prepayment fee pursuant to Section 2.08(f)), from the
assignee (to the extent of such

 

-62-



--------------------------------------------------------------------------------

outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments and (iv) in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.17 Incremental Commitments.

(a) At any time prior to the Latest Maturity Date, the Borrower may, by written
notice to the Administrative Agent (which the Administrative Agent shall
promptly furnish to each Lender), request that one or more Persons (which may
include the then-existing Lenders; provided that no Lender shall be obligated to
provide such Incremental Commitments and may elect or decline in its sole
discretion to provide Incremental Commitments) establish Incremental Revolving
Credit Commitments or Incremental Term Loans under this paragraph (a), it being
understood that (w) if such Incremental Term Loan Commitment is to be provided
by a Person that is not already a Lender, the Administrative Agent shall have
consented to such Person being a Lender hereunder to the extent such consent
would be required pursuant to Section 9.04(b) in the event of an assignment to
such Person (such consent not to be unreasonably withheld), (x) if such
Incremental Revolving Credit Commitment is to be provided by a Person that is
not already a Revolving Lender, the Administrative Agent and each Issuing Bank
shall have consented to such Person being a Lender hereunder to the extent such
consent would be required pursuant to Section 9.04(b) in the event of an
assignment to such Person (such consent not to be unreasonably withheld) and
(y) the Borrower may agree to accept less than the amount of any proposed
Incremental Commitment; provided that the minimum aggregate principal amount
accepted shall equal the lesser of (i) $10,000,000 or (ii) the aggregate
Incremental Commitments proposed to be provided in response to the Borrower’s
request. The minimum aggregate principal amount of any Incremental Commitment
shall be $10,000,000, (or such lesser amount as may be agreed by the
Administrative Agent). In no event shall the aggregate amount of all Incremental
Commitments pursuant to this paragraph (a) (when taken together with any
Incremental Equivalent Debt incurred prior to such date) exceed an amount equal
to the sum of (i) $200,000,000, (ii) the aggregate principal amount of
(x) voluntary prepayments of the Term Loans and any Incremental Equivalent Debt
and (y) voluntary prepayments of any Revolving Loans to the extent accompanied
by a dollar-for-dollar permanent reduction in the Revolving Credit Commitments
with respect thereto, in each case under clauses (x) and (y), other than
prepayments from proceeds of Long-Term Indebtedness and (iii) any additional
amount so long as on the date of incurrence of such Incremental Commitment
(subject to the terms of Section 2.17(b) below), in the case of this clause
(iii), the Secured Leverage Ratio does not exceed 3.50 to 1.00 on a Pro Forma
Basis (assuming the full amount available thereunder is drawn and without
netting the cash proceeds thereof) with any Incremental Equivalent Debt under
Section 6.01(h) being deemed to constitute Indebtedness secured on a pari passu
basis with the Term Facilities for the purposes of calculating the Secured
Leverage Ratio even if unsecured. The Borrower shall be deemed to have utilized
the amounts under clause (ii) prior to using the amounts under clause (i) or
(iii) and the Borrower shall be deemed to have utilized the amounts under clause
(iii) (to the extent compliant therewith) prior to utilization of the amounts
under clause (i). The Borrower may arrange for one or more banks or other
financial institutions, which may include any Lenders, to extend Revolving
Credit Commitments, provide Incremental Term Loans or increase their applicable
existing Term Loans in an aggregate amount equal to the amount of the
Incremental Commitment. In the event that one or more of such Persons offer to
enter into such Revolving Credit Commitments, subject to satisfaction of the
other conditions set forth herein, such Persons, each Issuing Bank and the
Administrative Agent shall execute and deliver an Incremental Assumption
Agreement. Incremental Term Loans may be made hereunder pursuant to an
amendment, supplement or amendment

 

-63-



--------------------------------------------------------------------------------

and restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by Loan Parties, each Lender
participating in such tranche, each Person joining this Agreement as Lender by
participation in such tranche, if any, and the Administrative Agent. Each
Incremental Assumption Agreement and each Incremental Term Loan Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Borrower and the Administrative Agent, to effect
the provisions of this Section 2.17.

Notwithstanding the foregoing, no Incremental Revolving Credit Commitments or
Incremental Term Loans shall become effective under this Section 2.17 unless on
the proposed date of the effectiveness of such Incremental Commitment (i) the
Administrative Agent shall have received a certificate dated such date and
executed by a Responsible Officer of the Borrower that, subject to the proviso
set forth below, the conditions set forth in paragraphs (a) and (c) of
Section 4.02 shall have been satisfied, (ii) the Administrative Agent shall have
received documents from the Borrower consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such Incremental Commitment and
(iii) the Administrative Agent shall have received customary legal opinions or
other certificates reasonably requested by the it in connection with any such
transaction; provided that, with respect to any Incremental Commitment incurred
for the primary purpose of financing a Limited Condition Acquisition
(“Acquisition-Related Incremental Commitments”), clause (i) of this sentence
shall be deemed to have been satisfied so long as (1) as of the date of
effectiveness of the related Limited Condition Acquisition Agreement, no Event
of Default or Default is in existence or would result from entry into such
Limited Condition Acquisition Agreement, (2) as of the date of the initial
borrowing pursuant to such Acquisition-Related Incremental Commitment, no Event
of Default under clause (a), (b), (h) or (i) of Section 7.01 is in existence
immediately before or immediately after giving effect (including on a Pro Forma
Basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (or in all respects if qualified by materiality) as of the date of
effectiveness of the applicable Limited Condition Acquisition Agreement and
(4) as of the date of the initial borrowing pursuant to such Acquisition-Related
Incremental Commitment, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the
Administrative Agent and the Borrower) shall be true and correct in all material
respects (or in all respects if qualified by materiality) immediately prior to,
and immediately after giving effect to, the incurrence of such
Acquisition-Related Incremental Commitment. Nothing contained in this
Section 2.17 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Credit Commitment hereunder, or
provide Incremental Term Loans, at any time.

(b) The Loan Parties and each Incremental Term Loan Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement or Incremental Term Loan Amendment, as
applicable, and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Loan Lender and/or Incremental Revolving Credit Commitment of
such Incremental Revolving Lender. Each Incremental Assumption Agreement or
Incremental Term Loan Amendment, as applicable, shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Credit
Commitments; provided that:

(i) any commitments to make Incremental Term Loans in the form of additional
Initial Term B Loans shall have the same terms as the Initial Term B Loans, and
shall form part of the same Class of Initial Term B Loans,

 

-64-



--------------------------------------------------------------------------------

(ii) any commitments to make Incremental Revolving Loans shall have the same
terms as the Initial Revolving Loans and shall form part of the same Class of
Initial Revolving Loans,

(iii) any commitments to make Term Loans with pricing, maturity, amortization
and/or other terms different from the Initial Term B Loans (“Other Incremental
Term Loans”) shall be subject to compliance with clauses (iv) through (viii)
below,

(iv) the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.17 shall be secured by Liens that rank equal in priority with the
Liens securing the existing Loans,

(v) the final maturity date of any such Other Incremental Term Loans shall be no
earlier than the Latest Maturity Date applicable to Term Loans in effect at the
date of incurrence of such Other Incremental Term Loans, and, except as to
pricing, amortization, final maturity date and ranking as to security (which
shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Term Loan Lenders in their sole discretion), the
Other Incremental Term Loans shall have terms, to the extent not consistent with
the Initial Term B Loans, that are not more favorable, taken as a whole, to the
lenders providing such Incremental Term Loans than the terms of the Initial Term
B Loans,

(vi) the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the then outstanding Term Loans with the longest remaining Weighted Average
Life to Maturity,

(vii) there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments,

(viii) Other Incremental Term Loans and Incremental Revolving Credit Commitments
shall not be secured by any asset of the Borrower or its Subsidiaries other than
the Collateral, and

(ix) the interest rate margins and (subject to clause (v) above) amortization
schedule applicable to the Loans made pursuant to the Incremental Commitments
shall be determined by the Borrower and the applicable Incremental Revolving
Lenders or Incremental Term Loan Lenders; provided that in the event that the
All-in Yield for any Incremental Term Loan incurred by the Borrower under any
Incremental Term Loan Commitment is higher than the All-in Yield for the
outstanding Initial Term B Loans hereunder immediately prior to the incurrence
of the applicable Incremental Term Loans by more than 50 basis points, then the
effective interest rate margin for the Initial Term B Loans at the time such
Incremental Term Loans are incurred shall be increased to the extent necessary
so that the All-in Yield for the Initial Term B Loans is equal to the All-in
Yield for such Incremental Term Loans minus 50 basis points.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement or Incremental Term Loan Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments evidenced thereby as provided for in Section 9.02.
Any amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.17 and any such Collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto. Each of the
parties hereto hereby agrees that the Administrative Agent may take any and all
action as may be

 

-65-



--------------------------------------------------------------------------------

reasonably necessary to ensure that (i) all Incremental Term Loans (other than
Other Incremental Term Loans), when originally made, are included in each
Borrowing of the outstanding applicable Class of Term Loans on a pro rata basis,
and (ii) all Revolving Loans in respect of Incremental Revolving Credit
Commitments, when originally made, are included in each Borrowing of the
applicable Class of outstanding Revolving Loans on a pro rata basis.

Notwithstanding anything to the contrary, this Section 2.17 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or Section 2.08(f) or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded are held by the Lenders pro rata in accordance with the Commitments
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.09(a) or (d) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

-66-



--------------------------------------------------------------------------------

(b) Letter of Credit Usage. If any Letter of Credit Usage exists at the time a
Revolving Lender becomes a Defaulting Lender then:

(i) all or any part of the Letter of Credit Usage of such Defaulting Lender
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Applicable Percentages but only to the extent that (x) the
sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Letter of Credit Usage does not exceed the total of all
Non-Defaulting Lenders’ Revolving Credit Commitments, and (y) the sum of any
Non-Defaulting Lender’s Revolving Credit Exposure plus its Revolving Pro Rata
Share of such Defaulting Lender’s Letter of Credit Usage does not exceed such
Non-Defaulting Lender’s Revolving Credit Commitment; provided, subject to
Section 9.19, that no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Revolving Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by Administrative Agent, Cash Collateralize for the benefit of each
applicable Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.21(i) for so long as such Letter of Credit Usage is
outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s Letter of Credit Usage pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.09(a) or (d) with respect to such Defaulting Lender’s Letter of Credit
Usage during the period such Defaulting Lender’s Letter of Credit Usage is Cash
Collateralized;

(iv) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.09(a) and (d) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor Cash Collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Revolving Lender hereunder, all letter of credit fees payable under
Section 2.09(a) with respect to such Defaulting Lender’s Letter of Credit Usage
that is not so reallocated or Cash Collateralized shall be payable to the
applicable Issuing Bank until and to the extent that such Letter of Credit Usage
is reallocated and/or Cash Collateralized.

(c) Letter of Credit Issuance. So long as any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Usage will be 100% covered by the
Revolving Credit Commitments of the Non-Defaulting Lenders and/or Cash
Collateral will be provided by the Borrower in accordance with
Section 2.18(b)(ii), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.18(b)(i) (and such Defaulting Lender shall not
participate therein).

 

-67-



--------------------------------------------------------------------------------

(d) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans of the
applicable Class to be held pro rata by the Lenders in accordance with the
Commitments of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(e) Termination of a Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than two (2) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

(f) If (i) a Bankruptcy Event with respect to a holding company of any Revolving
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) an Issuing Bank has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Revolving Lender commits to extend credit, the
applicable Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless such Issuing Bank shall have entered into arrangements
with the Borrower or such Revolving Lender, reasonably satisfactory to such
Issuing Bank to defease any risk to it in respect of such Revolving Lender
hereunder.

(g) In the event that the Administrative Agent, the Borrower and each of the
Issuing Banks each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Usage of the Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Credit Commitment and on such date such Revolving
Lender shall purchase at par such of the Loans of the other Revolving Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Revolving Applicable
Percentage.

Section 2.19 Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Credit Commitments on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class and, in the case of an offer
to the Lenders under any Revolving Facility, on the aggregate outstanding
Revolving Credit Commitments under such Revolving Facility, as applicable), and
on the same terms to each such Lender (“Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual Lenders
that agree to such transactions from time to time to extend the maturity date of
such Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s

 

-68-



--------------------------------------------------------------------------------

Loans and/or Commitments and/or modifying the amortization schedule in respect
of such Lender’s Loans); provided that any Lender offered or approached to
provide an Extension (as defined below), may elect to or decline in its sole
discretion to provide an Extension. For the avoidance of doubt, the reference to
“on the same terms” in the preceding sentence shall mean, (i) in the case of an
offer to the Lenders under any Class of Term Loans, that all of the Term Loans
of such Class are offered to be extended for the same amount of time and that
the interest rate changes and fees payable with respect to such extension are
the same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Credit Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Other Term Loan for such Lender if such Lender is extending an existing Term
Loan (such extended Term Loan, an “Extended Term Loan”) or an Other Revolving
Credit Commitment for such Lender if such Lender is extending an existing
Revolving Credit Commitment (such extended Revolving Credit Commitment, an
“Extended Revolving Credit Commitment,” and any Revolving Loan made pursuant to
such Extended Revolving Credit Commitment, an “Extended Revolving Loan”). Each
Pro Rata Extension Offer shall specify the date on which the Borrower proposes
that the Extended Term Loan shall be made or the proposed Extended Revolving
Credit Commitment shall become effective (the “Extension Election”), which shall
be a date not earlier than five (5) Business Days after the date on which notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Credit
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving Credit
Commitments; provided, that (i) no Default shall have occurred and be continuing
at the time the offering document in respect of a Pro Rata Extension Offer is
delivered to the Lenders, (ii) the representations and warranties set forth in
Article III shall be true and correct in all material respects (or in all
respects if qualified by materiality) as of the date of effectiveness of the
Extension Amendment, (iii) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (iv) and
(v) of this proviso, be determined by the Borrower and set forth in the Pro Rata
Extension Offer), the Extended Term Loans shall have (x) the same terms as the
existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (iv) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence, (v) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Class of Term Loans
to which such offer relates and (vi) except as to interest rates, fees, any
other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Credit Commitment shall have (w) the same terms as the existing Class of
Revolving Credit Commitments from which they are extended, (x) have such other
terms as shall be reasonably satisfactory to the Administrative Agent (in
consultation with the other Revolving Lenders) and (y) require the consent of
each Issuing Bank (such consent not to be unreasonably withheld, delayed or
conditioned), to the extent the Extension Amendment provides for participations
in Letters of Credit expiring on or after the scheduled Revolving Facility
Maturity Date in respect of the existing Revolving Loans or existing Revolving
Credit Commitments to be reallocated to Revolving Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such Extension
Amendment. Upon the effectiveness of any Extension Amendment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended

 

-69-



--------------------------------------------------------------------------------

Revolving Credit Commitments evidenced thereby as provided for in Section 9.02.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto. In connection with any Extension
Amendment, the Administrative Agent shall have received customary legal opinions
or other certificates reasonably requested by the it in connection with any such
transaction.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.19), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Term Loans and/or Revolving Credit Commitment
pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan and/or Extended Revolving Credit Commitment), (iii) there
shall be no condition to any Extension of any Loan or Commitment at any time or
from time to time other than notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Credit
Commitment implemented thereby, (iv) all Extended Term Loans, Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
of the relevant Loan Parties under this Agreement and the other Loan Documents
that rank equally and ratably in right of security with all other Obligations of
the Class being extended and (v) there shall be no borrower (other than the
Borrower) and no guarantors (other than the Guarantors) in respect of any such
Extended Term Loans or Extended Revolving Credit Commitments.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

Notwithstanding anything to the contrary, this Section 2.19 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.20 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”) or Refinancing Notes pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, all Net Proceeds
of which are used to refinance in whole or in part any Class of Term Loans. Each
such notice shall specify the date (each, a “Refinancing Effective Date”) on
which the Borrower proposes that the Refinancing Term Loans or Refinancing Notes
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided, that:

(i) immediately before and immediately after giving effect to the borrowing of
such Refinancing Term Loans on the Refinancing Effective Date each of the
conditions set forth in Section 4.02 shall be satisfied;

 

-70-



--------------------------------------------------------------------------------

(ii) the final maturity date of the Refinancing Term Loans or Refinancing Notes
shall be no earlier than the Term Facility Maturity Date of the refinanced Term
Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans or Refinancing
Notes shall not exceed the outstanding principal amount of the refinanced Term
Loans plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans or Refinancing
Notes (other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms, which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or
not materially less favorable to the Borrower and its Subsidiaries than, the
terms, taken as a whole, applicable to the Initial Term B Loans (except to the
extent such covenants and other terms apply solely to any period after the then
applicable Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent); provided that any such Refinancing Term Loans or
Refinancing Notes may contain any financial maintenance covenants, so long as
any such covenant shall not be more restrictive to the Borrower than (or in
addition to) those applicable to the Term Loans or Revolving Credit Commitment
then outstanding (unless such covenants are also added for the benefit of the
Lenders, which shall not require consent of the Lenders holding the Term Loans
or Revolving Credit Commitments then outstanding and which the Administrative
Agent shall add to this Agreement effective on such Refinancing Effective Date);

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans and
Refinancing Notes;

(vii) Refinancing Term Loans and Refinancing Notes shall not be secured by any
asset of the Borrower and its Subsidiaries other than the Collateral; and

(viii) Refinancing Term Loans and Refinancing Notes may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans or Refinancing Notes; provided, that any Lender offered
or approached to provide all or a portion of the Refinancing Term Loans or
Refinancing Notes may elect or decline, in its sole discretion, to provide a
Refinancing Term Loan or Refinancing Notes. Any Refinancing Term Loans made on
any Refinancing Effective Date shall be designated an additional Class of Term
Loans for all purposes of this Agreement; provided, further, that any
Refinancing Term Loans may, to the extent provided in the applicable Refinancing
Amendment governing such Refinancing Term Loans, be designated as an increase in
any previously established Class of Term Loans made to the Borrower.

 

-71-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Credit Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Credit Commitments under this Agreement. Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Credit Commitments
shall become effective, which shall be a date not less than five (5) Business
Days after the date on which such notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion); provided that (i) immediately before and immediately
after giving effect to the establishment of such Replacement Revolving Credit
Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 4.02 shall be satisfied, (ii) after giving
effect to the establishment of any Replacement Revolving Credit Commitments and
any concurrent reduction in the aggregate amount of any other Revolving Credit
Commitments, the aggregate amount of Revolving Credit Commitments shall not
exceed the aggregate amount of the Revolving Credit Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith; (iii) no
Replacement Revolving Credit Commitments shall have a final maturity date (or
require commitment reductions or amortizations) prior to the Revolving Facility
Maturity Date for the Revolving Credit Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to fees, interest rates and other pricing terms) and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Credit Commitments and taken as a whole shall (as determined by the
Borrower in good faith) be substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, those, taken as a whole,
applicable to the Revolving Credit Commitments so replaced (except to the extent
such covenants and other terms apply solely to any period after the Latest
Maturity Date in effect at the time of incurrence or are otherwise reasonably
acceptable to the Administrative Agent); provided that any such Replacement
Revolving Facilities may contain any financial maintenance covenants, so long as
any such covenant shall not be tighter than (or in addition to) those applicable
to the Term Loans or Revolving Credit Commitment then outstanding (unless such
covenants are also added for the benefit of the Lenders holding the Term Loans
or Revolving Credit Commitments then outstanding, which shall not require
consent of the Lenders holding the Term Loans or Revolving Credit Commitments
then outstanding and which the Administrative Agent shall add to this Agreement
upon the applicable Replacement Revolving Facility Effective Date); (v) there
shall be no borrower (other than the Borrower) and no guarantors (other than the
Guarantor) in respect of such Replacement Revolving Facility; and
(vi) Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral.

(d) The Borrower may approach any Lender or any other Person that would be a
permitted assignee of a Revolving Credit Commitment pursuant to Section 9.04 to
provide all or a portion of the Replacement Revolving Credit Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Credit Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Credit Commitment. Any
Replacement Revolving Credit Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Credit Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Credit Commitments.

(e) The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Credit Commitments (as applicable) shall execute
and deliver to the Administrative Agent an amendment to this Agreement (a
“Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term

 

-72-



--------------------------------------------------------------------------------

Loans and/or Replacement Revolving Credit Commitments (as applicable). For
purposes of this Agreement and the other Loan Documents, (A) if a Lender is
providing a Refinancing Term Loan, such Lender will be deemed to have an Other
Term Loan having the terms of such Refinancing Term Loan and (B) if a Lender is
providing a Replacement Revolving Credit Commitment, such Lender will be deemed
to have an Other Revolving Credit Commitment having the terms of such
Replacement Revolving Credit Commitment. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.20), (i) no Refinancing Term Loan or
Replacement Revolving Credit Commitment is required to be in any minimum amount
or any minimum increment, (ii) there shall be no condition to any incurrence of
any Refinancing Term Loan or Replacement Revolving Credit Commitment at any time
or from time to time other than those set forth in clauses (a) or (c) above, as
applicable, and (iii) all Refinancing Term Loans, Replacement Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that rank equally and ratably in
right of security with the other Secured Obligations. In connection with any
Refinancing Amendment, the Administrative Agent shall have received customary
legal opinions or other certificates reasonably requested by the it in
connection with any such transaction.

Notwithstanding anything to the contrary, this Section 2.20 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.21 Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) During the Initial Revolving Availability Period, subject to the terms and
conditions hereof, each Issuing Bank agrees to issue Letters of Credit (or
amend, renew, increase or extend an outstanding Letter of Credit) at the request
and for the account of the Borrower in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided that (i) each Letter of Credit
shall be denominated in dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $100,000 or such lesser amount as is acceptable to such
Issuing Bank; (iii) after giving effect to such issuance or increase, in no
event shall (x) the Total Revolving Credit Exposure exceed the Revolving Credit
Commitments then in effect or (y) any Revolving Lender’s Revolving Credit
Exposure exceed such Revolving Lender’s Revolving Credit Commitment; (iv) after
giving effect to such issuance or increase, in no event shall the Letter of
Credit Usage exceed the Letter of Credit Sublimit then in effect, (v) after
giving effect to such issuance or increase, unless otherwise agreed to by the
applicable Issuing Bank in writing, in no event shall the Letter of Credit Usage
with respect to the Letters of Credit issued by such Issuing Bank exceed the
Letter of Credit Issuer Sublimit of such Issuing Bank then in effect and (vi) in
no event shall any Letter of Credit have an expiration date later than the
earlier of (A) the fifth Business Day prior to the Initial Revolving Maturity
Date and (B) the date which is twelve months from the original date of issuance
of such Letter of Credit. Subject to the foregoing, an Issuing Bank may agree
that a standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless such Issuing Bank elects
not to extend for any such additional period and provides notice to that effect
to the Borrower; provided that such Issuing Bank is not required to extend any
such Letter of Credit if it has received written notice that an Event of Default
has occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; provided, further, that if any Revolving Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend, extend or increase
any Letter of Credit unless the applicable Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit of the
Defaulting Lender, including by Cash Collateralizing such Defaulting Lender’s
Revolving Applicable Percentage of the Letter of Credit Usage (in an amount
equal to the Agreed L/C Cash Collateral Amount with respect thereto) at such
time on terms reasonably satisfactory to the applicable Issuing Bank. Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, the rules of the ISP 98 shall apply to each Letter
of Credit. Notwithstanding anything to the contrary set forth herein, an Issuing
Bank shall not be required to issue a Letter of Credit if the issuance of such
Letter of Credit would violate any laws binding upon such Issuing Bank and/or
the issuance of such Letters of Credit would violate any policies of the Issuing
Bank applicable to Letters of Credit generally.

 

-73-



--------------------------------------------------------------------------------

(b) Whenever the Borrower desires the issuance of a Letter of Credit, it shall
deliver to each of the Administrative Agent and an Issuing Bank an Issuance
Notice and Application no later than 12:00 p.m., New York City time, at least
five Business Days in advance of the proposed date of issuance or such shorter
period as may be agreed to by such Issuing Bank in any particular instance. Such
Application shall be accompanied by documentary and other evidence of the
proposed beneficiary’s identity as may reasonably be requested by such Issuing
Bank to enable such Issuing Bank to verify the beneficiary’s identity or to
comply with any applicable laws or regulations, including, without limitation,
the USA Patriot Act or as otherwise customarily requested by such Issuing Bank.
Upon satisfaction or waiver of the conditions set forth in Section 4.02, such
Issuing Bank shall issue the requested Letter of Credit only in accordance with
such Issuing Bank’s standard operating procedures. Upon the issuance of any
Letter of Credit or amendment or modification to a Letter of Credit, the
applicable Issuing Bank shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Revolving Lender of such
issuance, which notice shall be accompanied by a copy of such Letter of Credit
or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.21(e).

(c) In determining whether to honor any drawing under any Letter of Credit by
the beneficiary thereof, an Issuing Bank shall be responsible only to accept the
documents delivered under such Letter of Credit that appear on their face to be
in accordance with the terms and conditions of such Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary. As between the Borrower and each Issuing Bank, the
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by each Issuing Bank, by the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Banks shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Banks’
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by an Issuing Bank under or in connection
with the Letters of Credit or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not give rise to any
liability on the part of such Issuing Bank to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.21(c), the Borrower shall
retain any and all rights it may have against any Issuing Bank for any liability
solely resulting from the gross negligence, bad faith or willful misconduct of
such Issuing Bank as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

 

-74-



--------------------------------------------------------------------------------

(d) In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall promptly notify the Borrower and the Administrative
Agent, and the Borrower shall reimburse such Issuing Bank on or before the
Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in an amount in dollars and in same day funds equal
to the amount of such honored drawing. If the Borrower fails to timely reimburse
an Issuing Bank on the Reimbursement Date, the Administrative Agent shall
promptly notify each Lender of the Reimbursement Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Revolving Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of ABR Loans to be
disbursed on the Reimbursement Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of ABR Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02. Any notice given by an Issuing Bank or the Administrative
Agent pursuant to this Section 2.21(d) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice. Anything
contained herein to the contrary notwithstanding, (i) unless the Borrower shall
have notified the Administrative Agent and such Issuing Bank prior to 1:00 p.m.,
New York City time, on the date such drawing is honored that the Borrower
intends to reimburse the applicable Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Loans, the Borrower shall be
deemed to have given a timely Borrowing Request to the Administrative Agent
requesting the Revolving Lenders to make Revolving Loans that are ABR Loans on
the Reimbursement Date in an amount in dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 4.02, the Revolving Lenders shall, on the Reimbursement
Date, make Revolving Loans that are ABR Loans in the amount of such honored
drawing, the proceeds of which shall be applied directly by the Administrative
Agent to reimburse the applicable Issuing Bank for the amount of such honored
drawing; and provided, further, if for any reason proceeds of Revolving Loans
are not received by such Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the Borrower shall reimburse the
applicable Issuing Bank, on demand, in an amount in same day funds equal to the
excess of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.21(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any such Lender resulting from the
failure of such Lender to make such Loans under this Section 2.21(d).

(e) Immediately upon the issuance of each Letter of Credit, each Revolving
Lender having a Revolving Credit Commitment shall be deemed to have purchased,
and hereby agrees to irrevocably purchase, from the applicable Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Revolving Lender’s Revolving Pro Rata Share of the maximum
amount which is or at any time may become available to be drawn thereunder. In
the event that the Borrower shall fail for any reason to reimburse the
applicable Issuing Bank as provided in Section 2.21(d), such Issuing Bank shall
promptly notify the Administrative Agent (who, in turn, will promptly notify
each Revolving Lender) of the unreimbursed amount of such honored drawing and of
such Revolving Lender’s respective participation therein based on such Revolving
Lender’s Revolving Pro Rata Share. Each Lender shall make available to the
Administrative Agent, for the account of such Issuing Bank, an amount equal to
its respective participation, in dollars and in same day funds, no later than
12:00 p.m., New York City time, on the first Business Day (under the laws of the
jurisdiction in which the Principal Office of the Administrative Agent is
located) after the date notified by such Issuing Bank. In the event that any
Revolving Lender fails to make available to the Administrative Agent on such
Business Day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this Section 2.21(e), an Issuing Bank shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon for three Business Days at the rate customarily used by the
applicable Issuing Bank for the correction of errors among banks and thereafter
at the Alternate Base Rate. Nothing in this Section 2.21(e) shall be deemed to
prejudice the right of any Lender to recover from

 

-75-



--------------------------------------------------------------------------------

an Issuing Bank any amounts made available by such Revolving Lender to such
Issuing Bank pursuant to this Section 2.21 in the event that the payment with
respect to a Letter of Credit in respect of which payment was made by such
Revolving Lender constituted gross negligence, bad faith or willful misconduct
(as determined by a final, non-appealable judgment of a court of competent
jurisdiction) on the part of such Issuing Bank. In the event an Issuing Bank
shall have been reimbursed by other Revolving Lenders pursuant to this
Section 2.21(e) for all or any portion of any drawing honored by such Issuing
Bank under a Letter of Credit, such Issuing Bank shall distribute to the
Administrative Agent (who, in turn, will distribute to each Revolving Lender
which has paid all amounts payable by it under this Section 2.21(e) with respect
to such honored drawing such Revolving Lender’s Revolving Pro Rata Share
thereof) all payments subsequently received by such Issuing Bank from the
Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on its Administrative Questionnaire or at such other
address as such Revolving Lender may request.

(f) The obligation of the Borrower to reimburse each Issuing Bank for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Loans made by the Revolving Lenders pursuant to Section 2.21(d) and the
obligations of the Revolving Lenders under Section 2.21(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set off, defense or other right which
the Borrower or any Revolving Lender may have at any time against an actual or
purported beneficiary or any actual or purported transferee of any Letter of
Credit (or any Persons for whom any such actual or purported transferee may be
acting), any Issuing Bank, any Revolving Lender or any other Person or, in the
case of a Revolving Lender, against the Borrower or any of its Subsidiaries,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the actual or purported beneficiary for which any
Letter of Credit was procured); (iii) any draft or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iv) payment by an Issuing Bank under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit; (v) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Borrower or any Subsidiaries; (vi) any breach hereof or any
other Loan Document by any party thereto; (vii) the occurrence or continuance of
an Event of Default or a Default or (viii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

(g) Without duplication of any obligation of the Borrower under Section 9.03, in
addition to amounts payable as provided herein, the Borrower hereby agrees to
protect, indemnify, pay and save harmless each Issuing Bank from and against any
and all claims, demands, liabilities, damages and losses, and all reasonable and
documented costs, charges and out-of-pocket expenses (including reasonable and
documented fees, out-of-pocket expenses and disbursements of outside counsel
(limited to one outside counsel per applicable jurisdiction and, in the case of
a conflict of interest where the person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
outside counsel per applicable jurisdiction for such affected person)), which
such Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit by an Issuing Bank, other
than as a result of the gross negligence, bad faith or willful misconduct of
Issuing Bank as determined by a final, non-appealable judgment of a court of
competent jurisdiction, (B) the wrongful dishonor by an Issuing Bank of a proper
demand for payment made under any Letter of Credit issued by it, or (C) the
failure of Issuing Bank to honor a drawing under any such Letter of Credit as a
result of any Governmental Act.

 

-76-



--------------------------------------------------------------------------------

(h) An Issuing Bank may resign as an Issuing Bank upon 60 days prior written
notice to the Administrative Agent, the Revolving Lenders and the Borrower. An
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank (provided that no
consent will be required if the replaced Issuing Bank has no Letters of Credit
or reimbursement obligations with respect thereto outstanding) and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank. From and after the
Effective Date of any such replacement or resignation, any successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter. After the
replacement or resignation of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto to the extent that Letters of Credit issued by
it remain outstanding and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the Agreed L/C Cash Collateral Amount plus
any accrued and unpaid interest thereon on or before the Business Day following
the day of such demand (or if such demand is given to the Borrower prior to 4:00
p.m. on a Business Day, on such Business Day); provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Section 7.01(h) or (i), or if the maturity of the Loans
has been accelerated. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse an Issuing
Bank for any disbursements under Letters of Credit made by it and for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Letter of
Credit Usage at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Issuing Banks with Letter of Credit Usage
representing greater than 50% of the total Letter of Credit Usage), be applied
to satisfy the other Obligations. If the Borrower is required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within seven Business Days after all Events of Default have been
cured or waived, so long as no other Event of Default occurs prior to the return
of such Cash Collateral to the Borrower. Notwithstanding anything to the
contrary herein, if as of the expiration date of any Letter of Credit any
obligation thereunder remains outstanding, the Borrower shall, at the request of
the applicable Issuing Bank, deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the Agreed L/C Cash Collateral
Amount plus any accrued and unpaid interest thereon on or before the Business
Day following the day of such request (or if such request is given to the
Borrower prior to 4:00 p.m. on a Business Day, on such Business Day).

(j) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 2.21, the provisions
of this Section 2.21 shall apply.

 

-77-



--------------------------------------------------------------------------------

Section 2.22 Illegality. Notwithstanding any other provision herein, if any
Change in Law occurring after the Effective Date shall make it unlawful for any
Lender to make or maintain any Eurodollar Loans as contemplated by this
Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Borrower and the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Affected Loans, continue Affected
Loans as such and convert an ABR Loan to an Affected Loan shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Affected Loans, such Lender shall then have a
commitment only to make an ABR Loan when an Affected Loan is requested and
(c) such Lender’s Eurodollar Loans then outstanding as Affected Loans, if any,
shall be converted automatically to ABR Loans on the respective last days of the
then current Interest Periods with respect to such Affected Loans or within such
earlier period as required by law. If any such conversion of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 2.13.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and Issuing Banks that:

Section 3.01 Organization. Each of the Borrower and its Restricted Subsidiaries
(i) is duly organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the laws of the jurisdiction
of its organization or incorporation, and (ii) has the requisite power and
authority to conduct its business as it is presently being conducted, except in
the case of clause (i) (other than with respect to any Loan Party), where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries are qualified and licensed in all jurisdictions where they are
required to be so qualified or licensed to operate their business and where the
failure to so qualify or be licensed, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party,
constitutes, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against the Borrower or such other Loan
Party, as the case may be, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Loan Documents by each Loan Party party thereto (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are (or will so be) in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) those the failure to
obtain or make which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate (i) any
applicable law or regulation or (ii) any applicable Order of any Governmental
Authority, except to the extent such violation would not reasonably be expected
to result in a Material

 

-78-



--------------------------------------------------------------------------------

Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of any Loan Party, (d) will not violate or result in a
default under any indenture, agreement or other instrument evidencing
Indebtedness binding upon the Borrower or any of its Restricted Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Restricted Subsidiaries (other
than pursuant to a Loan Document) except to the extent such violation, default
or right, as the case may be, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (e) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, except Liens created under the Loan Documents.

Section 3.04 Financial Statements; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of operations, changes in equity and cash flows as
of and for the fiscal year ended December 31, 2016, reported on by
PricewaterhouseCoopers LLP, independent certified public accountants, and
(ii) its consolidated balance sheet and statements of operations and cash flows
as of and for the Fiscal Quarter and the portion of the fiscal year ended
June 30, 2017. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) The Borrower has heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Borrower and its consolidated Subsidiaries as of and for the
period of 12 consecutive months ended as of the most recently ended Fiscal
Quarter for which financial statements are available, prepared giving effect to
the Transactions as if the Transactions had occurred on such date, in the case
of such balance sheet, or at the beginning of such period, in the case of such
statements of operations. Such pro forma consolidated balance sheet and pro
forma statements of operations present fairly, in all material respects, the pro
forma financial position and results of operations of the Borrower and its
consolidated Subsidiaries as of and for the period of 12 consecutive months
ended as of the most recently ended Fiscal Quarter for which financial
statements are available, as if the Transactions had occurred on such date or at
the beginning of such period, as the case may be.

(c) Since the Effective Date, there has been no event, circumstance or condition
that has had or would reasonably be expected to have a material adverse change
in the business, assets, property or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole.

Section 3.05 Properties. Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, or easements or other
limited property interests in, all its real and tangible personal property
material to its business, except (i) for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or (ii) as individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

-79-



--------------------------------------------------------------------------------

(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

Section 3.07 Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.08 Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use all Intellectual Property reasonably
necessary for the conduct of its business as currently conducted, except for
those the failure to own or be licensed to use which would not reasonably be
expected to result in a Material Adverse Effect. (a) The operation of the
Borrower’s and its Restricted Subsidiaries’ respective businesses, including the
use of Intellectual Property, by the Borrower and its Restricted Subsidiaries,
does not infringe on or violate the rights of any Person, (b) no Intellectual
Property of the Borrower or any of its Restricted Subsidiaries is being
infringed upon or violated by any Person in any material respect, and (c) no
claim is pending or threatened in writing challenging the ownership, use or the
validity of any Intellectual Property of the Borrower or any Restricted
Subsidiary, except for infringements, violations and claims referred to in the
foregoing clauses (a), (b) and (c) that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

Section 3.09 Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.10 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it (including in its capacity as a withholding agent), except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves (to the extent required by GAAP) or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA. The present value
of all accumulated benefit obligations under each Plan and under all Plans in
the aggregate (based on the assumption used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan by an amount that, if required to be paid as of such date by the Borrower
and the Subsidiaries would reasonably be expected to have a Material Adverse
Effect.

Section 3.12 Labor Matters. On the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened in writing that would
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Borrower and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
Requirements of Law dealing with

 

-80-



--------------------------------------------------------------------------------

such matters in any manner that would reasonably be expected to have a Material
Adverse Effect. All payments due from the Borrower or any Restricted Subsidiary,
or for which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower and its Restricted
Subsidiaries except to the extent non-payment or failure to accrue would not
reasonably be expected to have a Material Adverse Effect. The consummation of
the transactions contemplated by this Agreement will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Restricted
Subsidiaries is bound that would reasonably be expected to have a Material
Adverse Effect.

Section 3.13 Insurance. The properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and reputable (after giving effect to any self-insurance which
the Borrower believes (in the good faith judgment of management of the Borrower)
is reasonable and prudent in light of the size and nature of its business), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

Section 3.14 Solvency. Immediately following the making of each Loan made on the
Effective Date (assuming the full amount of the Initial Term B Loan Commitment
is drawn on the Effective Date) and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Borrower (on
a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinate, contingent or otherwise; (b) the present fair saleable
value of the property of the Borrower (on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, as such debts and other
liabilities become absolute and matured; (c) the Borrower (on a consolidated
basis with its Subsidiaries) will be able to pay its debts and liabilities,
subordinate, contingent or otherwise as they become absolute and matured; and
(d) the Borrower (on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business as such business
is now conducted and is proposed to be conducted following the Effective Date.

Section 3.15 Subsidiaries. Schedule 3.15 to the Disclosure Letter sets forth, as
of the Effective Date, (a) the name, type of organization and jurisdiction of
organization of each direct Subsidiary of each Loan Party, (b) the percentage of
each class of Equity Interests owned by each Loan Party in each of its direct
Subsidiaries and (c) each joint venture in which any Loan Party owns any Equity
Interests, and identifies each such direct Subsidiary of a Loan Party that is a
Domestic Subsidiary, a Guarantor and a Foreign Subsidiary, in each case as of
the Effective Date.

Section 3.16 Disclosure. None of the reports, financial statements, certificates
or other written information (other than projections, financial estimates,
forecasts and other forward-looking information, and other information of a
general economic or industry specific nature) furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent, any Issuing
Bank or any Lender in connection with the negotiation of this Agreement or any
Loan Document or delivered hereunder, when furnished and taken as a whole (as
modified or supplemented by other information so furnished) and when taken
together with all filings made by the Borrower or its Subsidiaries with the SEC,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, taken as a whole in the light of
the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information furnished by or
on behalf of the Borrower or any of its Subsidiaries to the Administrative
Agent, any Issuing Bank or any Lender in connection with the negotiation of this
Agreement or any Loan Document or delivered hereunder, the

 

-81-



--------------------------------------------------------------------------------

Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time (it being
understood that such projections are as to future events and are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, and that no assurance can be
given that the projections will be realized and actual results during the period
or periods covered by any such projections may differ significantly from the
projected results and such differences may be material).

Section 3.17 Federal Reserve Regulations. No part of the proceeds of any Loan or
Letter of Credit will be used by the Borrower or any Restricted Subsidiary in
any manner that would result in a violation of Regulation U or Regulation X.
Neither the Borrower nor any Restricted Subsidiary is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

Section 3.18 Use of Proceeds. The proceeds of the Loans on the Effective Date
shall be used as described in the first sentence of Section 5.10.

Section 3.19 Anti-Corruption Laws; Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to provide reasonable
assurance of compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, and the Borrower, its Subsidiaries and
their respective directors, officers and employees, and, to the knowledge of the
Borrower, its and its Subsidiaries’ respective agents, are in compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions. None
of (a) the Borrower, any Subsidiary or, any of their respective directors,
officers or, to the knowledge of Borrower, employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Facilities established hereby,
is a Sanctioned Person. No Borrowing or proceeds of any Loan or any Letter of
Credit will be used in a manner that violates any Anti-Corruption Law,
Anti-Money Laundering Laws or applicable Sanctions.

Section 3.20 Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral to the extent described therein and that a
security interest in such Collateral can be created under the UCC. As of the
Effective Date, in the case of the Pledged Collateral described in the Security
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral and required to be delivered under the applicable
Security Document are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Security Agreement when financing statements
are filed in the applicable filing offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien (subject to
all Permitted Encumbrances or as otherwise permitted by Section 6.02) on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent a security interest in such Collateral can be created
under the UCC, as security for the Secured Obligations to the extent perfection
in such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other Person (except Permitted Encumbrances or as otherwise permitted by
Section 6.02).

(b) When the Security Agreement or a short form thereof is filed and recorded in
the United States Patent and Trademark Office and/or the United States Copyright
Office, as applicable, and, with respect to Collateral in which a security
interest cannot be perfected by such filings, upon the proper filing of the
financing statements referred to in clause (a) above, the Collateral Agent (for
the benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and United States issued
patents,

 

-82-



--------------------------------------------------------------------------------

United States trademark and patent applications and United States registered
copyrights and exclusive licenses of United States registered copyrights, in
each case prior and superior in right to the Lien of any other Person, except
for Permitted Encumbrances or as otherwise permitted by Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and issued patents, trademark and patent applications
and registered copyrights and exclusive licenses of registered copyrights
acquired by the Loan Parties after the Effective Date or any U.S. intent-to-use
trademark applications that are no longer after the Effective Date, deemed
Excluded Property).

Section 3.21 Non-Loan Party Subsidiaries. As of the Effective Date, each of
BorrowLenses, LLC, My Publisher, Inc., Penguin Digital, Inc. and Shutterfly
Images, LLC, is an Immaterial Subsidiary.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters or Credit under this Agreement on the
Effective Date shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of this Agreement signed on behalf of the
Borrower, each other Loan Party and each Lender, (ii) a counterpart of the
Disclosure Letter signed on behalf of the Borrower and each other Loan Parties
or (iii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or email transmission of a signed signature page of this
Agreement) that the Borrower, each other Loan Party and each Lender has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders and dated the Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C.,
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent. The Borrower hereby requests such counsel to deliver
such opinion.

(c) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable by the Borrower in connection with this Agreement on or prior to the
Effective Date, including the fees payable to the Initial Term B Lenders
pursuant to Section 2.09(d), to the extent invoiced at least three (3) Business
Days prior to the Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(e) The Administrative Agent shall have received promissory notes for each of
the Lenders who requested such notes at least three (3) Business Days prior to
the Effective Date.

 

-83-



--------------------------------------------------------------------------------

(f) The Collateral and Guarantee Requirement shall have been satisfied.

(g) [Reserved].

(h) The Administrative Agent shall have received (i) a solvency certificate
substantially in the form of Exhibit H and signed by a Financial Officer
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions to occur on the Effective Date and
(ii) a certificate of a Responsible Officer certifying that each of the
conditions in Section 4.02(a) and Section 4.02(c) has been satisfied.

(i) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Effective Date, all documentation and other information
required with respect to the Loan Parties by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act to the extent reasonably
requested in writing by the Administrative Agent at least ten (10) days prior to
the Effective Date.

(j) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a) and (b).

(k) Substantially concurrently with the initial extension of credit on the
Effective Date, the Borrower shall have (i) paid in full all Indebtedness under
the Existing Credit Agreement, and all commitments and guaranties in connection
therewith have been terminated and released, (b) delivered to Administrative
Agent all documents or instruments necessary to release all Liens securing the
Indebtedness under the Existing Credit Agreement or other obligations of
Borrower and its Subsidiaries thereunder being repaid on the Effective Date and
(c) made arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder (the
“Refinancing”).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02).

Section 4.02 Each Credit Event On and After the Effective Date. The obligation
of each Lender to make a Loan and of the Issuing Banks to issue Letters of
Credit on and after the Effective Date (excluding any Interest Election
Request), is subject to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in this
Agreement and any other Loan Document shall be true and correct in all material
respects (or in all respects to the extent that any representation and warranty
is qualified by materiality or Material Adverse Effect) on and as of the date of
such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(b) The Administrative Agent shall have received a request for a Borrowing as
required by Section 2.03 or an Issuance Notice as required by Section 2.21, as
the case may be.

(c) At the time of and immediately after giving effect to such Loan or Letter of
Credit, as the case may be, no Default shall have occurred and be continuing.

(d) On or before the date of issuance of any Letter of Credit, the
Administrative Agent and the applicable Issuing Banks shall have received all
other information required by the applicable Issuance Notice and Application.

 

-84-



--------------------------------------------------------------------------------

Each Loan made after the Effective Date (excluding any Interest Election
Request) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(c) of this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and the cancellation or expiration or Cash Collateralization of all Letters
of Credit on terms reasonably satisfactory to the applicable Issuing Bank in an
amount equal to the Agreed L/C Cash Collateral Amount (or other credit support
satisfactory to the applicable Issuing Bank has been provided), the Borrower
covenants and agrees with the Lenders and the Issuing Banks that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017, the audited consolidated balance
sheet and related statements of operations, changes in equity and cash flows as
of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, of the Borrower and
its consolidated Subsidiaries as of such year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than any exception, qualification or explanatory paragraph with respect to or
resulting from an upcoming maturity date under this Agreement occurring within
one year from the time such opinion is delivered)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of the Borrower (commencing with the Fiscal Quarter ended
September 30, 2017), the consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such Fiscal Quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, of
the Borrower and the consolidated Subsidiaries, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing on such date and, if a
Default has occurred and is continuing on such date, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(ii) if the Borrower has any Unrestricted Subsidiaries during the related fiscal
period, setting forth in a reasonably detailed schedule, a comparison of the
consolidated results under clause (a) or (b) above with the financial condition
and results of operations of the Borrower and its consolidated Restricted
Subsidiaries;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, as the case may be;

 

-85-



--------------------------------------------------------------------------------

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender or any Issuing Bank through the
Administrative Agent may reasonably request in writing;

(f) within 90 days following the end of each fiscal year, commencing with the
fiscal year ending December 31, 2017, a forecasted budget in reasonable detail
of the Borrower and the Restricted Subsidiaries for such fiscal year;

(g) promptly following any request thereof, all information and/or documentation
relating to the Borrower and its Subsidiaries necessary to comply with the USA
PATRIOT Act or for the Administrative Agent, Lenders or Issuing Banks to confirm
compliance with the USA PATRIOT Act in connection with this Agreement; and

(h) commencing with the delivery of the financial statements for the Fiscal
Quarter ending September 30, 2017, together with each delivery of financial
statements of Borrower and its Restricted Subsidiaries pursuant to
Section 5.01(a) and Section 5.01(b), a duly executed and completed Compliance
Certificate demonstrating in reasonable detail the calculation of the Secured
Leverage Ratio and compliance with the financial covenants set forth in
Section 6.11 and Section 6.12.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.shutterfly.com (or any other address notified by the Borrower to the
Administrative Agent from time to time), (ii) solely with respect to the
obligations in paragraphs (a), (b) and (d) of this Section 5.01, on which the
Borrower files or furnishes its Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as applicable, with the SEC via the EDGAR filing system or any
successor electronic delivery procedures, in each case, within the time periods
specified in such paragraphs or (iii) on which such documents are delivered to
the Administrative Agent. The Administrative Agent shall post such documents on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall be obligated to pay for all start-up and on-going
maintenance costs associated with such Internet or intranet website pursuant to
Section 9.03. The Administrative Agent shall have no obligation to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender and each Issuing Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 5.02 Notices of Material Events. Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent, for distribution to each Lender and Issuing Bank,
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to result
in a Material Adverse Effect; and

 

-86-



--------------------------------------------------------------------------------

(c) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s type of organization, (c) in any Loan
Party’s jurisdiction of organization or (d) in any Loan Party’s organizational
identification number (if any). The Borrower agrees to promptly (and in any
event within ten (10) Business Days after request therefor or such longer period
as the Administrative Agent shall agree) furnish the Collateral Agent all
information requested by the Collateral Agent and required in order to make all
filings under the UCC or other applicable U.S. laws and take (or to cause the
applicable Loan Party to take) all necessary action to ensure that the
Collateral Agent does continue following such change to have a valid, legal and
perfected security interest in all the Collateral of such Loan Party, subject to
the limitations and exceptions contained in the Loan Documents. The Borrower
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed, to the extent not covered by
insurance.

Section 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
transaction permitted under Section 6.05.

Section 5.05 Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted and (b) the Borrower or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto to the extent required by GAAP.

Section 5.06 Maintenance of Properties. Except as permitted under Section 6.03
and Section 6.05 the Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted and (b) with respect to Intellectual
Property rights owned by the Borrower and its Restricted Subsidiaries, maintain,
renew, protect and defend such Intellectual Property, except, in the case of
each of the foregoing clauses (a) and (b) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 5.07 Insurance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) maintain, insurance with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and reputable (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business), in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar

 

-87-



--------------------------------------------------------------------------------

businesses and owning similar properties in localities where the Borrower or the
applicable Restricted Subsidiary operates, and (b) on the Effective Date, except
as otherwise agreed by the Administrative Agent, cause the Collateral Agent to
be listed as loss payee on property and casualty policies with respect to
tangible personal property and assets constituting Collateral located in the
United States of America and as an additional insured on all general liability
policies maintained by any Loan Party.

(b) In connection with the covenants set forth in this Section 5.07, it is
understood and agreed that: (i) the Administrative Agent, the Collateral Agent,
the Lenders, the Issuing Banks and their respective agents or employees shall
not be liable for any loss or damage insured by the insurance policies required
to be maintained under this Section 5.07, it being understood that the Loan
Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage; and
(ii) the amount and type of insurance that the Borrower and its Restricted
Subsidiaries has in effect as of the Effective Date and the certificates listing
the Collateral Agent as loss payee or additional insured, as the case may be,
satisfy for all purposes the requirements of this Section 5.07.

Section 5.08 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in a manner to allow financial statements of the Borrower and
its Restricted Subsidiaries to be prepared in all material respects in
conformity with GAAP in respect of all material dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent (acting on its own behalf or on behalf of the Lenders or
the Issuing Banks), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that, only the Administrative Agent on
behalf of the Lenders and the Issuing Banks may exercise rights of the
Administrative Agent and the Lenders and the Issuing Banks under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
reasonable expense of the Borrower; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent, the Issuing Banks and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent accountants. Notwithstanding anything to the contrary in
this Section 5.08, none of the Borrower nor any Restricted Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
any Issuing Bank or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement between the Borrower
or any of the Restricted Subsidiaries and a Person that is not the Borrower or
any of the Restricted Subsidiaries or any other binding agreement not entered
into in contemplation of preventing such disclosure, inspection or examination
or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product; provided that the Borrower shall use commercially
reasonable efforts to secure the requisite consent to disclose such documents or
information and will notify the Administrative Agent that such information is
being withheld in reliance on this sentence.

Section 5.09 Compliance with Laws. The Borrower will, and will cause each of its
Restricted Subsidiaries to, comply with all Requirements of Laws (including
Environmental Laws) and Orders applicable to it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

 

-88-



--------------------------------------------------------------------------------

Section 5.10 Use of Proceeds. The proceeds of the Loans made (a) on the
Effective Date will be used to (i) consummate the Refinancing and (ii) pay fees
and expenses incurred in connection with the Transactions, and (b) after the
Effective Date, will be used for (i) working capital and general corporate
purposes and for any other purpose not prohibited by the Loan Documents and
(ii) in the case of the Initial Term B Loans, to settle the Borrower’s Existing
Convertible Notes. No part of the proceeds of any Loan or Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulation T,
Regulation U and Regulation X.

Section 5.11 Further Assurances.

The Borrower will cause any Person that becomes a Domestic Subsidiary after the
Effective Date (other than any Excluded Subsidiary) and any Subsidiary that
ceases to be an Excluded Subsidiary after the Effective Date (i) to execute and
deliver to the Administrative Agent, within thirty (30) days after such Person
first becomes a Domestic Subsidiary or such Subsidiary ceases to be an Excluded
Subsidiary, as applicable (or such later date as may be agreed to by the
Collateral Agent in its sole discretion), (A) a supplement to the Guarantee
Agreement, in the form prescribed therein, guaranteeing the Secured Obligations
and (B) a supplement to the Security Agreement in the form prescribed therein
and cause the Collateral and Guarantee Requirement to be satisfied with respect
to such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party and (ii) concurrently
with the delivery of such supplement and Security Documents, will deliver to the
Administrative Agent and the Collateral Agent evidence of action of such
Person’s Board of Directors or other governing body authorizing the execution,
delivery and performance thereof. The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that the Collateral Agent may reasonably
request (including, without limitation, those required by applicable law), to
create, perfect and maintain the Liens and security interests for the benefit of
the Secured Parties contemplated by the Loan Documents and to satisfy the
Collateral and Guarantee Requirement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties
and provide to the Collateral Agent, from time to time upon reasonable request,
evidence reasonably satisfactory to the Collateral Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents, in each case subject to the exceptions and limitations contained in
the Loan Documents.

Section 5.12 Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to (a) cause the Initial Term B Loans to be continuously
rated (but not any specific rating) by S&P and Moody’s and (b) maintain a public
corporate rating (but not any specific rating) from S&P and a public corporate
family rating (but not any specific rating) from Moody’s.

Section 5.13 Annual Lender Calls. Following delivery (or, if later, required
delivery) of the annual financial statements pursuant to Section 5.01(a), at the
written request of the Administrative Agent, the Borrower shall host a
conference call with the Lenders and Issuing Banks to review the financial
information presented therein at a time and date selected by the Borrower and
reasonably acceptable to the Administrative Agent; provided that the
Administrative Agent may not request, and the Borrower is not required to host,
more than one such conference call per fiscal year.

 

-89-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and the cancellation or expiration or Cash Collateralization of all Letters
of Credit on terms reasonably satisfactory to the applicable Issuing Bank in an
amount equal to the Agreed L/C Cash Collateral Amount (or other credit support
reasonably satisfactory to the applicable Issuing Bank has been provided), the
Borrower covenants and agrees with the Lenders and the Issuing Banks that:

Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) obligations in respect of performance, bid, customs, government, appeal and
surety bonds, performance and completion guaranties and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business;

(c) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
to the Disclosure Letter and Permitted Refinancing Indebtedness in respect
thereof;

(d) Intercompany Indebtedness (to the extent permitted by Section 6.04);

(e) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
under this Section 6.01; provided that in no event shall any Restricted
Subsidiary that is not a Loan Party guarantee Indebtedness of a Loan Party
pursuant to this clause (e);

(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancing
Indebtedness in respect thereof; provided that (i) such Indebtedness (other than
Permitted Refinancing Indebtedness in respect thereof) is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness outstanding
in reliance on this clause (f) shall not exceed, at the time of incurrence
thereof, the greater of $175,000,000 and 17.5% of Consolidated Total Assets for
the most recently ended Test Period as of such time;

(g) (i) Indebtedness of any Person that becomes a Restricted Subsidiary after
the Effective Date; provided that (x) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (y) the aggregate
principal amount of Indebtedness outstanding in reliance on this clause
(g) shall not exceed, at the time of incurrence thereof, the greater of
$100,000,000 and 10% of Consolidated Total Assets for the most recently ended
Test Period as of such time and (ii) Permitted Refinancing Indebtedness in
respect thereof;

(h) any Refinancing Notes and Incremental Equivalent Debt and any Permitted
Refinancing Indebtedness in respect thereof;

 

-90-



--------------------------------------------------------------------------------

(i) other Indebtedness of any Loan Party so long as (i) no portion of such
Indebtedness has a scheduled maturity date prior to a date that is later than
the Latest Maturity Date at the time of issuance thereof, (ii) the covenants and
events of default, taken as a whole, are not materially more restrictive than
the terms of this Agreement (as determined in good faith by the Borrower), (iii)
such Indebtedness is not subject to any mandatory redemption, repurchase or
sinking fund obligation (other than (x) customary offers to repurchase required
upon the consummation of an asset sale, change of control, or other fundamental
change or (y) provisions entitling holders of Other Convertible Notes to convert
or settle such Other Convertible Notes for cash, Qualified Equity Interests or a
combination thereof on or prior to maturity) prior to the date that is later
than the Latest Maturity Date and (iv) at the time of the incurrence thereof on
a Pro Forma Basis for the incurrence of such Indebtedness and the use of
proceeds therefrom (but without netting the cash proceeds thereof), the Total
Leverage Ratio does not exceed 4.50:1.00 in each case, as of the last day of,
and for, the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01 or Section 4.01(j);

(j) Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries; provided that the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (j) shall not exceed, at the time of
incurrence thereof, $100,000,000;

(k) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary against insufficient funds, other obligations pursuant to any Cash
Management Agreement and other Indebtedness in respect of netting services,
overdraft protections and similar arrangements, in each case, in the ordinary
course of business;

(l) (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of any
Permitted Acquisitions or any other Investments permitted by Section 6.04 (both
before and after any liability associated therewith becomes fixed) and
(ii) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the Disposition of any business, assets or Subsidiary;

(m) [Reserved];

(n) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(o) obligations in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;

(p) other Indebtedness; provided that the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (p) shall not exceed, at the
time of incurrence thereof, $50,000,000; and

(q) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (q) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.

 

-91-



--------------------------------------------------------------------------------

Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Liens created under the Loan Documents and Liens securing Indebtedness
permitted under Section 6.01(h);

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02 to the
Disclosure Letter; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (ii) such Lien shall secure
only those obligations which it secures on the Effective Date;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that is merged or consolidated with or into the Borrower or
any of its Restricted Subsidiaries or becomes a Subsidiary after the Effective
Date prior to the time such Person is so merged or consolidated or becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary, including Liens deemed to exist in
respect of assets subject to Capital Lease Obligations; provided that (i) such
Liens secure Indebtedness permitted by Section 6.01(f), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary (other
than improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto); provided that individual
financings provided by a lender may be cross collateralized to other financings
provided by such lender or its affiliates;

(f) Liens securing Intercompany Indebtedness permitted under Section 6.01(d)
(other than Liens on Collateral securing Intercompany Indebtedness of the
Borrower or a Guarantor owing to a non-Guarantor Restricted Subsidiary);

(g) any Lien with respect to the Permitted Refinancing Indebtedness referred to
in clauses (c), (d) and (e) of this Section 6.02;

(h) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto;

(i) (i) Liens on assets of Restricted Subsidiaries that are not Guarantors
securing Indebtedness permitted under Section 6.01(j), and (ii) Liens on the
Equity Interests of Unrestricted Subsidiaries;

 

-92-



--------------------------------------------------------------------------------

(j) Liens in favor of a seller solely on any cash earnest money deposits made by
the Borrower or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement with respect to any Permitted Acquisition or
other Investment permitted hereunder;

(k) Liens that are contractual, statutory, or common law rights of set-off
relating to (i) the establishment of depository relations or securities accounts
in the ordinary course of business with banks or financial institutions not
given in connection with the issuance of Indebtedness or (ii) pooled deposit or
sweep accounts of the Borrower and any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Restricted Subsidiaries;

(l) (i) Liens of a collection bank arising under Section 4-208 or Section 4-210
of the UCC on items in the course of collection and (ii) other Liens securing
cash management obligations and any obligations under Cash Management Agreements
(that do not constitute Indebtedness) in the ordinary course of business; and

(m) Liens securing Indebtedness permitted under Section 6.01(n) and attaching
only to the proceeds of the applicable insurance policy;

(n) leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or (B) secure any Indebtedness;

(o) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;

(p) additional Liens incurred by the Borrower and its Restricted Subsidiaries so
long as at the time of incurrence of the obligations secured thereby the
aggregate outstanding principal amount of Indebtedness and other obligations
secured thereby do not exceed $50,000,000 at any time; and

(q) additional Liens securing Indebtedness if, at the time of and immediately
after the creation, incurrence or assumption of each such Lien and the related
Indebtedness, the Secured Leverage Ratio on a Pro Forma Basis does not exceed
3.50:1.00, as of the last day of, and for, the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(j); provided that any such Indebtedness secured by a Lien on the
Collateral shall be subject to the applicable Intercreditor Agreement.

For purposes of determining compliance with this Section 6.02, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above and/or one or more of the exceptions contained in the definition of
“Permitted Encumbrances,” the Borrower may divide and classify such Lien (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Lien so long as the Lien (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

Section 6.03 Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Restricted Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing:

 

-93-



--------------------------------------------------------------------------------

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;

(ii) any Person may merge or consolidate with or into any Restricted Subsidiary
in a transaction; provided that (A) if any party to such merger or consolidation
is a Loan Party the surviving Person must also be a Loan Party and must succeed
to all the obligations of such Loan Party under the Loan Documents or
simultaneously with such merger, the continuing or surviving Person shall become
a Loan Party and (B) if any party to such merger or consolidation is a
Restricted Subsidiary the surviving Person shall also be a Restricted Subsidiary
unless designated as an Unrestricted Subsidiary pursuant to the definition of
such term;

(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(iv) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which shall comply with the applicable requirements of
Section 5.11, to the extent required thereby; provided, further, that if such
Restricted Subsidiary was a Loan Party the continuing or surviving Person shall
be a Loan Party;

(v) none of the foregoing shall prohibit any Disposition permitted by
Section 6.05; and

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation,
consolidation or amalgamation to effect a Disposition permitted pursuant to
Section 6.05.

(b) The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof or otherwise incidental,
complementary, reasonably related or ancillary to any of the foregoing.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase or acquire any Equity Interests in or evidences of Indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of or make any loans or advances to, Guarantee any Indebtedness
of any other Person or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person (other than inventory
acquired in the ordinary course of business) constituting a business unit
division, product line or line of business or all or substantially all of the
property and assets or business of another Person (all of the foregoing being
collectively called “Investments” and, each individually an “Investment”),
except:

(a) Permitted Investments and Permitted Foreign Investments;

(b) Investments existing on, or contractually committed on, the Effective Date
and set forth on Schedule 6.04 to the Disclosure Letter;

(c) Investments existing on the Effective Date in Restricted Subsidiaries;

 

-94-



--------------------------------------------------------------------------------

(d) Investments in Persons that, immediately prior to such Investments, are Loan
Parties;

(e) Investments by (i) any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary and (ii) by the Borrower or any Restricted
Subsidiary that is a Loan Party in any Restricted Subsidiary that is not a Loan
Party not to exceed, when taken together with the aggregate consideration
received for all Dispositions made pursuant to Section 6.05(d)(ii), the greater
of $250,000,000 and 25% of Consolidated Total Assets for the most recently ended
Test Period after giving effect to the making of such Investment on a Pro Forma
Basis;

(f) Investments held by any Person acquired in any Permitted Acquisition at the
time of such Permitted Acquisition (and not acquired in contemplation of the
Permitted Acquisition);

(g) Investments constituting an acquisition of the Equity Interests in a Person
that becomes a Restricted Subsidiary or all or substantially all of the assets
(or all or substantially all of the assets constituting a business unit,
division, product line or line of business) of any Person; provided that (i) no
Event of Default shall have occurred and be continuing, (ii) the Borrower and
its Restricted Subsidiaries shall, upon giving effect to such acquisition, be in
compliance with Section 6.03(b), (iii) the acquired company and its subsidiaries
(other than any Unrestricted Subsidiary) shall become Guarantors and pledge
their collateral to the Collateral Agent to the extent required by Section 5.11,
(iv) the aggregate amount of all acquisition consideration paid by Loan Parties
in connection with Investments and acquisitions made in reliance on this clause
(g) attributable to the acquisition of acquired entities that do not become
Guarantors shall not exceed at the time any such Investment is made the greater
of $75,0000,000 and 7% of Consolidated Total Assets for the most recently ended
Test Period after giving effect to the making of such Investment on a Pro Forma
Basis and (v) the Borrower shall be in compliance on a Pro Forma Basis
(immediately after giving effect to any such acquisition or Investment and the
incurrence or assumption of any Indebtedness in connection therewith) with the
financial covenants set forth in Section 6.11 and Section 6.12 (each, a
“Permitted Acquisition”).

(h) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that a Loan Party shall not Guarantee any Indebtedness of a Restricted
Subsidiary that is not a Loan Party pursuant to this paragraph (h);

(i) Investments (a) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business and (b) of noncash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition of assets otherwise permitted by Section 6.05;

(j) accounts receivable and extensions of trade credit arising in the ordinary
course of business;

(k) Investments held by any Restricted Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section 6.04;

(l) advances to officers, directors and employees of the Borrower and any
Restricted Subsidiary for travel arising in the ordinary course of business;

(m) loans to officers, directors, consultants and employees of the Borrower or
any Restricted Subsidiary, not to exceed $5,000,000 in the aggregate at any one
time outstanding;

(n) promissory notes and other noncash consideration received by the Borrower
and its Restricted Subsidiaries in connection with any Disposition permitted
hereunder;

 

-95-



--------------------------------------------------------------------------------

(o) advances in the form of prepayments of expenses, so long as such expenses
were incurred in the ordinary course of business and are paid in accordance with
customary trade terms of the Borrower or any of its Restricted Subsidiaries;

(p) Guarantees by the Borrower or any of its Restricted Subsidiaries of
obligations of any Restricted Subsidiary or the Borrower incurred in the
ordinary course of business and not constituting Indebtedness;

(q) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(q)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08, respectively;

(r) other Investments so long as on the date such Investment is made, (i) no
Event of Default shall have occurred and be occurring and (ii) the Total
Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(j) at the time such Investment is made on a Pro Forma Basis is no
greater than 4.00 to 1.00;

(s) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(t) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or with Net Proceeds of any issuance
of Qualified Equity Interests of the Borrower;

(u) (i) intercompany advances arising from their cash management, tax and
accounting operations and (ii) intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business;

(v) Investments represented by Swap Agreements permitted under Section 6.01(o);

(w) so long as no Event of Default has occurred and is continuing, other
Investments in an amount not to exceed the Available Amount;

(x) other Investments; provided that at the time any such Investment is made the
aggregate amount of Investments made in reliance on this clause (x) shall not
exceed $175,000,000;

(y) Investments in Joint Ventures, in an aggregate amount not to exceed the
greater of $150,000,000 and 15% of Consolidated Total Assets for the most
recently ended Test Period as of such time after giving effect to the making of
such Investment on a Pro Forma Basis; and

(z) any Permitted Call Spread Hedging Agreement related to the Existing
Convertible Notes or any Other Convertible Notes, to the extent constituting an
Investment.

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, less any return of capital, without adjustment for
subsequent increases or decreases in the value of such Investment. For the
avoidance of doubt, the acquisition by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of their respective
businesses shall not be considered an Investment. To the extent an Investment is
permitted to be made by a Loan Party directly in any Restricted Subsidiary or
any other Person who is not a Loan Party (each such Restricted Subsidiary or
other Person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary (and further advanced, contributed or distributed to
another Restricted Subsidiary) for purposes of making the relevant

 

-96-



--------------------------------------------------------------------------------

Investment in (or effecting an acquisition of) the Target Person without
constituting an Investment for purposes of this Section 6.04 (it being
understood that such Investment must satisfy the requirements of, and shall
count towards any thresholds in, a provision of this Section 6.04 as if made by
the applicable Loan Party directly in the Target Person). For purposes of
determining compliance with this Section 6.04, if any Investment (or a portion
thereof) would be permitted pursuant to one or more provisions described above,
the Borrower may divide and classify such Investment (or a portion thereof) in
any manner that complies with this covenant.

Section 6.05 Asset Sales. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to make any Dispositions, except:

(a) (i) Dispositions of inventory, used, obsolete, worn-out or surplus tangible
property, (ii) leases, subleases or sales of real property, (iii) leases,
subleases, sales, assignments, licenses or sublicenses of personal property
(including licenses of Intellectual Property), and (iv) lapse, abandonment or
other Disposition of Intellectual Property, that is in the reasonable business
judgment of the Borrower, no longer used or useful in the conduct of its
business or otherwise uneconomical to prosecute or maintain, in each case with
respect to all of the foregoing in the ordinary course of business;

(b) Dispositions of any assets; provided that any Disposition of assets pursuant
to this clause (b) shall be for fair market value (as determined by the Borrower
in good faith) and for at least 75% cash and/or Permitted Investments;

(c) Dispositions from (i) a Loan Party to another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party to the Borrower or a Restricted
Subsidiary; provided that in the case of this clause (ii) the consideration paid
shall be no more than fair market value (as determined by the Borrower in good
faith);

(d) Dispositions from any Loan Party to a Restricted Subsidiary that is not a
Loan Party; provided that (i) such Dispositions are in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or any Loan Party than could be obtained on an arm’s length basis from
unrelated third parties and (ii) the aggregate consideration received for all
such Dispositions shall not exceed, when taken together with Investments made
pursuant to Section 6.04(e)(ii), the greater of $250,000,000 and 25% of
Consolidated Total Assets for the most recently ended Test Period after giving
effect to the making of such Investment on a Pro Forma Basis;

(e) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof (excluding factoring arrangements);

(g) Dispositions of property subject to casualty or condemnation events;

(h) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(i) the unwinding of Swap Agreements permitted hereunder and the unwinding of
Permitted Call Spread Hedging Agreements;

 

-97-



--------------------------------------------------------------------------------

(j) Dispositions of other assets (other than transfers of less than 100% of the
Equity Interests in any Subsidiary); provided that the aggregate book value of
assets Disposed of pursuant to this Section 6.05(j) during any fiscal year of
Borrower shall not exceed $20,000,000;

(k) Dispositions of the assets or Equity Interests of BorrowLenses, LLC for fair
market value (as determined by the Borrower in good faith);

(l) Dispositions permitted by Section 6.03, Investments permitted by
Section 6.04 (other than Section 6.04(q)), Restricted Payments permitted by
Section 6.08 and Liens permitted by Section 6.02, in each case, other than by
reference to this Section 6.05(l);

(m) compromise, settlement, release or surrender of a contract, tort or other
litigation claim, arbitration or other disputes;

(n) Dispositions of cash, Permitted Investments and Permitted Foreign
Investments, in each case, in the ordinary course and for the fair market value
thereof; and

(o) Dispositions for aggregate consideration not to exceed $5,000,000 during the
term of this Agreement.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.05 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall, and shall be
authorized to, take any actions deemed appropriate in order to effectuate the
foregoing.

Section 6.06 Restricted Payments; Certain Payments in Respect of Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except that
(i) Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests, (ii) the declaration and payment of dividends to holders
of any class or series of Disqualified Stock of the Borrower or any Restricted
Subsidiary issued or incurred in compliance with Section 6.01, (iii) if no Event
of Default has occurred and is continuing or would occur as a result thereof,
the Borrower may make any Restricted Payment if, on the date such Restricted
Payment is to be made, after giving effect to such Restricted Payment the Total
Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(j) on a Pro Forma Basis would not be greater than 4.00 to 1.00,
(iv) [Reserved], (v) the Borrower may make Restricted Payments, not exceeding
$15,000,000 in the aggregate for any fiscal year, pursuant to and in accordance
with stock option plans or other benefit plans or agreements for directors,
officers or employees of the Borrower and its Restricted Subsidiaries, (vi) so
long as no Event of Default has occurred and is continuing, the Borrower and its
Restricted Subsidiaries may make other Restricted Payments in an amount not to
exceed the Available Amount; provided that, at the time each Restricted Payment
is made (other than in reliance on clause (a) of the definition of “Available
Amount”), the Secured Leverage Ratio as of the last day of the most recent Test
Period for which financial statements have been delivered pursuant to
Section 5.01 or Section 4.01(j) on a Pro Forma Basis is no greater than 3.50 to
1.00, (vii) the Borrower may repurchase its Equity Interests in an amount not to
exceed $50,000,000 in any fiscal year, any unutilized portion of which may be
carried forward to the immediately succeeding fiscal year; provided that at the
time of and immediately after giving effect to any such Restricted Payment, no
Default shall have occurred and be continuing; provided, further, that in any
given fiscal year any such repurchases shall be deemed first, to reduce the
$50,000,000 available for such fiscal year and, second, after such amount is
reduced to $0, to reduce any carryover from the prior fiscal year, (viii) any
Restricted Payment required to be made in connection with the settlement of the
Existing Convertible Notes, (ix) the Borrower may settle warrants that
constitute a

 

-98-



--------------------------------------------------------------------------------

Permitted Call Spread Hedging Agreement related to the Existing Convertible
Notes or any Other Convertible Notes (a) by delivery of shares of the Borrower’s
common stock upon settlement thereof, or (b) by (x) set-off against the call
option purchased in connection with the same Permitted Call Spread Hedging
Agreement; or (y) payment of an early termination amount thereof upon any early
termination thereof in common stock or, in the case of a nationalization,
insolvency, tender offer, merger event or other extraordinary event (as a result
of which holders of the Borrower’s common stock are entitled to receive cash or
other consideration (other than the Borrower’s common stock) for their shares of
the Borrower’s common stock) or similar transaction with respect to the Borrower
or the common stock of the Borrower, cash and/or other property, (x) the
issuance of or performance of obligations under any warrant issued pursuant to a
Permitted Call Spread Hedging Agreement related to the Existing Convertible
Notes or any Other Convertible Notes that provides for settlement by delivery of
cash and/or other property as the result of a nationalization, insolvency,
tender offer, merger event or other extraordinary event (as a result of which
holders of the Borrower’s common stock are entitled to receive cash or other
consideration (other than the Borrower’s common stock) for their shares of the
Borrower’s common stock) or similar transaction with respect to the Borrower or
the common stock of the Borrower, (xi) the Borrower may make Restricted Payments
with the proceeds of, or in exchange for, a substantially contemporaneous
issuance of Qualified Equity Interests of the Borrower (other than issuances to
a Restricted Subsidiary, the proceeds of any issuance to the extent included in
the Available Amount or applied pursuant to Section 6.04(t)); (xii) the Borrower
and each Restricted Subsidiary may declare and make dividend payments or other
payments or distributions solely in Qualified Equity Interests of such Person,
and (xii) the Borrower may (a) purchase or pay cash in lieu of fractional shares
of its Equity Interests arising out of stock dividends, splits, or business
combinations or in connection with issuance of Qualified Equity Interests of the
Borrower pursuant to mergers, consolidations or other acquisitions permitted by
this Agreement, (b) pay cash in lieu of fractional shares upon the exercise of
warrants, options or other securities convertible into or exercisable for
Qualified Equity Interests of the Borrower, and (c) make payments in connection
with the retention of Qualified Equity Interests in payment of withholding taxes
in connection with equity-based compensation plans to the extent that net share
settlement arrangements are deemed to be repurchases.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
make directly or indirectly, any voluntary prepayment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
the principal of any subordinated Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than Intercompany Indebtedness) or Indebtedness
secured by Liens on the Collateral ranking junior to the Liens securing the
Secured Obligations, in each case in a principal amount in excess of $5,000,000
(“Junior Debt”), or any voluntary prepayment or other voluntary distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the voluntary purchase, redemption, retirement,
defeasance, cancellation or termination of principal of any Junior Debt (each, a
“Junior Debt Prepayment”), except (i) scheduled and other mandatory payments of
interest and principal in respect of any Junior Debt, (ii) the conversion of any
Junior Debt to Qualified Equity Interests of the Borrower and the payment of
cash in lieu of fractional shares in connection therewith, (iii) refinancings
and replacements of Junior Debt with proceeds of Indebtedness permitted to be
incurred under Section 6.01 or with Net Proceeds of Qualified Equity Interests
of the Borrower, (iv) [Reserved], (v) if no Event of Default has occurred and is
continuing or would occur as a result thereof, the Borrower or such Restricted
Subsidiary may make any Junior Debt Prepayment if, on the date such Junior Debt
Prepayment is to be made, after giving effect thereto the Total Leverage Ratio
as of the last day of the most recent Test Period for which financial statements
have been delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma
Basis would not be greater than 4.00 to 1.00, and (vi) so long as no Event of
Default has occurred and is continuing, other Junior Debt Prepayments in an
amount not to exceed the Available Amount; provided that, at the time each
Junior Debt Prepayment is made (other than in reliance on clause (a) of the
definition of “Available Amount”), the Secured Leverage Ratio as of the last day
of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis is no
greater than 3.50 to 1.00.

 

-99-



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance, distribution
or other payment within 60 days after the date of declaration thereof or the
giving of such irrevocable notice, as applicable, if at the date of declaration
or the giving of such notice such payment would have complied with the
provisions of this Agreement, provided that, if at the time thereof and
immediately after giving effect thereto, no Events of Default under
Section 7.01(a), (b), (h) and (i) and shall have occurred and be continuing.

Section 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business on terms substantially
as favorable to the Borrower or such Restricted Subsidiary as could be obtained
on an arm’s-length basis from unrelated third parties (as determined by the
Borrower in good faith), (b) transactions between or among the Borrower and its
Restricted Subsidiaries not involving any other Affiliate, (c) issuances of
Equity Interests of the Borrower not prohibited by this Agreement, (d) any
Restricted Payment permitted by Section 6.06 and any Investment permitted by
Section 6.04, (e) transactions involving aggregate payments of less than
$1,000,000, and (f) any agreement or arrangement in effect on the Effective Date
and set forth on Schedule 6.07 of the Disclosure Letter, or any amendment
thereto (so long as such amendment is not materially more adverse to the
interest of the Lenders when taken as a whole as compared to the applicable
agreement as in effect on the Effective Date). For the avoidance of doubt, this
Section 6.07 shall not apply to employment, bonus, retention and severance
arrangements, and similar agreements, with, and payments of compensation or
benefits to or for the benefit of, current or former employees, consultants,
officers or directors of the Borrower and the Subsidiaries in the ordinary
course of business. For purposes of this Section 6.07, such transaction shall be
deemed to have satisfied the standard set forth in clause (a) of this
Section 6.07 if such transaction is approved by a majority of the Disinterested
Directors of the Board of Directors of the Borrower or such Restricted
Subsidiary, as applicable, in a resolution certifying that such transaction is
on terms substantially as favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties. “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the Board of Directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction.

Section 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits or restricts
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations, or (b) the ability of any Restricted Subsidiary to declare
or make dividends or distributions (whether in cash, securities or other
property) ratably to holders of Equity Interests in such Restricted Subsidiary;
provided that (A) the foregoing shall not apply to prohibitions, restrictions
and conditions imposed by any Requirement of Law, Permitted Encumbrances, any
subordinated Indebtedness, the documents governing any Liens permitted to be
incurred pursuant to Section 6.02(j), the documents governing any Indebtedness
permitted to be incurred pursuant to Section 6.01(c), (f) or (g) or by any Loan
Document, (B) the foregoing shall not apply to prohibitions, restrictions and
conditions existing on the Effective Date identified on Schedule 6.08 to the
Disclosure Letter (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition), (C) the foregoing shall not apply to customary prohibitions,
restrictions and conditions contained in agreements relating to the Disposition
of any assets pending such Disposition, provided such prohibitions,

 

-100-



--------------------------------------------------------------------------------

restrictions and conditions apply only to the assets or Restricted Subsidiary
that is to be Disposed of and such Disposition is permitted hereunder,
(D) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Indebtedness permitted by this Agreement if
such restrictions or conditions either (1) apply only to the property or assets
securing such Indebtedness, (2) do not impair the ability of the Loan Parties to
perform their obligations under this Agreement or the other Loan Documents, and
are not materially more burdensome taken as a whole than that those contained
under this Agreement or the other Loan Documents, or (3) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (E) the foregoing shall not apply to customary provisions contained in
leases, subleases, licenses and sublicenses and other contracts restricting the
assignment, subletting or encumbrance thereof, customary net worth provisions or
similar financial maintenance provisions contained therein and other customary
provisions contained in leases, subleases, licenses and sublicenses and other
contracts entered into in the ordinary course of business, (F) the foregoing
shall not apply to prohibitions, restrictions and conditions that are binding on
a Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such restrictions were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary, (G) the
foregoing shall not apply to customary provisions in joint venture agreements
and other similar agreements applicable to Joint Ventures permitted by
Section 6.04 and applicable solely to such Joint Venture and entered into in the
ordinary course of business; and (H) customary restrictions under any
arrangement with any Governmental Authority imposed on any Foreign Subsidiary in
connection with governmental grants, financial aid, tax holidays or similar
benefits or economic interests.

Section 6.09 Change in Fiscal Year. The Borrower will not change the end of its
fiscal year to a date other than December 31 unless the Borrower shall have
given the Administrative Agent prior written notice. Promptly after receiving
such notice, the Borrower and the Administrative Agent shall enter into an
amendment to this Agreement (which shall not require the consent of any other
party hereto) that, in the reasonable judgement of the Administrative Agent and
the Borrower, as nearly as practicable, preserves the rights of the parties
hereto that would have happened had no such change in fiscal year occurred.

Section 6.10 Limitation on Amendments. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly:

(a) amend its charter or by-laws or other similar constitutive documents in any
manner materially adverse to the rights of the Lenders under this Agreement or
any other Loan Document or their ability to enforce the same, except as
otherwise permitted pursuant to Section 6.03; or

(b) except as otherwise permitted under any applicable Intercreditor Agreement,
amend, supplement, waive or otherwise modify any of the provisions of Junior
Debt in a manner that is materially adverse to the Lenders.

Section 6.11 Secured Leverage Ratio. Without the written consent of the Required
Revolving Lenders, the Borrower shall not permit the Secured Leverage Ratio as
of the last day of any Fiscal Quarter to be greater than 3.50 to 1.00.

Section 6.12 Interest Expense Coverage Ratio. Without the written consent of the
Required Revolving Lenders, the Borrower will not permit the ratio of
(a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in each case
for any period of four consecutive fiscal quarters of the Borrower ending on the
last day of each fiscal quarter of the Borrower, to be less than 2.00 to 1.00.

 

-101-



--------------------------------------------------------------------------------

Section 6.14 Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or any European Union Member
State, or (c) in any manner that would directly result in the violation by
Borrower or any of its Subsidiaries of any Sanctions or Anti-Money Laundering
Laws applicable thereto.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Loan Party shall fail to pay (i) any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise or (ii) when due any amount
payable to any Issuing Bank in reimbursement of any drawing under any Letter of
Credit;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c) any representation or warranty made or deemed made or confirmed by or on
behalf of any Loan Party in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement, Loan Document or other document furnished
pursuant to or in connection with this Agreement, shall prove to have been
incorrect in any material respect (or if such representation or warranty is
qualified by materiality or reference to Material Adverse Effect, in all
respects) when made or deemed made or confirmed;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a) and 5.04 (solely with respect to the
existence of the Borrower), (ii) in Article VI (other than Section 6.11 and
Section 6.12), or (iii) Section 6.11 or Section 6.12; provided that an Event of
Default under this clause (iii) shall not constitute an Event of Default for
purposes of any Term Loan unless and until the Required Revolving Lenders have
declared all such obligations to be immediately due and payable in accordance
with the Loan Documents and such declaration has not been rescinded on or before
such date;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) of this Section 7.01) or in any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after written
notice thereof from the Administrative Agent to the Borrower;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;

 

-102-



--------------------------------------------------------------------------------

(g) any event or condition (other than, with respect to Indebtedness consisting
of a Swap Agreement, termination events or equivalent events pursuant to the
terms of such Swap Agreement not arising as a result of a default by the
Borrower or any Restricted Subsidiary thereunder) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to all applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) Indebtedness which is
convertible into Equity Interests and converts to Qualified Equity Interests of
the Borrower in accordance with its terms and such conversion is not prohibited
hereunder, or (iii) any redemption, repurchase, conversion or settlement with
respect to any Existing Convertible Notes or Other Convertible Notes pursuant to
their terms unless such redemption, repurchase, conversion or settlement results
from an default thereunder after giving effect to all applicable cure periods;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary that is also a Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Laws now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Restricted Subsidiary that is also a Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Laws,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary that is also a Material Subsidiary or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $35,000,000 (to the extent not paid or covered by indemnities or
insurance as to which the applicable indemnitor or insurer has been informed in
writing and has not denied coverage) shall be rendered against the Borrower, any
Restricted Subsidiary that is also a Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed or bonded pending
appeal;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;

(l) any material Loan Document or any material provision thereof shall at any
time cease to be in full force and effect (other than in accordance with its
terms), or a proceeding shall be commenced by any Loan Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation thereof), or any Loan Party shall repudiate or deny that it has
any liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(m) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Loan Documents) perfected
Lien on any material portion of the Collateral, securing the obligations
purported to be secured thereby, with the priority required by the Loan

 

-103-



--------------------------------------------------------------------------------

Documents, or any Loan Party shall so assert in writing, except (i) as a result
of the Disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction permitted under the Loan Documents, or (ii) as a result
of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments and the obligations of the Issuing Banks to issue any Letters of
Credit, and thereupon the Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived and any and all outstanding Letters of
Credit shall be required to be Cash Collateralized in an amount equal to the
Agreed L/C Cash Collateral Amount by the Borrower; provided in case of any event
with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and (iii) exercise any
or all of the remedies available to it under the Security Documents, at law or
in equity.

Upon the occurrence and during the continuance of an Event of Default under
Section 7.01(d)(iii) (a “Financial Covenant Event of Default”) that is unwaived,
the Required Revolving Lenders may, (i) declare that such breach constitutes a
Default for purposes of Section 4.02 and (ii) immediately upon the occurrence of
such Event of Default, either (x) terminate the Revolving Credit Commitment
and/or (y) take the actions specified in the preceding paragraph in respect of
the Revolving Credit Commitments and the Revolving Loans. In respect of a
Financial Covenant Event of Default that is continuing, the Required Lenders may
take the actions specified in the preceding paragraph on the date that the
Required Revolving Lenders terminate the Revolving Credit Commitment or
accelerate all Obligations in respect of the Revolving Credit Commitment;
provided, however, that the Required Lenders may not take such actions if either
(A) the Revolving Loans have been repaid in full (other than contingent
indemnification and reimbursement obligations for which no claim has been made),
no Letters of Credit are outstanding or unreimbursed (except to the extent the
Borrower has Cash Collateralized such Letters of Credit at the Agreed L/C Cash
Collateral Amount or other credit support reasonably satisfactory to the
applicable Issuing Bank has been provided) and the Revolving Credit Commitments
have been terminated or (B) the Financial Covenant Event of Default has been
waived by the Required Revolving Lenders.

ARTICLE VIII

THE AGENTS

Section 8.01 Appointment. Each of the Lenders (including in any Lender’s other
capacity hereunder) and each of the Issuing Banks (each of the foregoing
referred to as the “Lenders” for purposes of this Article VII) hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

-104-



--------------------------------------------------------------------------------

In furtherance of the foregoing, each Lender on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements hereby appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
sub agents appointed by the Collateral Agent pursuant hereto for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII as though the Collateral Agent (and any such
sub-agents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto. All rights and protections provided to the
Administrative Agent here shall also apply to the Collateral Agent.

The Person serving as the Administrative Agent and/or Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

Section 8.02 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

-105-



--------------------------------------------------------------------------------

Section 8.03 Reliance by Agents. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 8.04 Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of Section 8.02 and indemnification provisions of Section 8.05 shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 8.05 Indemnification. In addition, each of the Lenders hereby
indemnifies the Administrative Agent (to the extent not reimbursed by the Loan
Parties), ratably according to their Applicable Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement or
the other Loan Documents (including any action taken or omitted under Article II
of this Agreement); provided that such indemnity shall not be available to the
extent such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its respective Applicable
Percentage of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents to
the extent that the Administrative Agent is not reimbursed for such expenses by
the Loan Parties. The provisions of this Article VIII shall survive the
termination of this Agreement and the payment of the Obligations.

Section 8.06 Withholding Tax. To the extent required by any applicable
Requirements of Law (including for this purpose, pursuant to any agreements
entered into with a Governmental Authority), the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent

 

-106-



--------------------------------------------------------------------------------

(to the extent that the Administrative Agent has not already been reimbursed by
the Loan Parties and without limiting the obligation of the Loan Parties to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Tax or otherwise, including any interest, additions to Tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by an Administrative
Agent shall be deemed presumptively correct absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.06. The agreements in this Section 8.06 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other obligations. Unless required
by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender any refund of
Taxes withheld or deducted from funds paid for the account of such Lender.

Section 8.07 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section 8.07,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender or a Disqualified Institution. Upon any such
resignation, the Required Lenders shall have the right, with the consent of
Borrower unless an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 has occurred and is continuing, to appoint a successor; provided,
that if no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank; provided further that any successor
Administrative Agent must be treated as a U.S. Person for U.S. federal income
tax purposes. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 8.08 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

Section 8.09 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral

 

-107-



--------------------------------------------------------------------------------

(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the Secured
Obligations owed to the Secured Parties shall be credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

Section 8.10 Security Documents and Collateral Agent. Each Lender authorizes the
Collateral Agent to enter into the Security Documents and to take all action
contemplated thereby. Each Lender agrees that no one (other than the
Administrative Agent or the Collateral Agent) shall have the right individually
to seek to realize upon the security granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties upon the terms of the Security Documents. In the event that any
collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, each of the Administrative Agent and the Collateral Agent
is hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Administrative Agent or the Collateral Agent on behalf of the Secured Parties.

 

-108-



--------------------------------------------------------------------------------

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Intercreditor Agreement and any other intercreditor or subordination agreement
(in form satisfactory to the Collateral Agent and deemed appropriate by it) with
the collateral agent or other representative of holders of Indebtedness secured
(and permitted to be secured) by a Lien on assets constituting a portion of the
Collateral. The Lenders and the other Secured Parties irrevocably agree that
(x) the Collateral Agent may rely exclusively on a certificate of a Financial
Officer of the Borrower as to whether any such other Liens are permitted
hereunder and as to the respective assets constituting Collateral that secure
(and are permitted to secure) such Indebtedness hereunder and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement.

Further, each Secured Party hereby irrevocably authorizes the Collateral Agent:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon satisfaction of any conditions to release
specified in any Security Document, (ii) that is disposed of or to be disposed
of as part of or in connection with any disposition permitted hereunder or under
any other Loan Document to any Person other than an Loan Party, (iii) subject to
Section 9.02, if approved, authorized or ratified in writing by the Required
Lenders or such other percentage of Lenders required thereby, (iv) owned by a
Guarantor upon release of such Guarantor from its obligations under this
Agreement, or (v) pursuant to Section 9.15 and as expressly provided in the
Security Documents;

(b) to release any Guarantor from its obligations hereunder if such Person
ceases to be a Restricted Subsidiary that is a Wholly Owned Subsidiary as a
result of a transaction permitted hereunder; and

(c) upon request of the Borrower, to take such actions as shall be required to
subordinate any Lien on any property granted to the Collateral Agent to the
holder of a Lien permitted by Section 6.02 or to enter into any intercreditor
agreement with the holder of any Lien permitted by Section 6.02.

Upon request by the Collateral Agent at any time, the Required Lenders (or
Lenders, as applicable) will confirm in writing the Collateral Agent’s authority
to release its interest in particular types or items of property, or to release
any Guarantor from its obligations hereunder pursuant to this paragraph. In each
case as specified in this Article VIII, the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
pursuant to the Loan Documents, or to release such Guarantor from its
obligations hereunder, in each case in accordance with the terms of this Article
VIII.

Section 8.11 No Liability of Lead Arrangers. The entities named as “Lead
Arranger” or “Bookrunner” in this Agreement shall not have any duties,
responsibilities or liabilities under the Loan Documents in their capacity as
such.

 

-109-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or e-mail (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to it, or to it in care of the Borrower:

Shutterfly, Inc.

2800 Bridge Parkway

Redwood City, California 94065

Attention: General Counsel

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

One Market Plaza

Spear Tower, Suite 3300

San Francisco, CA 94105

Attention:         John Mao

Fax No.:           (415) 947-2099

Email:               jmao@wsgr.com

(ii) if to the Administrative Agent or Collateral Agent, to

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th floor

Thames Street Wharf

Baltimore, Maryland 21231

email: msagency@morganstanley.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:         Stephanie L. Teicher

Fax No.::           (917) 777-2181

Email:               stephanie.teicher@skadden.com

(iii) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

-110-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders or Issuing Bank hereunder
may be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders or
Issuing Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section 9.01, including through an Electronic System.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the

 

-111-



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by the Loan Parties therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of such Default
at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) or, in the
case of any other Loan Documents, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and/or the Collateral Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than the application of any default rate of interest
pursuant to Section 2.10(c)), or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
acknowledged and agreed that amendments or modifications of the Secured Leverage
Ratio (and all related definitions) shall not constitute a reduction of the rate
of interest or a reduction of fees), (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby or
extend the expiration date for any Letter of Credit beyond the Maturity Date,
without the written consent of each Issuing Bank directly affected thereby,
(iv) change Section 2.15(b), (c) or (f) in a manner that would alter the pro
rata sharing of payments required thereby or the order of payments required
thereby, without the written consent of each Lender directly and adversely
affected thereby, (v) change any of the provisions of this Section 9.02 or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or thereunder or make
any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender, (vi) release all or substantially all the
Guarantors from their Guarantees under the Guarantee Agreement except as
expressly provided in the Guarantee Agreement or Section 9.15, without the
written consent of each Lender and each Issuing Bank or (vii) release all or
substantially all of the Collateral without the written consent of each Lender
and each Issuing Bank, provided, that nothing herein shall prohibit the
Administrative Agent and/or Collateral Agent from releasing any Collateral, or
require the consent of the other Lenders for such release, in respect of items
Disposed of to the extent such Disposition is permitted or not prohibited
hereunder; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent hereunder without the prior written consent of the
Administrative Agent or the Collateral Agent, as the case may be.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Required Lenders and
the Administrative Agent if (i) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) at the time such amendment
becomes effective, each Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

 

-112-



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, only the consent of the Required Revolving
Lenders shall be necessary to amend, waive or modify the terms and provisions of
Section 4.02 (solely with respect to Revolving Loans and Letters of Credit),
Section 6.11 and Section 6.12, the last paragraph of Section 7.01 (and related
definitions as used in such Sections, but not as used in other Sections of this
Agreement) and the definition of “Required Revolving Lender,” and no such
amendment, waiver or modification of any such terms or provisions (and related
definitions as used in such Sections, but not as used in other Sections of this
Agreement) shall be permitted without the consent of the Required Revolving
Lenders.

(d) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of one or more affected Classes of Lenders), if the consent of the
Required Lenders (or the consent of Lenders of the affected Classes holding more
than 50% of the Total Credit Exposure of all Lenders of such Classes, taken as a
whole) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is so required but not so obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole option, expense and effort, upon notice to such Non-Consenting Lenders and
the Administrative Agent, require each of the Non-Consenting Lenders to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and each Loan Document to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and that shall consent to the Proposed Change, provided
that (a) each Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
each case to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (b) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C).

(e) Without the consent of any Lender, the Loan Parties and the Administrative
Agent and the Collateral Agent may (in their respective sole discretion, or
shall, to the extent required by any Loan Document) enter into any amendment,
modification, supplement or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include holders of Liens in the benefit of the Security Documents and to give
effect to any Intercreditor Agreement associated therewith, or as required by
local law to give effect to, or protect, any security interest for the benefit
of the Secured Parties in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.

(f) Notwithstanding the foregoing, this Agreement may also be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to permit additional extensions of
credit to be outstanding hereunder from time to time (in addition to any
Incremental Commitments, Extended Term Loans, Extended Revolving Loans,
Refinancing Term Loans and Replacement Revolving Facilities) and the accrued
interest and fees and other obligations in respect thereof to share ratably in
the benefits of this Agreement and the other Loan Documents with the Term Loans
and the Revolving Loans and the accrued interest and fees and other obligations
in respect thereof and (ii) to include appropriately the holders of such
extensions of credit in any determination of the requisite lenders required
hereunder, including Required Lenders and the Required Revolving Lenders, and
for purposes of the relevant provisions of Section 2.15 (it being understood and
agreed that any such amendment in connection with any increase pursuant to
Section 2.17, maturity extension pursuant to Section 2.19 or refinancing or
replacement facility pursuant to Section 2.20 shall, in any such case, require
solely the consent of the parties prescribed by such Sections and shall not
require the consent of the Required Lenders).

 

-113-



--------------------------------------------------------------------------------

(g) Notwithstanding anything else to the contrary contained in this
Section 9.02, (i) if the Administrative Agent and the Borrower shall have
jointly identified an ambiguity, mistake, error, defect or inconsistency, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and (ii) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of any Loan Document to better implement the intentions of this Agreement, and
in each case, such amendments shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof. In addition, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary to integrate any Other Term Loan Commitments, Other Revolving Credit
Commitments, Other Term Loans and Other Revolving Loans as may be necessary to
establish such Other Term Loan Commitments, Other Revolving Credit Commitments,
Other Term Loans or Other Revolving Loans as a separate Class or tranche from
the existing Term Loan Commitments, Revolving Credit Commitments, Term Loans or
Revolving Loans, as applicable, and, in the case of Extended Term Loans, to
reduce the amortization schedule of the related existing Class of Term Loans
proportionately.

(h) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.17 after the Effective Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one primary counsel
and, if reasonably necessary, one special and one local counsel in each relevant
jurisdiction for the Administrative Agent and such Affiliates (in each case,
excluding allocated costs of in-house counsel), in connection with the
syndication of the credit facilities provided for herein, due diligence
undertaken by the Administrative Agent with respect to the financing
contemplated by this Agreement, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that the Borrower’s obligations under this clause (i),
solely with respect to the preparation, execution and delivery of the Loan
Documents on the Effective Date, shall be subject to the limitations provided
for in the Engagement Letter and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or, after the
occurrence and during the continuance of any Event of Default, any Lender and
any Issuing Bank, including the fees, charges and disbursements of counsel for
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 9.03, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans (but limited to one
counsel for the Administrative Agent and the Lenders taken a whole and, if
reasonably

 

-114-



--------------------------------------------------------------------------------

necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and, in the case of an
actual or perceived conflict of interest, where the party affected by such
conflict, informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Person and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) (in each case,
excluding allocated costs of in-house counsel)).

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Issuing Bank, the Lead Arrangers and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses (other than
lost profits of such Indemnitees), claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any claim, litigation, investigation or
proceeding (each, a “Proceeding”) relating to (i) the execution or delivery of
this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether or not caused by the ordinary, sole or contributory negligence of
any Indemnitee and to reimburse each such Indemnitee within ten (10) Business
Days after presentation of a summary statement for any reasonable and documented
out-of-pocket legal or other expenses incurred in connection with investigating
or defending any of the foregoing (but limited in the case of legal fees and
expenses to a single New York counsel and of one local counsel in each relevant
jurisdiction, in each case for all Indemnitees (provided that, in the event of
an actual or perceived conflict of interest, the Borrower will be required to
pay for one additional counsel for each similarly affected group of Indemnitees
taken as a whole and of one local counsel in each relevant jurisdiction, for
each similarly affected group of Indemnitees taken as a whole)); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (B) result from a claim brought by any Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s funding obligations
hereunder, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(C) disputes arising solely between Indemnitees and (1) not involving any action
or inaction by any Loan Party or (2) not relating to any action of such
Indemnitee in its capacity as Administrative Agent, Collateral Agent or Lead
Arranger. The Borrower shall not be liable for any settlement of any Proceedings
if such settlement was effected without its consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the written consent of
the Borrower or if there is a final judgment for the plaintiff in any such
Proceedings, the Borrower agrees to indemnify and hold harmless each Indemnitee
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with the preceding
paragraph. The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld or delayed), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnitee unless (x) such
settlement includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings and (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee or any injunctive relief or other non-monetary
remedy. This Section 9.03(b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims or damages arising from any non-Tax claim.

 

-115-



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required under paragraph (a) or (b) of this Section 9.03 to be paid by it to the
Administrative Agent, the Collateral Agent, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.

(d) To the extent permitted by applicable Requirements of Law, each party to
this Agreement agrees not to assert, and each such party hereby waives, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated by this Agreement or any Loan or the use of the proceeds thereof;
provided that nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee referred to in paragraph (b) above shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent any such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

(f) Each Indemnitee shall promptly refund and return any and all amounts paid by
the Borrower to such Indemnitee pursuant to this Section 9.03 to the extent such
Indemnitee is not entitled to payment of such amount in accordance with this
Section 9.03.

(g) Each party’s obligations under this Section 9.03 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and each Issuing Bank and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person any legal or equitable right, remedy or
claim under or by reason of this Agreement, other than rights, remedies or
claims in favor of the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

-116-



--------------------------------------------------------------------------------

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; provided, further, that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of the Term Loans to a
Lender, an Affiliate of a Lender or an Approved Fund, (ii) an assignment of all
or a portion of any Revolving Credit Commitments or Revolving Loans to a
Revolving Lender or an Affiliate of a Revolving Lender, or (iii) an assignment
to a Lender or an Affiliate of a Lender or, if an Event of Default under clause
(a), (b), (h) or (i) of Section 7.01 has occurred and is continuing, any other
assignee;

(B) the Administrative Agent; provided that no such consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) in the case of assignment of a Revolving Credit Commitment or a Revolving
Loan, each Issuing Bank; provided that no consent of an Issuing Bank shall be
required for an assignment to any Lender or an Affiliate of a Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be in an amount of an integral multiple of
$1,000,000 in the case of Term Loans and $5,000,000 in the case of Revolving
Loans unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

 

-117-



--------------------------------------------------------------------------------

(E) no assignment shall be made to (1) a natural Person, (2) the Borrower or any
of its Subsidiaries (except as otherwise provided for herein), (3) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (3) or (4) any Disqualified Institution (it being understood and
agreed that the Administrative Agent shall have no liability or responsibility
with respect to ensuring assignments are not made to Disqualified Institutions);
and

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment of the applicable Class; notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.12, 2.13, 2.14 and 9.03); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 9.04.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s interest only), at any reasonable time and from time to
time upon reasonable prior notice.

 

-118-



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee, the assignee’s completed
Administrative Questionnaire and any tax certifications required to be delivered
pursuant to Section 2.14(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this
Section 9.04(b) and any written consent to such assignment required by this
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.15(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to any Person (other than any
Person described in paragraph (b)(ii)(E) of this Section 9.04) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to
solely the participating Lender)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04; provided that such Participant (i) shall be subject to the
provisions of Section 2.16 as if it were an assignee under paragraph (b) of this
Section 9.04 and (ii) shall not be entitled to receive any greater payment under
Section 2.12 or 2.14, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.16(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.15(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of

 

-119-



--------------------------------------------------------------------------------

the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution) to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) The Administrative Agent shall not be responsible or have liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

(f) Notwithstanding anything in this Agreement to the contrary, any Term Loan
Lender may, at any time, assign all or a portion of its Term Loans on a non-pro
rata basis to the Borrower or any Restricted Subsidiary through (x) Dutch
Auctions open to all Term Loan Lenders of a particular Class on a pro rata basis
or (y) open market purchases, in each case subject to the following limitations:

(i) the Borrower and each applicable Subsidiary shall either (x) represent and
warrant as of the date of any such assignment or purchase, that it does not have
any material non-public information with respect to the Borrower and its
Subsidiaries or any of their respective securities that has not been disclosed
to the assigning Term Loan Lender (unless such assigning Lender does not wish to
receive material non-public information with respect to the Borrower or the
Subsidiaries or any of their respective securities) prior to such date or
(y) disclose that it cannot make the representation and warranty described in
clause (x);

(ii) immediately upon the effectiveness of such assignment or purchase of Term
Loans from a Lender to the Borrower or any Subsidiary, such Term Loans shall
automatically and permanently be cancelled and shall thereafter no longer be
outstanding for any purpose hereunder;

(iii) the Borrower or such Subsidiary shall not use the proceeds of a Revolving
Loan for any such assignment;

(iv) no Default or Event of Default shall have occurred and be continuing at the
time of such assignment or purchase; and

(v) the aggregate principal amount of all Term Loans which may be assigned to
the Borrower or any Restricted Subsidiary through open market purchases shall in
no event exceed, as calculated at the time of the consummation of such
assignment, 25% of the aggregate principal amount of the Term Loans then
outstanding.

 

-120-



--------------------------------------------------------------------------------

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than with
respect to any obligations under Secured Cash Management Agreements and Secured
Hedge Agreements) and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the Letters of Credit, the resignation of
the Administrative Agent or the Collateral Agent, the replacement of any Issuing
Bank or any Lender or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held, and other

 

-121-



--------------------------------------------------------------------------------

obligations at any time owing, by such Lender or such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 9.09 Governing Law; Consent to Service of Process.

(a) This Agreement, the other Loan Documents and any claims, controversy,
dispute or causes of actions arising therefrom (whether in contract or tort or
otherwise) shall be construed in accordance with and governed by the law of the
State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan, New York County and of the
United States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be binding
(subject to appeal as provided by applicable law) and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent, any Issuing Bank or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN

 

-122-



--------------------------------------------------------------------------------

DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
and third party service providers in connection with the transactions
contemplated hereby (it being understood that the disclosing Lender or Agent
shall be responsible to ensure compliance by such Persons with the
confidentiality restrictions set forth herein with respect to such Information),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the applicable Agent or
Lender agrees to inform the Borrower promptly thereof prior to such disclosure
to the extent practicable and not prohibited by law, rule or regulation and to
only disclose that Information necessary to fulfill such legal requirement), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (provided that, for the avoidance of doubt, to the extent
that the list of Disqualified Institutions is made available to all Lenders, the
“Information” for purposes of this clause (f)(i) shall include the list of
Disqualified Institutions), or (ii) to any actual or prospective direct or
indirect contractual counterparty (or its Related Parties) in Swap Agreements or
such contractual counterparty’s professional advisor, (g) with the consent of
the Borrower, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to any Agent or any Lender on a nonconfidential basis
from a source other than the Borrower (so long as such source is not known to
such Agent or such Lender to be bound by confidentiality obligations to the
Borrower or any of its Subsidiaries). For the purposes of this Section 9.12,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
any Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower (so long as such source is not known to such Agent or such Lender to be
bound by confidentiality obligations to the Borrower or any of its Subsidiaries)
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding the
foregoing, the Administrative Agent and the Lenders agree not to disclose any
Information to a Disqualified Institution.

 

-123-



--------------------------------------------------------------------------------

Section 9.13 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER AND EACH
ISSUING BANK REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15 Release of Liens and Guarantees. A Subsidiary shall automatically
be released from its obligations under the Loan Documents, and all Liens created
by the Loan Documents in Collateral owned by such Subsidiary (if applicable)
shall be automatically released, upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary). In the event
that the Borrower or any Subsidiary disposes of all or any portion of any of the
Equity Interests, assets or property owned by the Borrower or such Subsidiary in
a transaction not prohibited by this Agreement, any Liens granted with respect
to such Equity Interests, assets or property pursuant to any Loan Document shall
automatically and immediately terminate and be released. The Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
and instruct the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to evidence any such termination and
release described in this Section 9.15. In addition, the Administrative Agent
and the Collateral Agent agree to take such actions as are reasonably requested
by the Borrower and at the Borrower’s expense to terminate the Liens and
security interests created by the Loan Documents when all the Obligations (other
than contingent obligations for which no

 

-124-



--------------------------------------------------------------------------------

claim has been asserted) have been paid in full and all Commitments terminated.
The Lenders authorize the Collateral Agent to release or subordinate any Lien on
any property granted to or held by the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(d)
or (e) to the extent required by the terms of the obligations secured by such
Liens and in each case pursuant to documents reasonably acceptable to the
Collateral Agent.

Section 9.16 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Lead Arrangers will make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, Intralinks, Syndtrak or another substantially similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will, upon the Administrative Agent’s request, identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
solely containing information that is either (A) publicly available information
or (B) not material (although it may be sensitive and proprietary) with respect
to the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.12, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”, and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” The
Borrower hereby authorizes the Administrative Agent to make the financial
statements provided by the Borrower under Section 5.01(a) and (b) above
available to Public Lenders. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE LEAD ARRANGERS
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR THE LEAD ARRANGERS IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM.

Section 9.17 USA PATRIOT Act. Each Lender and each Issuing Bank that is subject
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA PATRIOT Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Loan Parties, which information
includes the name and address of such Loan Parties and other information that
will allow such Lender and such Issuing Bank to identify such Loan Parties in
accordance with the USA PATRIOT Act.

Section 9.18 No Advisory or Fiduciary Responsibility. The Administrative Agent,
Collateral Agent, each Lead Arranger, each Issuing Bank and each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties. The Loan Parties agree that nothing in the Loan Documents
will

 

-125-



--------------------------------------------------------------------------------

be deemed to create an advisory, fiduciary or agency relationship or other
similar implied duty between the Lenders and the Loan Parties. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement described herein are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) no Lender
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Contractual Recognition of Bail-In. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction, in full or in part of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-126-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SHUTTERFLY, INC. By:  

/s/ Michael Pope

  Name: Michael Pope  

Title:  Senior Vice President and Chief Financial

          Officer

[Signature Page to Shutterfly Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., individually, as a Lender, Issuing Bank,
Administrative Agent and Collateral Agent, By:  

/s/ Jonathon Rauen

Name: Jonathon Rauen

Title: Authorized Signatory

MORGAN STANLEY BANK, N.A., individually, as a Lender and Issuing Bank By:  

/s/ Jonathon Rauen

Name: Jonathon Rauen

Title: Authorized Signatory

[Signature Page to Shutterfly Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, individually, as a Lender and Issuing Bank By:  

/s/ Thomas Mangum

  Name: Thomas Mangum   Title:   Director

[Signature Page to Shutterfly Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A., individually, as a Lender and Issuing Bank By:  

/s/ Christina Boyle

Name: Christina Boyle

Title: Managing Director

[Signature Page to Shutterfly Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually, as a Lender and Issuing
Bank By:  

/s/ Lillian Kim

  Name: Lillian Kim   Title:   Director

[Signature Page to Shutterfly Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually, as a Lender and Issuing Bank By:  

/s/ Dan Stevens

  Name: Dan Stevens   Title:   SVP

[Signature Page to Shutterfly Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually, as a Lender and Issuing
Bank By:  

/s/ Scott C. Schnugg

Name: Scott C. Schnugg

Title:   Vice President

[Signature Page to Shutterfly Credit Agreement]

 



--------------------------------------------------------------------------------

Schedule 1.01A

COMMITMENTS

 

1



--------------------------------------------------------------------------------

Schedule 1.01B

PRINCIPAL OFFICES

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th floor

Thames Street Wharf

Baltimore, Maryland 21231

email: msagency@morganstanley.com

 

1



--------------------------------------------------------------------------------

Schedule 1.01C

AUCTION PROCEDURES

This outline is intended to summarize certain basic terms of procedures with
respect to Dutch Auctions pursuant to and in accordance with the terms and
conditions of Section 9.04(f) of the Credit Agreement to which this Schedule
1.01C is attached. It is not intended to be a definitive list of all of the
terms and conditions of a Dutch Auction and all such terms and conditions shall
be set forth in the applicable auction procedures documentation set for each
Dutch Auction (the “Offer Documents”). None of the Administrative Agent, Morgan
Stanley Senior Funding, Inc. (or, if Morgan Stanley Senior Funding, Inc.
declines to act in such capacity, an investment bank of recognized standing
selected by the Borrower) (the “Auction Manager”) or any of their respective
Affiliates makes any recommendation pursuant to the Offer Documents as to
whether or not any Lender should sell by assignment any of its Term Loans
pursuant to the Offer Documents (including, for the avoidance of doubt, by
participating in the Dutch Auction as a Lender) or whether or not the Borrower
or any Restricted Subsidiary should purchase by assignment any Term Loans from
any Lender pursuant to any Dutch Auction. Each Lender should make its own
decision as to whether to sell by assignment any of its Term Loans and, if so,
the principal amount of and price to be sought for such Term Loans. In addition,
each Lender should consult its own attorney, business advisor or tax advisor as
to legal, business, tax and related matters concerning any Dutch Auction and the
Offer Documents. Capitalized terms not otherwise defined in this Schedule 1.01C
have the meanings assigned to them in the Credit Agreement.

Summary. The Borrower and any Restricted Subsidiary may purchase (by assignment)
Term Loans on a non-pro rata basis by conducting one or more Dutch Auctions
pursuant to the procedures described herein; provided that no more than one
Dutch Auction may be ongoing at any one time.

Notice Procedures. In connection with each Dutch Auction, the Borrower or the
applicable Restricted Subsidiary (as applicable, the “Offeror”) will provide
notification to the Auction Manager (for distribution to the applicable Lenders)
of the Term Loans that will be the subject of the Dutch Auction by delivering to
the Auction Manager a written notice (an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount of Term Loans the Offeror is
willing to purchase (by assignment) in the Dutch Auction (the “Auction Amount”),
which shall be no less than $5,000,000 or an integral multiple of $1,000,000 in
excess of thereof, (ii) the range of discounts to par (the “Discount Range”),
expressed as a range of prices per $1,000, at which the Offeror would be willing
to purchase Term Loans in the Dutch Auction and (iii) the date on which the
Dutch Auction will conclude, on which date Return Bids (as defined below) will
be due at the time provided in the Auction Notice (such time, the “Expiration
Time”), as such date and time may be extended upon notice by the Offeror to the
Auction Manager prior to the then applicable Expiration Time. The Auction
Manager will deliver a copy of the Offer Documents to each Lender promptly
following completion thereof.

Reply Procedures. In connection with any Dutch Auction, each Lender holding Term
Loans that are the subject of such Dutch Auction wishing to participate in such
Dutch Auction shall, prior to the Expiration Time, provide the Auction Manager
with a notice of participation (the “Return Bid”, to be included in the Offer
Documents) which shall specify (i) a discount to par that must be expressed as a
price per $1,000 of Term Loans (the “Reply Price”) within the Discount Range and
(ii) the principal amount of Term Loans, in an amount not less than $1,000,000,
that such Lender is willing to offer for sale at its Reply Price (the “Reply
Amount”); provided, that each Lender may submit a Reply Amount that is less than
the minimum amount and incremental amount requirements described above only if
the Reply Amount comprises the entire amount of the Term Loans held by such
Lender at such time. A Lender may only submit one Return Bid per Dutch Auction,
but each Return Bid may contain up to three component bids, each of which may
result in a separate Qualifying Bid (as defined below) and each of which will
not

 

1



--------------------------------------------------------------------------------

be contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, a participating Lender must
execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager and the
Administrative Agent (the “Auction Assignment and Acceptance”). The Offeror will
not purchase any Term Loans at a price that is outside of the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Dutch Auction within the Discount Range for the Dutch Auction that will allow
the Offeror to complete the Dutch Auction by purchasing the full Auction Amount
(or such lesser amount of Term Loans for which the Offeror has received
Qualifying Bids). Subject to “Proration Procedures” below, the Offeror shall
purchase (by assignment) Loans from each Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All principal amount of
Term Loans included in Qualifying Bids received at a Reply Price lower than the
Applicable Threshold Price will be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration. If a Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Lender offered in any such component bid
that constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration.

Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Dutch Auction
equal to the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans purchased below the
Applicable Threshold Price), the Offeror shall purchase the Term Loans for which
the Qualifying Bids submitted were at the Applicable Threshold Price ratably
based on the respective principal amounts offered and in an aggregate amount up
to the amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the next Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Offeror onto each applicable Auction Assignment
and Acceptance received in connection with a Qualifying Bid. Upon written
request of the submitting Lender, the Auction Manager will promptly return any
Auction Assignment and Acceptance received in connection with a Return Bid that
is not a Qualifying Bid.

Additional Procedures. Once initiated by an Auction Notice, the Offeror may
withdraw a Dutch Auction by written notice to the Auction Manager so long as no
Qualifying Bids have been received by the Auction Manager. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled; provided that a Lender may modify
a Return Bid at any time prior to the Expiration Time solely to reduce the Reply
Price included in such Return Bid. However, a Dutch Auction shall become void if
the Offeror fails to satisfy one or more of the conditions to the purchase of
Term Loans set forth in Section 9.04(f) of the Credit Agreement, as applicable,
or to otherwise comply with any of the provisions of such Section 9.04(f). The
purchase price

 

2



--------------------------------------------------------------------------------

for all Term Loans purchased in a Dutch Auction shall be paid in cash by the
Offeror directly to the respective assigning Lender on a settlement date as
determined by the Auction Manager in consultation with the Offeror (which shall
be no later than ten (10) Business Days after the final date Return Bids are
due), along with accrued and unpaid interest (if any) on the applicable Term
Loans up to the settlement date. The Offeror shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager and the Offeror, and their determination will be conclusive, absent
manifest error. The Auction Manager’s and the Offeror’s interpretation of the
terms and conditions of the Offer Document will be final and binding.

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Subsidiaries or any
of their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article VIII and Section 8.05
of the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

This Schedule 1.01C shall not require the Borrower or any Restricted Subsidiary
to initiate any Dutch Auction, nor shall any Lender be obligated to participate
in any Dutch Auction.

 

3



--------------------------------------------------------------------------------

Schedule 2.15

PAYMENT INSTRUCTIONS

 

USD:    MSSFI USD TO:    CITIBANK N.A.    NEW YORK, NY 10043 VIA:    ABA #
021-000-089 ACCOUNT NAME:    MORGAN STANLEY SENIOR FUNDING, INC. ACCOUNT NUMBER:
   406-99-776 REF:    Deal Name ATTN:    Loan Servicing

 

1